Exhibit 10.1

Execution Version

REVOLVING CREDIT AGREEMENT

Dated as of

August 15, 2006

Among

GLOBALSANTAFE CORPORATION,

as Borrower

THE LENDERS PARTIES HERETO

CITIBANK, N.A.,

As Swingline Lender

CITIBANK, N.A.,

and

WELLS FARGO BANK, N.A.,

As Issuing Banks

CITIBANK, N.A. ,

as Administrative Agent

WELLS FARGO BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A

HSBC BANK USA, NATIONAL ASSOCIATION

and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents

CITIGROUP GLOBAL MARKETS INC.

and

WELLS FARGO BANK, N.A.

Co-Lead Arrangers and Co-Book Running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.

   DEFINITIONS; INTERPRETATION    1

Section 1.1.

   Definitions    1

Section 1.2.

   Time of Day    17

Section 1.3.

   Accounting Terms; GAAP    17

Section 1.4.

   Miscellaneous    17

ARTICLE 2.

   THE CREDIT FACILITIES    17

Section 2.1.

   Commitments for Revolving Loans    17

Section 2.2.

   Types of Revolving Loans and Minimum Borrowing Amounts    17

Section 2.3.

   Manner of Borrowings; Continuations and Conversions of Borrowings    18

Section 2.4.

   Interest Periods    20

Section 2.5.

   Funding of Loans    20

Section 2.6.

   Applicable Interest Rates    21

Section 2.7.

   Default Rate    22

Section 2.8.

   Repayment of Loans; Evidence of Debt    23

Section 2.9.

   Optional Prepayments    24

Section 2.10.

   Mandatory Prepayments of Loans    25

Section 2.11.

   Breakage Fees    25

Section 2.12.

   Letters of Credit    26

Section 2.13.

   Commitment Terminations    29

Section 2.14.

   Increase of Commitments; Additional Lenders    30

Section 2.15.

   Swingline Advances    31

ARTICLE 3.

   FEES AND PAYMENTS    32

Section 3.1.

   Fees    32

Section 3.2.

   Place and Application of Payments    33

Section 3.3.

   Withholding Taxes    34

ARTICLE 4.

   CONDITIONS PRECEDENT    37

Section 4.1.

   Initial Borrowing    37

Section 4.2.

   All Borrowings    38

ARTICLE 5.

   REPRESENTATIONS AND WARRANTIES    40

Section 5.1.

   Corporate Organization    40

Section 5.2.

   Power and Authority; Validity    40

Section 5.3.

   No Violation    40

Section 5.4.

   Litigation    41

Section 5.5.

   Use of Proceeds; Margin Regulations    41

Section 5.6.

   Investment Company Act    41

Section 5.7.

   Public Utility Holding Company Act    41

Section 5.8.

   True and Complete Disclosure    42

Section 5.9.

   Financial Statements    42

Section 5.10.

   No Material Adverse Change    42

Section 5.11.

   Taxes    42

Section 5.12.

   Consents    43

Section 5.13.

   Insurance    43

Section 5.14.

   Intellectual Property    43

Section 5.15.

   Ownership of Property    43

Section 5.16.

   Existing Indebtedness    43

Section 5.17.

   Existing Liens    44



--------------------------------------------------------------------------------

ARTICLE 6.

   COVENANTS    44

Section 6.1.

   Corporate Existence    44

Section 6.2.

   Maintenance    44

Section 6.3.

   Taxes    44

Section 6.4.

   ERISA.    45

Section 6.5.

   Insurance    45

Section 6.6.

   Financial Reports and Other Information    45

Section 6.7.

   Lender Inspection Rights.    48

Section 6.8.

   Conduct of Business    49

Section 6.9.

   Restrictions on Fundamental Changes    49

Section 6.10.

   Liens    49

Section 6.11.

   Subsidiary Indebtedness    52

Section 6.12.

   Use of Property and Facilities; Environmental Laws    54

Section 6.13.

   Transactions with Affiliates    54

Section 6.14.

   Sale and Leaseback Transactions    54

Section 6.15.

   Compliance with Laws    55

Section 6.16.

   Indebtedness to Total Tangible Capitalization Ratio    55

Section 6.17.

   Use of Proceeds    55

ARTICLE 7.

   EVENTS OF DEFAULT AND REMEDIES    55

Section 7.1.

   Events of Default.    55

Section 7.2.

   Non-Bankruptcy Defaults    57

Section 7.3.

   Bankruptcy Defaults    58

Section 7.4.

   Collateral for Undrawn Letters of Credit    58

Section 7.5.

   Notice of Default    59

Section 7.6.

   Expenses    59

Section 7.7.

   Distribution and Application of Proceeds    59

ARTICLE 8.

   CHANGE IN CIRCUMSTANCES    60

Section 8.1.

   Change of Law    60

Section 8.2.

   Unavailability of Deposits or Inability to Ascertain LIBOR Rate    61

Section 8.3.

   Increased Cost and Reduced Return    61

Section 8.4.

   Lending Offices    64

Section 8.5.

   Discretion of Lender as to Manner of Funding    64

Section 8.6.

   Substitution of Lender    64

ARTICLE 9.

   THE AGENTS AND ISSUING BANKS    65

Section 9.1.

   Appointment and Authorization of Administrative Agent and Other Agents    65

Section 9.2.

   Rights and Powers    65

Section 9.3.

   Action by Administrative Agent and the Other Agents    65

Section 9.4.

   Consultation with Experts    66

Section 9.5.

   Indemnification Provisions; Credit Decision    66

Section 9.6.

   Indemnity    67

Section 9.7.

   Resignation    67

ARTICLE 10.

   MISCELLANEOUS    68

Section 10.1.

   No Waiver    68

Section 10.2.

   Non-Business Day    68

Section 10.3.

   Documentary Taxes    69

Section 10.4.

   Survival of Representations    69

Section 10.5.

   Survival of Indemnities    69

Section 10.6.

   Setoff; Sharing    69

Section 10.7.

   Notices    70

 

ii



--------------------------------------------------------------------------------

Section 10.8.

   Counterparts    73

Section 10.9.

   Successors and Assigns    73

Section 10.10.

   Sales and Transfers of Borrowing and Notes; Participations in Borrowings and
Notes    74

Section 10.11.

   Amendments, Waivers and Consents    77

Section 10.12.

   Headings    78

Section 10.13.

   Legal Fees, Other Costs and Indemnification    78

Section 10.14.

   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Waiver of
Certain Damages    79

Section 10.15.

   Confidentiality    80

Section 10.16.

   Effectiveness    81

Section 10.17.

   Severability    81

Section 10.18.

   Currency Provisions    81

Section 10.19.

   Margin Stock    82

Section 10.20.

   Change in Accounting Principles, Fiscal Year or Tax Laws    82

Section 10.21.

   Final Agreement.    82

Section 10.22.

   Officer's Certificates    83

Section 10.23.

   Effect of Inclusion of Exceptions    83

Exhibits:

 

Exhibit 1.1

   -      Form of BVI Guaranty

Exhibit 2.3

   -      Form of Borrowing Request

Exhibit 2.8A

   -      Form of Note

Exhibit 2.8B

   -      Form of Swingline Note

Exhibit 2.12A

   -      Form of Issuance Request

Exhibit 2.14C

   -      Form of Joinder Agreement

Exhibit 2.15

   -      Form of Swingline Loan Request

Exhibit 4.1A

   -      Form of Opinion of Baker Botts LLP

Exhibit 4.1B

   -      Form of Opinion of Walter A. Baker, Vice President and Assistant
General Counsel

Exhibit 4.1C

   -      Form of Opinion of Maples and Calder

Exhibit 4.1D

   -      Form of Opinion of Harney Westwood & Riegels

Exhibit 6.6

   -      Form of Compliance Certificate

Exhibit 10.10

   -      Form of Assignment Agreement

Schedules:

 

Schedule 5.16

   -      Existing Indebtedness

Schedule 5.17

   -      Existing Liens

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of August 15, 2006, among
GLOBALSANTAFE CORPORATION (the “Borrower”), a Cayman Islands company, the
lenders from time to time parties hereto (each a “Lender” and collectively, the
“Lenders”, but those terms shall not include the Swingline Lender in its
capacity as the Swingline Lender), CITIBANK, N.A., as swingline lender (in such
capacity, the “Swingline Lender”), CITIBANK, N.A., as Administrative Agent,
WELLS FARGO BANK, N.A., as Syndication Agent, BANK OF AMERICA, N.A., HSBC BANK
USA, NATIONAL ASSOCIATION and THE ROYAL BANK OF SCOTLAND PLC, as
Co-Documentation Agents, and CITIBANK, N.A. and WELLS FARGO BANK, N.A., as
issuing banks of Letters of Credit hereunder.

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders establish in its favor a
revolving credit facility in the aggregate principal amount of U.S. $500,000,000
(as such amount may increase or decrease in accordance with the terms hereof),
pursuant to which facility revolving loans would be made to, and letters of
credit would be issued for the account of, the Borrower; and

WHEREAS, the Lenders are willing to make such revolving credit facility
available to the Borrower on the terms and subject to the conditions and
requirements hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

ARTICLE 1. DEFINITIONS; INTERPRETATION

Section 1.1. Definitions. Unless otherwise defined herein, the following terms
shall have the following meanings, which meanings shall be equally applicable to
both the singular and plural forms of such terms:

“Additional Commitment Amount” shall have the meaning set forth in Section 2.14.

“Additional Lender” shall have the meaning set forth in Section 2.14.

“Adjusted LIBOR” means, for any Borrowing of Eurocurrency Loans for any Interest
Period, a rate per annum determined in accordance with the following formula:

 

Adjusted LIBOR    =

  LIBOR Rate for such Interest Period         1.00 - Statutory Reserve Rate  

“Adjusted LIBOR Loan” means a Eurocurrency Loan bearing interest at a rate based
on Adjusted LIBOR as provided in Section 2.6(b).



--------------------------------------------------------------------------------

“Administrative Agent” means Citibank, N.A., acting in its capacity as
administrative agent for the Lenders, and any successor Administrative Agent
appointed hereunder pursuant to Section 9.7.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at Two Penns Way, New
Castle, Delaware 19720, Account No. 36852248, Attention: Bank Loan Syndications,
and such other account of the Administrative Agent as is designated in writing
from time to time by the Administrative Agent to the Borrower and the Lenders
for such purpose.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Agreement” means this Revolving Credit Agreement, as the same may be amended,
restated and supplemented from time to time.

“Applicable Facility Fee Rate” means, for any day, at such times as a rating
(either express or implied) by S&P or Moody’s is in effect on the Borrower’s
non-credit enhanced senior unsecured long-term debt, the percentage per annum
set forth opposite such debt rating:

 

Debt Rating(S&P and Moody’s)

   Percentage  

A+/A1 or above

   0.050 %

A/A2

   0.055 %

A-/A3

   0.065 %

BBB+/Baa1

   0.080 %

BBB/Baa2

   0.100 %

BBB-/Baa3 or below

   0.125 %

The Applicable Facility Fee Rate will be determined based upon the ratings
issued by S&P and Moody’s. If such ratings differ (i) by one rating, the higher
of such two ratings will apply to determine the Applicable Facility Fee Rate, or
(ii) by more than one rating, the rating that is one level above the lower of
such two ratings will apply to determine the Applicable Facility Fee Rate. If
only one such rating is issued by S&P or Moody’s, the Applicable Facility Fee
Rate will be determined by such rating. The Borrower shall give written notice
to the Administrative Agent of any changes to such ratings, within three
(3) Business Days thereof, and any change to the Applicable Facility Fee Rate
shall be effective on the date of the relevant change. Notwithstanding the
foregoing, if the Borrower shall at any time fail to have in effect at least one
such rating on the Borrower’s non-credit enhanced senior unsecured long-term
debt, the Borrower shall seek and obtain (if not already in effect), within
thirty (30) days after such rating

 

2



--------------------------------------------------------------------------------

first ceases to be in effect, a corporate credit rating or a bank loan rating
from Moody’s and/or S&P (or if neither of Moody’s and S&P issue such types of
ratings or ratings comparable thereto, from another nationally recognized rating
agency approved by each of the Borrower and the Administrative Agent), and the
Applicable Facility Fee Rate shall thereafter be based on such ratings in the
same manner as provided herein with respect to the Borrower’s non-credit
enhanced senior unsecured long-term debt rating (with the Applicable Facility
Fee Rate in effect prior to the issuance of such corporate credit rating or bank
loan rating being the same as the Applicable Facility Fee Rate in effect at the
time the non-credit enhanced senior unsecured long-term debt rating ceases to be
in effect).

“Applicable Margin” means, for any day, at such times as a rating (either
express or implied) by S&P or Moody’s is in effect on the Borrower’s non-credit
enhanced senior unsecured long-term debt, the percentage per annum set forth
opposite such debt rating:

 

Debt Rating(S&P and Moody’s)

   Percentage  

A+/A1 or above

   0.100 %

A/A2

   0.145 %

A-/A3

   0.235 %

BBB+/Baa1

   0.320 %

BBB/Baa2

   0.400 %

BBB-/Baa3 or below

   0.575 %

The Applicable Margin will be determined based upon the ratings issued by S&P
and Moody’s. If such ratings differ (i) by one rating, the higher of such two
ratings will apply to determine the Applicable Margin, or (ii) by more than one
rating, the rating that is one level above the lower of such two ratings will
apply to determine the Applicable Margin. If only one such rating is issued by
S&P or Moody’s, the Applicable Margin will be determined by such rating. The
Borrower shall give written notice to the Administrative Agent of any changes to
such ratings, within three (3) Business Days thereof, and any change to the
Applicable Margin shall be effective on the date of the relevant change.
Notwithstanding the foregoing, if the Borrower shall at any time fail to have in
effect any such rating on the Borrower’s non-credit enhanced senior unsecured
long-term debt, the Borrower shall seek and obtain (if not already in effect),
within thirty (30) days after such rating first ceases to be in effect, a
corporate credit rating or a bank loan rating from Moody’s and/or S&P (or if
neither of Moody’s and S&P issue such types of ratings or ratings comparable
thereto, from another nationally recognized rating agency approved by each of
the Borrower and the Administrative Agent), and the Applicable Margin shall
thereafter be based on such ratings in the same manner as provided herein with
respect to the Borrower’s non-credit enhanced senior unsecured long-term debt
rating (with the Applicable Margin in effect prior to the issuance of such
corporate credit rating or bank loan rating being the same as the Applicable
Margin in effect at the time the non-credit enhanced senior unsecured long-term
debt rating ceases to be in effect).

 

3



--------------------------------------------------------------------------------

“Applicable Utilization Fee Rate” means, for any day, 0.050% per annum.

“Application” means an application for a Letter of Credit as defined in
Section 2.12(b).

“Assignment Agreement” means an agreement in substantially the form of Exhibit
10.10 whereby a Lender conveys part or all of its Commitment, Loans and
participations in Letters of Credit to another Person that is, or thereupon
becomes, a Lender, or increases its Commitments, outstanding Loans and
outstanding participations in Letters of Credit, pursuant to Section 10.10.

“Attributable Obligations” means, with respect to any Sale-Leaseback Transaction
as of any particular time, the present value at such time discounted at the rate
of interest implicit in the terms of the lease of the obligations of the lessee
under such lease for net rental payments during the remaining term of the lease
(including any period for which such lease has been extended or may, at the
option of the lessee, be extended). As used in the preceding sentence, the “net
rental payments” under any lease for any period shall mean the sum of rental and
other payments required to be paid with respect to such period by the lessee
thereunder, excluding any amounts required to be paid by such lessee on account
of maintenance and repairs, insurance, taxes, assessments, water rates or
similar charges. In the case of any lease that is terminable by the lessee upon
payment of penalty, such net rental payment shall also include the amount of
such penalty, but no rent shall be considered as required to be paid under such
lease subsequent to the first date upon which it may be so terminated.

“Base Rate” means for any day the greater of:

(i) the fluctuating commercial loan rate announced by the Administrative Agent
from time to time at its New York, New York office (or other corresponding
office, in the case of any successor Administrative Agent) as its prime rate or
base rate for U.S. Dollar loans in the United States of America in effect on
such day (which base rate may not be the lowest rate charged by such Lender on
loans to any of its customers), with any change in the Base Rate resulting from
a change in such announced rate to be effective on the date of the relevant
change; and

(ii) the sum of (x) the rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the next Business Day, provided that (A) if such day is not a
Business Day, the rate on such transactions on the immediately preceding
Business Day as so published on the next Business Day shall apply, and (B) if no
such rate is published on such next Business Day, the rate for such day shall be
the average of the offered rates quoted to the Administrative Agent by two
(2) federal funds brokers of recognized standing on such day for such
transactions as selected by the Administrative Agent, plus (y) a percentage per
annum equal to one-half of one percent ( 1/2%) per annum.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan bearing interest prior to maturity at
the rate specified in Section 2.6(a).

“Borrower” has the meaning specified in the first paragraph hereof.

“Borrowing” means any extension of credit of the same Type made by the Lenders
on the same date by way of Revolving Loans having a single Interest Period or a
Letter of Credit, including any Borrowing advanced, continued or converted. A
Borrowing is “advanced” on the day the Lenders advance funds comprising such
Borrowing to the Borrower or a Letter of Credit is issued, increased or
extended, is “continued” (in the case of Eurocurrency Loans) on the date a new
Interest Period commences for such Borrowing, and is “converted” when such
Borrowing is changed from one Type of Loan to the other, all as requested by the
Borrower pursuant to Section 2.3.

“Borrowing Multiple” means, for any Loan, $100,000.

“Borrowing Request” has the meaning set forth in Section 2.3(a).

“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in New York, New York and, if the applicable
Business Day relates to the advance or continuation of, conversion into, or
payment on a Eurocurrency Borrowing on which banks are dealing in Dollar
deposits in the interbank eurocurrency market in London, England, and in the
United States.

“BVI” means GlobalSantaFe International Drilling Inc., a British Virgin Islands
corporation.

“BVI Guaranty” means a guaranty of BVI in substantially the form of Exhibit 1.1.

“Capitalized Lease Obligations” means, for any Person, the aggregate amount of
such Person’s liabilities under all leases of real or personal property (or any
interest therein) which are required to be capitalized on the balance sheet of
such Person as determined in accordance with GAAP.

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than twelve (12) months from the date of
acquisition, (ii) time deposits and certificates of deposits maturing within one
year from the date of acquisition thereof or repurchase agreements with
financial institutions whose short-term unsecured debt rating is A or above as
obtained from either S&P or Moody’s, (iii) commercial paper or Eurocommercial
paper with a rating of at least A-1 by S&P or at least P-1 by Moody’s, with
maturities of not more than twelve (12) months from the date of acquisition,
(iv) repurchase obligations entered into with any Lender, or any other Person
whose short-term senior unsecured debt rating from S&P is at least A-1 or from
Moody’s is at least P-1, which are secured by a fully perfected security
interest in any obligation of the type described in (i) above and has a market
value of the time such repurchase is entered into of not less than 100% of the
repurchase obligation of such Lender or

 

5



--------------------------------------------------------------------------------

such other Person thereunder, (v) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within twelve (12) months
from the date of acquisition thereof or providing for the resetting of the
interest rate applicable thereto not less often than annually and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s, and (vi) money market funds which have at least $1,000,000,000 in
assets and which invest primarily in securities of the types described in
clauses (i) through (v) above.

“Citibank” means Citibank, N.A., a national banking association.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means, collectively, Bank of America, National
Association, HSBC Bank USA, National Association and The Royal Bank of Scotland
plc, in their capacities as co-documentation agents, and any successor
Co-Documentation Agents appointed pursuant to Section 9.7; provided, however,
that no such Co-Documentation Agent shall have any duties, responsibilities, or
obligations hereunder in such capacity.

“Co-Lead Arrangers” means, collectively, Citigroup Global Markets Inc. and Wells
Fargo Bank, N.A., acting in their capacities as co-lead arrangers and co-book
running managers for the credit facility described in this Agreement; provided,
however, that no such Co-Lead Arrangers shall have any duties, responsibilities,
or obligations hereunder in such capacity.

“Collateral” means all property and assets of the Borrower in which the
Administrative Agent or the Collateral Agent is granted a Lien, for the benefit
of the Lenders, the Issuing Banks, the Swingline Lender and the Administrative
Agent, under the terms of Section 7.4.

“Collateral Account” has the meaning set forth in Section 7.4(b).

“Collateralized Obligations” has the meaning set forth in Section 7.4(b).

“Collateral Agent” means Citibank acting in its capacity as collateral agent for
the Lenders, and any successor collateral agent appointed hereunder pursuant to
Section 9.7.

“Commitment” means, relative to any Lender, such Lender’s obligations to make
Revolving Loans and participate in Letters of Credit pursuant to Sections 2.1
and 2.12, initially in the amount and percentage set forth opposite its
signature hereto or pursuant to Section 10.10, as such obligations may be
reduced or increased from time to time as expressly provided pursuant to this
Agreement. For avoidance of doubt, “Commitment” does not include the Swingline
Commitment.

“Commitment Termination Date” means the earliest of (i) August 15, 2011,
(ii) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.13, (iii) the occurrence of any Event of Default described
in Section 7.1(f) or (g) with respect to the Borrower or BVI, and (iv) the
occurrence and continuance of any other Event of Default and either (x) the
declaration of the Loans to be due and payable pursuant to Section 7.2, or
(y) in the

 

6



--------------------------------------------------------------------------------

absence of such declaration, the giving of written notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower pursuant
to Section 7.2 that the Commitments have been terminated.

“Compliance Certificate” means a certificate in the form of Exhibit 6.6.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated July, 2006, as the same may be amended,
restated and supplemented from time to time and distributed to the Lenders prior
to the Effective Date.

“Consolidated Indebtedness” means all Indebtedness of the Borrower and its
Subsidiaries that would be reflected on a consolidated balance sheet of such
Persons prepared in accordance with GAAP.

“Consolidated Net Assets” means, as of any date of determination, an amount
equal to the aggregate book value of the assets of the Borrower, its
Subsidiaries and, to the extent of the equity interest of the Borrower and its
Subsidiaries therein, SPVs at such time, minus the current liabilities of the
Borrower and its Subsidiaries, all as determined on a consolidated basis in
accordance with GAAP based on the most recent quarterly or annual consolidated
financial statements of the Borrower referred to in Section 5.9 or delivered (or
publicly filed) as provided in Section 6.6(a), as the case may be.

“Consolidated Tangible Net Worth (Borrower)” means, as of any date of
determination, consolidated shareholders equity of the Borrower and its
Subsidiaries determined in accordance with GAAP but excluding the effect on
shareholders equity of cumulative foreign exchange translation adjustments, and
less the net book amount of all assets of the Borrower and its Subsidiaries that
would be classified as intangible assets on the consolidated balance sheet of
the Borrower as of such date prepared in accordance with GAAP. For purposes of
this definition, SPVs shall be accounted for pursuant to the equity method of
accounting.

“Consolidated Tangible Net Worth (BVI)” means, as of any date of determination,
consolidated shareholders equity of BVI and its Subsidiaries determined in
accordance with GAAP but excluding the effect on shareholders equity of
cumulative foreign exchange translation adjustments, and less the net book
amount of all assets of BVI and its Subsidiaries that would be classified as
intangible assets on the consolidated balance sheet of BVI as of such date
prepared in accordance with GAAP. For purposes of this definition, SPVs that are
Subsidiaries of BVI shall be accounted for pursuant to the equity method of
accounting.

“Controlling Affiliate” means, (i) any Person that directly or indirectly
through one or more intermediaries controls, or is under common control with,
the Borrower (other than Persons controlled by the Borrower), and (ii) any
Person owning beneficially or controlling ten percent (10%) or more of the
equity interests in the Borrower. As used in this definition, “control” means
the power, directly or indirectly, to direct or cause the direction of
management or policies of a Person (through ownership of voting securities or
other equity interests, by contract or otherwise).

 

7



--------------------------------------------------------------------------------

“Credit Documents” means this Agreement, the Notes, the Applications, the
Letters of Credit, Issuance Requests, Borrowing Requests, Swingline Requests and
the BVI Guaranty.

“Credit Party” means each of the Borrower and BVI.

“Currency Rate Protection Agreement” shall mean any foreign currency exchange
and future agreements, arrangements and options designed to protect against
fluctuations in currency exchange rates.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Dollar” and “U.S. Dollar” and the sign “$” mean lawful money of the United
States of America.

“Dollar Equivalent” means, on any date of determination (i) with respect to any
amount in Dollars, such amount, and (ii) with respect to any amount in any
currency other than U.S. Dollars, the equivalent in Dollars of such amount using
the applicable Exchange Rate with respect to such currency at the time in
effect.

“Effective Date” has the meaning set forth in Section 10.16.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating to any
Environmental Law (“Claims”) or any permit issued under any Environmental Law,
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to the
environment.

“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect, including any judicial or administrative order, consent, decree or
judgment, relating to the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Eurocurrency”, when used in reference to any Revolving Loan or Borrowing, means
such Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to Adjusted LIBOR and the Applicable Margin.

“Eurocurrency Loan” means a Revolving Loan bearing interest before maturity at
the rate specified in Section 2.6(b).

“Event of Default” means any of the events or circumstances specified in
Section 7.1.

 

8



--------------------------------------------------------------------------------

“Exchange Rate” means at any time, with respect to any currency, the rate at
which such currency may be exchanged into Dollars, as set forth at approximately
11:00 A.M. on such day on the applicable page of the Bloomberg Service reporting
the exchange rates for such currency. In the event such exchange rate does not
appear on the applicable page of such service, (i) the Exchange Rate shall be
determined by reference to such other publicly available services for displaying
currency exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such agreement, the Exchange Rate shall
instead be determined based on current market spot rates, and (ii) in the
absence of such agreement and if at the time of any such determination no such
spot rate is being quoted, the Exchange Rate shall be determined by any
reasonable method specified by the Required Lenders.

“Foreign Plan” means any pension, profit sharing, deferred compensation, or
other employee benefit plan, program or arrangement maintained by any foreign
Subsidiary of the Borrower which, under applicable local law, is required to be
funded through a trust or other funding vehicle, but shall not include any
benefit provided by a foreign government or its agencies.

“GAAP” means generally accepted accounting principles from time to time in
effect as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board or
in such other statements, opinions and pronouncements by such other entity as
may be approved by a significant segment of the U.S. accounting profession.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty” by any Person means all contractual obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business) of such Person guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (i) to purchase such Indebtedness or to purchase any
property or assets constituting security therefor, primarily for the purpose of
assuring the owner of such Indebtedness of the ability of the primary obligor to
make payment of such Indebtedness; or (ii) to advance or supply funds (x) for
the purchase or payment of such Indebtedness, or (y) to maintain working capital
or other balance sheet condition, or otherwise to advance or make available
funds for the purchase or payment of such Indebtedness, in each case primarily
for the purpose of assuring the owner of such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness; or (iii) to lease
property, or to purchase securities or other property or services, of the
primary obligor, primarily for the purpose of assuring the owner of such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness; or (iv) otherwise to assure the owner of such Indebtedness of the
primary obligor against loss in

 

9



--------------------------------------------------------------------------------

respect thereof. For the purpose of all computations made under this Agreement,
the amount of a Guaranty in respect of any Indebtedness shall be deemed to be
equal to the amount that would apply if such Indebtedness was the direct
obligation of such Person rather than the primary obligor or, if less, the
maximum aggregate potential liability of such Person under the terms of the
Guaranty.

“Hazardous Material” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include petroleum, including crude oil or any fraction thereof, or any
other substance defined as “hazardous” or “toxic” or words with similar meaning
and effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.

“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
any time or from time to time may be contracted for, taken, reserved, charged or
received on any Loans, under laws applicable to any of the Lenders which are
presently in effect or, to the extent allowed by applicable law, under such laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow. Determination of the rate of
interest for the purpose of determining whether any Loans are usurious under all
applicable laws shall be made by amortizing, prorating, allocating, and
spreading, in equal parts during the period of the full stated term of the
Loans, all interest at any time contracted for, taken, reserved, charged or
received from the Borrower in connection with the Loans.

“Indebtedness” means, for any Person, the following obligations of such Person,
without duplication: (i) obligations of such Person for borrowed money;
(ii) obligations of such Person representing the deferred purchase price of
property or services other than accounts payable and accrued liabilities arising
in the ordinary course of business and other than amounts which are being
contested in good faith and for which reserves in conformity with GAAP have been
provided; (iii) obligations of such Person evidenced by bonds, notes, bankers
acceptances, debentures or other similar instruments of such Person or arising,
whether absolute or contingent, out of letters of credit securing Indebtedness
issued for such Person’s account or pursuant to such Person’s application;
(iv) obligations of other Persons, whether or not assumed, secured by Liens
(other than Permitted Liens) upon property or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, but
only to the extent of such property’s fair market value; (v) Capitalized Lease
Obligations of such Person; (vi) obligations under Interest Rate Protection
Agreements and Currency Rate Protection Agreements, (vii) in the case of the
Borrower or any Subsidiary, all Attributable Obligations of the Borrower or any
Subsidiary and (viii) obligations of such Person pursuant to a Guaranty of any
of the foregoing obligations of another Person; provided, however, Indebtedness
shall exclude (a) Non-recourse Debt, (b) any Indebtedness attributable to the
mark-to-market treatment of obligations of the type described in clause (vi) in
this definition of Indebtedness, and any actual fair value adjustment arising
from any Interest Rate Protection Agreements and (c) Currency Rate Protection
Agreements, in each case under this clause (c) that (1) have been cancelled or
otherwise terminated before their scheduled expiration and (2) were entered into
in the ordinary course of business and not for investment or speculative
purposes. For purposes of this Agreement, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture to the extent such
Indebtedness is recourse to such Person.

 

10



--------------------------------------------------------------------------------

“Initial Availability Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 10.11).

“Interest Payment Date” means (a) with respect to any Base Rate Loan or any
Swingline Loan, the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or with the consent of each Lender making a Loan as part of such
Borrowing, any other period), in each case as the Borrower may elect. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interest Rate Protection Agreement” shall mean any interest rate swap, interest
rate cap, interest rate collar, or other interest rate hedging agreement or
arrangement designed to protect against fluctuations in interest rates.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means each of (in each case, in its capacity as an issuer of
Letters of Credit hereunder) (i) Citibank, N.A., (ii) Wells Fargo Bank, N.A. and
(iii) any other Lender that consents to being an “Issuing Bank” under this
Agreement, if such other Lender is approved in writing as an Issuing Bank by the
Administrative Agent and the Borrower, such approval not to be unreasonably
withheld or delayed.

“Issuance Request” has the meaning set forth in Section 2.12(b).

“Joinder Agreement” means an agreement in substantially the form of Exhibit
2.14C signed by the Borrower, by each Additional Lender and by each other Lender
whose Commitment is to be increased, setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof.

“L/C Documents” means the Letters of Credit, any Issuance Requests and
Applications with respect thereto, any draft or other document presented in
connection with a drawing thereunder, and this Agreement.

 

11



--------------------------------------------------------------------------------

“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unpaid Reimbursement Obligations. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.12(e). For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the first paragraph hereof.

“Lending Office” means the “Lending Office” of such Lender (or an Affiliate of
such Lender) designated for each Type of Loan or Letter of Credit in the
Administrative Questionnaire submitted by such Lender or such other office of
such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type and Letters of Credit are to be made and maintained.

“Letter of Credit” means any letter of credit issued by an Issuing Bank for the
account of the Borrower pursuant to Section 2.12(a).

“LIBOR Rate” means, for any Interest Period for each Eurocurrency Loan, an
interest rate per annum equal to the rate per annum appearing on Moneyline
Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded to the nearest 1/100 of 1% per annum) of the
rate per annum at which deposits in Dollars are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Loan comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. If
for any reason the LIBOR Rate cannot be computed by either method referred to
above, the LIBOR Rate for any Interest Period for each Eurocurrency Loan
comprising part of the same Borrowing shall be determined by the Administrative
Agent on the basis of applicable rates furnished to and received by the
Administrative Agent from the Reference Banks, such rates being the rates at
which such Reference Banks are offered deposits in Dollars of approximately
$5,000,000 for a period approximately equal to such Interest Period in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period.

“Lien” means any interest in any property or asset in favor of a Person other
than the owner of such property or asset and securing an obligation owed to, or
a claim by, such Person, whether such interest is based on the common law,
statute or contract, including, but not limited to, the security interest lien
arising from a mortgage, encumbrance, pledge, conditional sale, security
agreement or trust receipt, or a lease, consignment or bailment for security
purposes.

 

12



--------------------------------------------------------------------------------

“Loan” means (i) a Base Rate Loan, (ii) a Eurocurrency Loan or (iii) a Swingline
Loan, as the case may be, and “Loans” means two or more of any such Loans.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or condition of the Borrower and its Subsidiaries taken as a
whole, or (ii) the Borrower’s ability to perform any of its payment obligations
under this Agreement.

“Maturity Date” means the earlier of (i) the Commitment Termination Date, and
(ii) the date on which the Loans have become due and payable pursuant to
Section 7.2 or 7.3.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Non-recourse Debt” means with respect to any Person (i) obligations of such
Person against which the obligee has no recourse to such Person except as to
certain named or described present or future assets or interests of such Person,
and (ii) the obligations of SPVs to the extent the obligee thereof has no
recourse to the Borrower or any of its Subsidiaries, except as to certain
specified present or future assets or interests of SPVs.

“Note” means a Revolving Note or a Swingline Note.

“Obligations” means all obligations of the Borrower to pay fees, costs and
expenses hereunder, to pay principal or interest on Loans and Reimbursement
Obligations and to pay any other obligations to the Administrative Agent, the
Swingline Lender, any Lender or any Issuing Bank arising under any Credit
Document.

“Other Agents” means, collectively, the Co-Documentation Agents and the
Syndication Agent.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment; provided, that, if the Commitments are
terminated, each Lender’s Percentage shall be calculated based on such Lender’s
pro rata share of the total Revolving Loans and L/C Obligations then outstanding
or, if no Revolving Loans or L/C Obligations are then outstanding, its
Commitment in effect immediately before such termination, subject to any
assignments by such Lender of Obligations pursuant to Section 10.10.

“Performance Guaranties” means all Guaranties of performance (and not financial
Guaranties) of the Borrower or any of its Subsidiaries delivered in connection
with the construction, operation, ownership or financing of drill ships,
offshore mobile drilling units or offshore drilling rigs.

 

13



--------------------------------------------------------------------------------

“Performance Letters of Credit” means all letters of credit for the account of
the Borrower, any Subsidiary or a SPV issued as support for Non-recourse Debt or
a Performance Guaranty.

“Permitted Business” has the meaning ascribed to such term in Section 6.8.

“Permitted Liens” means the Liens permitted as described in Section 6.10.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

“Plan” means an employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that is
either (i) maintained by the Borrower or any of its Subsidiaries, or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower or any of its Subsidiaries is then making or accruing an obligation
to make contributions or has within the preceding five (5) plan years made or
had an obligation to make contributions.

“Reference Banks” means Citibank and Wells Fargo Bank, N.A. or, if either such
Lender assigns all of its Commitment and the Loans owing to it in accordance
with Section 10.10, such other Lender as may be designated by the Administrative
Agent and approved by the Borrower (such approval not to be unreasonably
withheld).

“Reimbursement Obligations” has the meaning ascribed to such term in
Section 2.12(c).

“Required Lenders” means, Lenders having Revolving Credit Exposures and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Commitments at such time or, if the Commitments have been
terminated or expired, Lenders having more than 50% of the sum of the total
Revolving Credit Exposures of all Lenders.

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.1 and 2.12.

“Revolving Credit Commitment Amount” means an amount equal to $500,000,000, as
such amount may be increased or reduced from time to time pursuant to the terms
of this Agreement.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (i) such Lender’s applicable
Percentage of the principal amounts of the outstanding Revolving Loans,
(ii) such Lender’s applicable Percentage of the aggregate outstanding L/C
Obligations and (iii) such Lender’s applicable Percentage of the Swingline
Exposure.

 

14



--------------------------------------------------------------------------------

“Revolving Loan” means each of the revolving loans defined in Section 2.1.

“Revolving Note” has the meaning ascribed to such term in Section 2.8.

“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

“S&P” means Standard & Poor’s Ratings Group or any successor thereto.

“SPV” means any Person that is designated by the Borrower as a SPV, provided
that the Borrower shall not designate as a SPV any Subsidiary that owns,
directly or indirectly, any other Subsidiary that has total assets (including
assets of any Subsidiaries of such other Subsidiary, but excluding any assets
that would be eliminated in consolidation with the Borrower and its
Subsidiaries) which equates to at least five percent (5%) of the Borrower’s
Total Assets, or that had net income (including net income of any Subsidiaries
of such other Subsidiary, all before discontinued operations and income or loss
resulting from extraordinary items, but excluding revenues and expenses that
would be eliminated in consolidation with the Borrower and its Subsidiaries and
excluding any loss or gain resulting from the early extinguishment of
Indebtedness) during the most recently completed fiscal year of the Borrower in
excess of the greater of (i) $1,000,000, and (ii) fifteen percent (15%) of the
net income (before discontinued operations and income or loss resulting from
extraordinary items and excluding any loss or gain resulting from the early
extinguishment of Indebtedness) for the Borrower and its Subsidiaries, all as
determined on a consolidated basis in accordance with GAAP during such fiscal
year of the Borrower. The Borrower may elect to treat any Subsidiary as a SPV
(provided such Subsidiary would otherwise qualify as such), and may rescind any
such prior election, by giving written notice thereof to the Administrative
Agent specifying the name of such Subsidiary or SPV, as the case may be, and the
effective date of such election, which shall be a date within sixty (60) days
after the date such notice is given. The election to treat a particular Person
as a SPV may only be made once.

“Significant Subsidiary” has the meaning ascribed to it under Regulation S-X
promulgated under the Securities Exchange Act of 1934, as amended.

“Statutory Reserve Rate” means the aggregate of the maximum reserve, liquid
asset or similar percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by any Governmental
Authority of the United States or of any jurisdiction in which Loans in Dollars
are made to which banks in such jurisdiction are subject for any category of
deposits or liabilities customarily used to fund loans in Dollars or by
reference to which interest rates applicable to loans in Dollars are determined.
Such reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System. Eurocurrency Loans shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
other applicable law, rule or regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

15



--------------------------------------------------------------------------------

“Subsidiary” means, for any Person, any other Person (other than, except in the
context of Sections 5.9 and 6.6(a), a SPV) of which more than fifty percent
(50%) of the outstanding stock or comparable equity interests having ordinary
voting power for the election of the board of directors, managers or similar
governing body of such other Person (irrespective of whether or not at the time
stock or other equity interests of any other class or classes of such other
Person shall have or might have voting power by reason of the happening of any
contingency), is at the time directly or indirectly owned by such former Person
or by one or more of its Subsidiaries. Notwithstanding the foregoing, references
to Subsidiaries and material Subsidiaries herein includes, without limitation,
BVI.

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.15, as the same may be reduced from time to time as
expressly provided pursuant to this Agreement. The amount of the Swingline
Commitment shall initially be $50,000,000.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Lender at
any time shall equal its applicable Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender” has the meaning specified in the first paragraph hereof.

“Swingline Loan” means any loan made by the Swingline Lender pursuant to
Section 2.15.

“Swingline Note” has the meaning set forth in Section 2.8.

“Swingline Request” has the meaning set forth in Section 2.15.

“Syndication Agent” means, Wells Fargo Bank, N.A., acting in its capacity as
syndication agent for the Lenders, and any successor Syndication Agent appointed
hereunder pursuant to Section 9.7; provided, however, that the Syndication Agent
shall not have any duties, responsibilities, or obligations hereunder in such
capacity.

“Taxes” has the meaning set forth in Section 5.11.

“Total Assets” means, as of any date of determination, the aggregate book value
of the assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP as of such date.

“Total Tangible Capitalization” means, as of any date of determination, the sum
of Consolidated Indebtedness plus Consolidated Tangible Net Worth (Borrower) as
of such date.

 

16



--------------------------------------------------------------------------------

“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to Adjusted LIBOR or the Base Rate.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of the Borrower or any of its Subsidiaries to the PBGC or such Plan.

Section 1.2. Time of Day. Unless otherwise expressly provided, all references to
time of day in this Agreement and the other Credit Documents shall be references
to New York, New York time.

Section 1.3. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, and subject to the provisions of Section 10.20, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time.

Section 1.4. Miscellaneous. Terms used in this Agreement that are in all
capitals (such as in Section 10.14) and that are defined herein are used with
the meanings as defined herein.

ARTICLE 2. THE CREDIT FACILITIES.

Section 2.1. Commitments for Revolving Loans. Subject to the terms and
conditions hereof, each Lender severally and not jointly agrees to make one or
more loans (each a “Revolving Loan”) in Dollars to the Borrower from time to
time prior to the Commitment Termination Date on a revolving basis in an
aggregate amount not to exceed at any time outstanding an amount equal to its
Commitment; provided, however, that no Lender shall be required to make any
Revolving Loan if, after giving effect thereto, (i) the sum of the Swingline
Exposure plus the aggregate principal amount of the Revolving Loans and the L/C
Obligations of all Lenders would thereby exceed the Revolving Credit Commitment
Amount then in effect; or (ii) the Revolving Credit Exposure of such Lender
would thereby exceed its Commitment then in effect. Each Borrowing of Revolving
Loans shall be made ratably from the Lenders in proportion to their respective
Percentages. Revolving Loans of each Lender may be repaid, in whole or in part,
and all or any portion of the principal amounts thereof reborrowed, before the
Commitment Termination Date applicable to such Lender, subject to the terms and
conditions hereof.

Section 2.2. Types of Revolving Loans and Minimum Borrowing Amounts. Borrowings
of Revolving Loans may be outstanding as either Base Rate Loans or Adjusted
LIBOR Loans, as selected by the Borrower pursuant to Section 2.3. Each Borrowing
of Base Rate Loans shall be in an amount of not less than $1,000,000 and each
Borrowing of Adjusted LIBOR Loans shall be in an amount of not less than
$5,000,000 and in an integral multiple of the Borrowing Multiple.

 

17



--------------------------------------------------------------------------------

Section 2.3. Manner of Borrowings; Continuations and Conversions of Borrowings.

(a) Notice of Revolving Loan Borrowings. The Borrower shall give notice to the
Administrative Agent by no later than (i) 12:00 noon at least three (3) Business
Days before the date on which the Borrower requests the Lenders to advance a
Borrowing of Eurocurrency Loans and (ii) 12:00 noon on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans, in each case
pursuant to a duly completed Borrowing Request substantially in the form of
Exhibit 2.3 (each a “Borrowing Request”) executed by the Borrower.

(b) Notice of Continuation or Conversion of Outstanding Borrowings. The Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Revolving Loan Borrowing or, subject to the minimum amount
requirements in Section 2.2 for each outstanding Revolving Loan Borrowing, a
portion thereof, as follows: (i) if such Borrowing is of Eurocurrency Loans, the
Borrower may continue part or all of such Borrowing as Eurocurrency Loans for an
Interest Period specified by the Borrower or convert part or all of such
Borrowing into Base Rate Loans on the last day of the Interest Period applicable
thereto, or the Borrower may earlier convert part or all of such Borrowing into
Base Rate Loans so long as it pays the breakage fees and funding losses provided
in Section 2.11; and (ii) if such Borrowing is of Base Rate Loans, the Borrower
may convert all or part of such Borrowing into Eurocurrency Loans for an
Interest Period specified by the Borrower on any Business Day, in each case
pursuant to notices of continuation or conversion as set forth below. The
Borrower may select multiple Interest Periods for the Eurocurrency Loans
constituting any such particular Borrowing, provided that at no time shall the
number of different Interest Periods for outstanding Eurocurrency Loans exceed
twenty (20) (it being understood for such purposes that (x) Interest Periods of
the same duration, but commencing on different dates, shall be counted as
different Interest Periods, and (y) all Interest Periods commencing on the same
date and of the same duration shall be counted as one Interest Period regardless
of the number of Borrowings or Loans involved. Notices of the continuation of
such Eurocurrency Loans for an additional Interest Period or of the conversion
of part or all of such Eurocurrency Loans into Base Rate Loans or of such Base
Rate Loans into Eurocurrency Loans must be given by no later than 12:00 noon at
least three (3) Business Days before the date of the requested continuation or
conversion.

(c) Manner of Notice. The Borrower shall give such notices concerning the
advance, continuation, or conversion of a Borrowing pursuant to this Section 2.3
by telephone or facsimile (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing) pursuant to a Borrowing
Request which shall specify the date of the requested advance, continuation or
conversion (which shall be a Business Day), the amount of the requested
Borrowing, whether such Borrowing is to be advanced, continued, or converted,
the Type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurocurrency Loans, the Interest Period
applicable thereto. The Borrower agrees that the Administrative Agent may rely
on any such telephonic or facsimile notice given by any Person it in good faith
believes is an authorized representative of the Borrower without the necessity
of independent investigation and that, if any such notice by telephone conflicts
with any written confirmation, such telephonic notice shall govern if the
Administrative Agent has acted in reliance thereon.

 

18



--------------------------------------------------------------------------------

(d) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telex or facsimile notice to each Lender of any notice received
pursuant to this Section 2.3 relating to a Revolving Loan Borrowing. The
Administrative Agent shall give notice to the Borrower and each Lender by like
means of the interest rate applicable to each Borrowing of Eurocurrency Loans
(but, if such notice is given by telephone, the Administrative Agent shall
confirm such rate in writing) promptly after the Administrative Agent has made
such determination.

(e) Borrower’s Failure to Notify. If the Borrower fails to give notice pursuant
to Section 2.3(a) or (b) of (i) the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurocurrency Loans, or (ii) a
Borrowing of Revolving Loans to pay outstanding Reimbursement Obligations, and
has not notified the Administrative Agent by (A) 12:00 noon at least three
(3) Business Days before the last day of the Interest Period for any Borrowing
of Eurocurrency Loans or (B) the day such Reimbursement Obligation becomes due,
as the case may be, that it intends to repay such Borrowing or Reimbursement
Obligation, the Borrower shall be deemed to have requested, as applicable,
(x) the continuation of such Borrowing as a Eurocurrency Loan with an Interest
Period of one (1) month or (y) the advance of a new Borrowing of Base Rate Loans
on such day in the amount of the Reimbursement Obligation then due, which
Borrowing pursuant to this clause (y) shall be deemed to have been funded on
such date by the Lenders in accordance with Section 2.3(a) and to have been
applied on such day to pay the Reimbursement Obligation then due, in each case
so long as no Event of Default shall have occurred and be continuing or would
occur as a result of such Borrowing but otherwise disregarding the conditions to
Borrowings set forth in Section 4.2. Upon the occurrence and during the
continuance of any Event of Default, and upon notice thereof from the
Administrative Agent to the Borrower (i) each Eurocurrency Loan will
automatically, on the last day of the then existing Interest Period therefor,
convert into a Base Rate Loan, and (ii) the obligation of the Lenders to make,
continue or convert Loans into Eurocurrency Loans shall be suspended.

(f) Conversion. If the Borrower shall elect to convert any particular Borrowing
pursuant to this Section 2.3 from one Type of Loan to the other only in part,
then, from and after the date on which such conversion shall be effective, such
particular Borrowing shall, for all purposes of this Agreement (including,
without limitation, for purposes of subsequent application of this sentence) be
deemed to instead constitute two Borrowings (each originally advanced on the
same date as such particular Borrowing), one comprised of (subject to subsequent
conversion in accordance with this Agreement) Eurocurrency Loans in an aggregate
principal amount equal to the portion of such Borrowing so elected by the
Borrower to be comprised of Eurocurrency Loans and the second comprised of
(subject to subsequent conversion in accordance with this Agreement) Base Rate
Loans in an aggregate principal amount equal to the portion of such particular
Borrowing so elected by the Borrower to be comprised of Base Rate Loans. If the
Borrower shall elect to have multiple Interest Periods apply to any such
particular Borrowing comprised of Eurocurrency Loans, then, from and after the
date such multiple Interest Periods commence, such particular Borrowing shall,
for all purposes of this Agreement (including, without limitation, for purposes
of subsequent application of this sentence), be deemed to constitute a number of
separate Borrowings (each originally commencing on the same date as such
particular Borrowing) equal to the number of, and corresponding to, the
different Interest Periods so selected, each such deemed separate

 

19



--------------------------------------------------------------------------------

Borrowing corresponding to a particular selected Interest Period comprised of
(subject to subsequent conversion in accordance with this Agreement)
Eurocurrency Loans in an aggregate principal amount equal to the portion of such
particular Borrowing so elected by the Borrower to have such Interest Period.
This Section 2.3(f) shall be applied appropriately in the event that the
Borrower shall make the elections described in the two preceding sentences at
the same time with respect to the same particular Borrowing.

Section 2.4. Interest Periods. As provided in Section 2.3, at the time of each
request for a Borrowing of Eurocurrency Loans, or for the continuation or
conversion of any Borrowing of Eurocurrency Loans, the Borrower shall select the
Interest Period(s) to be applicable to such Loans from among the available
options, subject to the limitations in Section 2.3; provided, however, that:

(i) the Borrower may not select an Interest Period that extends beyond the
Commitment Termination Date;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall either be
(i) extended to the next succeeding Business Day, or (ii) in the case of
Eurocurrency Loans only, reduced to the immediately preceding Business Day if
the next succeeding Business Day is in the next calendar month; and

(iii) for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no such numerically corresponding day in the month in which an Interest
Period is to end or if an Interest Period begins on the last Business Day of a
calendar month, then in the case of Eurocurrency Loans only, such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.

Section 2.5. Funding of Loans.

(a) Disbursement of Loans. Not later than 12:00 noon with respect to Borrowings
of Eurocurrency Loans, and 2:00 P.M. with respect to Base Rate Revolving Loans,
on the date of any requested advance of a new Borrowing of Loans, each Lender,
subject to all other provisions hereof, shall make available for the account of
its applicable Lending Office its Loan comprising its portion of such Borrowing
in funds immediately available for the benefit of the Administrative Agent in
the applicable Administrative Agent’s Account and according to the payment
instructions of the Administrative Agent. The Administrative Agent shall make
the proceeds of each such Borrowing available in immediately available funds to
the Borrower (or as directed in writing by the Borrower) on such date. In the
event that any Lender does not make such amounts available to the Administrative
Agent by the time prescribed above, but such amount is received later that day,
such amount may be credited to the Borrower in the manner described in the
preceding sentence on the next Business Day (with interest on such amount to
begin accruing hereunder on such next Business Day) provided that acceptance by
the Borrower of any such late amount shall not be deemed a waiver by the
Borrower of any rights it may have

 

20



--------------------------------------------------------------------------------

against such Lender. No Lender shall be responsible to the Borrower for any
failure by another Lender to fund its portion of a Borrowing, and no such
failure by a Lender shall relieve any other Lender from its obligation, if any,
to fund its portion of a Borrowing.

(b) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to the time at which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Loan (which notice shall be effective upon receipt) that such Lender does
not intend to make such payment, the Administrative Agent may assume that such
Lender has made such payment when due and in reliance upon such assumption may
(but shall not be required to) make available to the Borrower the proceeds of
the Loan to be made by such Lender and, if any Lender has not in fact made such
payment to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon for each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of funds for
such amount. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but the Borrower will in no event be liable to
pay any amounts otherwise due pursuant to Section 2.11 in respect of such
repayment. Nothing in this subsection shall be deemed to relieve any Lender from
any obligation to fund any Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

Section 2.6. Applicable Interest Rates.

(a) Base Rate Loans. Each Base Rate Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed including the first day but excluding the date of repayment) on the
unpaid principal amount thereof from the date such Loan is made until maturity
(whether by acceleration or otherwise) or conversion to a Eurocurrency Loan, at
a rate per annum equal to the lesser of (i) the Highest Lawful Rate, or (ii) the
Base Rate from time to time in effect. The Borrower agrees to pay such interest
on each Interest Payment Date for such Loan and at maturity (whether by
acceleration or otherwise).

(b) Eurocurrency Loans. Each Eurocurrency Loan shall bear interest (computed on
the basis of a 360-day year and actual days elapsed, in each case including the
first day but excluding the date of repayment) on the unpaid principal amount
thereof from the date such Loan is made until maturity (whether by acceleration
or otherwise) or, in the case of Eurocurrency Loans, conversion to a Base Rate
Loan at a rate per annum equal to the lesser of (i) the Highest Lawful Rate, or
(ii) the sum of Adjusted LIBOR plus the Applicable Margin. The Borrower agrees
to pay such interest on each Interest Payment Date for such Loan and at maturity
(whether by acceleration or otherwise) or, in the case of Eurocurrency Loans,
conversion to a Base Rate Loan.

 

21



--------------------------------------------------------------------------------

(c) Swingline Loans. Each Swingline Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed excluding the date of repayment) on the unpaid principal amount thereof
from the date such Loan is made until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the lesser of (i) the Highest Lawful
Rate, or (ii) the Base Rate from time to time in effect. The Borrower agrees to
pay such interest on each Interest Payment Date for such Loan and at maturity
(whether by acceleration or otherwise).

(d) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and Reimbursement Obligations hereunder insofar as
such interest rate involves a determination of Base Rate, Adjusted LIBOR or
LIBOR Rate, or any applicable default rate pursuant to Section 2.7, and such
determination shall be conclusive and binding except in the case of the
Administrative Agent’s manifest error or willful misconduct. The Administrative
Agent shall promptly give notice to the Borrower and each Lender of each
determination of Adjusted LIBOR, with respect to each Eurocurrency Loan.

Section 2.7. Default Rate. If any payment of principal on any Loan is not made
when due after the expiration of the grace period therefor provided in
Section 7.1(a) (whether by acceleration or otherwise), or any Reimbursement
Obligation is not paid when due as provided in Section 2.12(c), such Loan or
Reimbursement Obligation shall bear interest (computed on the basis of a year of
360, 365 or 366 days, as applicable, and actual days elapsed) after any such
grace period expires until such principal then due is paid in full, which the
Borrower agrees to pay on demand, at a rate per annum equal to:

(a) for any Base Rate Loan or any Swingline Loan, the lesser of (i) the Highest
Lawful Rate, or (ii) the sum of two percent (2%) per annum plus the Base Rate
from time to time in effect (but not less than the Base Rate in effect at the
time such payment was due);

(b) for any Eurocurrency Loan, the lesser of (i) the Highest Lawful Rate, or
(ii) the sum of two percent (2%) per annum plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period for
such Loan and, thereafter, at a rate per annum equal to the sum of two percent
(2%) per annum plus the Base Rate from time to time in effect (but not less than
the Base Rate in effect at the time such payment was due); and

(c) for any unpaid Reimbursement Obligations, the lesser of (i) the Highest
Lawful Rate, or (ii) the sum of two percent (2%) per annum plus the Base Rate
from time to time in effect (but not less than the Base Rate in effect at the
time such payment was due).

It is the intention of the Administrative Agent and the Lenders to conform
strictly to usury laws applicable to them. Accordingly, if the transactions
contemplated hereby or any Loan or other Obligation would be usurious as to any
of the Lenders under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement, the Notes or any other Credit Document), then, in
that event, notwithstanding anything to the contrary in this Agreement, the
Notes or any other Credit Document, it is agreed as follows: (i) the aggregate
of all consideration which constitutes

 

22



--------------------------------------------------------------------------------

interest under laws applicable to such Lender that is contracted for, taken,
reserved, charged or received by such Lender under this Agreement, the Notes or
any other Credit Document or otherwise shall under no circumstances exceed the
Highest Lawful Rate, and any excess shall be credited by such Lender on the
principal amount of the Loans or to the Reimbursement Obligations (or, if the
principal amount of the Loans and all Reimbursement Obligations shall have been
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder or holders thereof resulting from any Event of Default hereunder or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under laws applicable to such Lender may
never include more than the Highest Lawful Rate, and excess interest, if any,
provided for in this Agreement, the Notes, any other Credit Document or
otherwise shall be automatically canceled by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Loans or to the Reimbursement Obligations
(or if the principal amount of the Loans and all Reimbursement Obligations shall
have been paid in full, refunded by such Lender to the Borrower). To the extent
that the Texas Finance Code, Chapters 302 and 303, are relevant to the
Administrative Agent and the Lenders for the purpose of determining the Highest
Lawful Rate, the Administrative Agent and the Lenders hereby elect to determine
the applicable rate ceiling under such Chapter by the indicated (weekly) rate
ceiling from time to time in effect, subject to their right subsequently to
change such method in accordance with applicable law. In the event the Loans and
all Reimbursement Obligations are paid in full by the Borrower prior to the full
stated term of the Loans and the interest received from the actual period of the
existence of the Loans exceeds the Highest Lawful Rate, the Lenders shall refund
to the Borrower the amount of the excess or shall credit the amount of the
excess against amounts owing under the Loans and none of the Administrative
Agent or the Lenders shall be subject to any of the penalties provided by law
for contracting for, taking, reserving, charging or receiving interest in excess
of the Highest Lawful Rate. The Texas Finance Code, Chapter 346, which regulates
certain revolving credit loan accounts and revolving tri-party accounts, shall
not apply to this Agreement or the Loans.

Section 2.8. Repayment of Loans; Evidence of Debt.

(a) Repayment of Loans. The Borrower hereby promises to pay to the
Administrative Agent for the account of each Lender, on the Commitment
Termination Date, the unpaid amount of each Revolving Loan then outstanding. The
Borrower hereby promises to pay to the Swingline Lender the unpaid principal
amount of each Swingline Loan no later than the Commitment Termination Date.

(b) Record of Loans by Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and accrued interest payable and paid to such Lender
from time to time hereunder.

(c) Record of Loans by Administrative Agent. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or accrued interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

23



--------------------------------------------------------------------------------

(d) Evidence of Obligations. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Notes. The Revolving Loans outstanding to the Borrower from each Lender
shall, at the written request of such Lender, be evidenced by a promissory note
of the Borrower payable to such Lender in the form of Exhibit 2.8A (each a
“Revolving Note”). The Borrower agrees to execute and deliver to the
Administrative Agent, for the benefit of each Lender requesting a promissory
note as aforesaid, an original of each such promissory note, appropriately
completed, to evidence the respective Loans made by such Lender hereunder,
within ten (10) Business Days after the Borrower receives a written request
therefor. The Swingline Loans outstanding to the Borrower shall be evidenced by
a promissory note of the Borrower payable to the Swingline Lender in the form of
Exhibit 2.8B (a “Swingline Note”).

(f) Recording of Loans and Payments on Notes. Each holder of a Note shall record
on its books and records or on a schedule to its appropriate Note (and prior to
any transfer of its Notes shall endorse thereon or on schedules forming a part
thereof appropriate notations to evidence) the amount of each Loan outstanding
from it to the Borrower, all payments of principal and interest and the
principal balance from time to time outstanding thereon, the Type of such Loan
and, if a Eurocurrency Loan the Interest Period and interest rate applicable
thereto. Such record, whether shown on the books and records of a holder of a
Note or on a schedule to its Note, shall be prima facie evidence as to all such
matters; provided, however, that the failure of any holder to record any of the
foregoing or any error in any such record shall not limit or otherwise affect
the obligation of the Borrower to repay all Loans outstanding to it hereunder
together with accrued interest thereon. At the request of any holder of a Note
and upon such holder tendering to the Borrower the Note to be replaced, the
Borrower shall furnish a new Note to such holder to replace any outstanding Note
and at such time the first notation appearing on the schedule on the reverse
side of, or attached to, such new Note shall set forth the aggregate unpaid
principal amount of all Loans, if any, then outstanding thereon.

Section 2.9. Optional Prepayments. The Borrower shall have the privilege of
prepaying any Base Rate Loans or Swingline Loans without premium or penalty at
any time in whole or at any time and from time to time in part (but, if in part,
then in an amount which is equal to or greater than $1,000,000); provided,
however, that the Borrower shall have given notice of such prepayment to the
Administrative Agent no later than 12:00 noon on the date of such prepayment.
The Borrower shall have the privilege of prepaying any Adjusted LIBOR Loans
(a) without premium or penalty in whole or in part (but, if in part, then in an
amount which is equal to or greater than $5,000,000 and in an integral multiple
of the Borrowing Multiple or such smaller amount as needed to prepay a
particular Borrowing in full) only on the last Business Day of an Interest
Period for such Loan, and (b) at any other time without premium or penalty
except for the breakage fees and funding losses that are required to be paid
pursuant to

 

24



--------------------------------------------------------------------------------

Section 2.11; provided, however, that the Borrower shall have given notice of
such prepayment to the Administrative Agent no later than 12:00 noon at least
three (3) Business Days before the last Business Day of such Interest Period or
the proposed prepayment date. Any such prepayments shall be made by the payment
of the principal amount to be prepaid and accrued and unpaid interest thereon to
the date of such prepayment. Unless otherwise specified in writing by the
Borrower, optional prepayments shall be applied first, to the Loans, second, to
the Reimbursement Obligations with respect to Letters of Credit, and third to
any other Obligations then outstanding.

Section 2.10. Mandatory Prepayments of Loans. In the event and on each occasion
that the aggregate principal amount of outstanding Loans and L/C Obligations
exceeds the Revolving Credit Commitment Amount then in effect, then the Borrower
shall promptly prepay Loans in an aggregate amount sufficient to eliminate such
excess. Immediately upon determining the need to make any such prepayment, the
Borrower shall notify the Administrative Agent of such required prepayment and
of the identity of the particular Loans being prepaid. If the Administrative
Agent shall notify the Borrower that the Administrative Agent has determined
that any prepayment is required under this Section 2.10, the Borrower shall make
such prepayment no later than the second Business Day following such notice. Any
mandatory prepayment of Loans pursuant hereto shall not be limited by the notice
provision for prepayments set forth in Section 2.9. Each such prepayment shall
be accompanied by a payment of all accrued and unpaid interest on the Loans
prepaid and any applicable breakage fees and funding losses pursuant to
Section 2.11.

Section 2.11. Breakage Fees. If any Lender incurs any loss, cost or expense
(excluding loss of anticipated profits and other indirect or consequential
damages) by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurocurrency Loan as a
result of any of the following events other than any such occurrence as a result
of a change of circumstance described in Sections 8.1 or 8.2:

(a) any payment, prepayment or conversion of any such Loan on a date other than
the last day of its Interest Period (whether by acceleration, mandatory
prepayment or otherwise);

(b) any failure to make a principal payment of any such Loan on the due date
therefor; or

(c) any failure by the Borrower to borrow, continue or prepay, or convert to,
any such Loan on the date specified in a notice given pursuant to Section 2.3
(other than by reason of a default of such Lender),

then the Borrower shall pay to such Lender such amount as will reimburse such
Lender for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall provide to the Borrower a certificate executed by an
officer of such Lender setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than ninety (90) days after the event
giving rise to the claim for compensation, and the amounts shown on such
certificate shall be prima facie evidence of such Lender’s entitlement thereto.
Within ten (10) days of receipt of such

 

25



--------------------------------------------------------------------------------

certificate, the Borrower shall pay directly to such Lender such amount as will
compensate such Lender for such loss, cost or expense as provided herein, unless
such Lender has failed to timely give notice to the Borrower of such claim for
compensation as provided herein, in which event the Borrower shall not have any
obligation to pay such claim.

Section 2.12. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions hereof, each Issuing
Bank agrees to issue, from time to time prior to the earlier of (1) five
(5) Business Days prior to the date that is set forth in clause (i) of the
definition herein of Commitment Termination Date and (2) the Commitment
Termination Date, at the request of the Borrower and on behalf of the Lenders
and in reliance on their obligations under this Section 2.12, one or more
letters of credit payable only in Dollars for the Borrower’s account in a face
amount in each case of at least $500,000, and in an aggregate undrawn face
amount for all Letters of Credit at any time outstanding not to exceed the
Revolving Credit Commitment Amount; provided, that an Issuing Bank shall not
issue or amend a Letter of Credit pursuant to this Section 2.12 if, after the
issuance thereof, or at the time of amendment thereof, (i) the sum of the
Swingline Exposure plus the outstanding Revolving Loans and L/C Obligations
would thereby exceed the Revolving Credit Commitment Amount then in effect,
(ii) the issuance of such Letter of Credit would violate any legal or regulatory
restriction then applicable to such Issuing Bank or any Lender as notified by
such Issuing Bank or such Lender to the Administrative Agent before the date of
issuance of such Letter of Credit or (iii) the L/C Obligations would exceed
$150,000,000.

(b) Issuance Procedure. To request that an Issuing Bank issue a Letter of
Credit, the Borrower shall deliver to such Issuing Bank and the Administrative
Agent (with a duplicate copy to an operations employee of such Issuing Bank as
designated by such Issuing Bank from time to time) a duly executed Issuance
Request substantially in the form of Exhibit 2.12A (each an “Issuance Request”),
together with a duly executed application for the relevant Letter of Credit in
such Issuing Bank’s customary form or in such other form as may be approved by
the Borrower and such Issuing Bank (each an “Application”), or such other
computerized issuance or application procedure, instituted from time to time by
such Issuing Bank and the Administrative Agent and agreed to by the Borrower,
completed to the reasonable satisfaction of such Issuing Bank and the
Administrative Agent, and such other information as such Issuing Bank and the
Administrative Agent may reasonably request. In the event of any irreconcilable
difference or inconsistency between this Agreement and an Application, the
provisions of this Agreement shall govern. Upon receipt by an Issuing Bank and
the Administrative Agent of a properly completed and executed Application and
any other reasonably requested information at least three (3) Business Days
prior to any requested issuance date, such Issuing Bank will process such
Application in accordance with its customary procedures and issue the requested
Letter of Credit on the requested issuance date. The Borrower may cancel any
requested issuance of a Letter of Credit prior to the issuance thereof. An
Issuing Bank that issues a Letter of Credit will notify the Administrative Agent
and each Lender of the amount and expiration date of such Letter of Credit
promptly upon issuance thereof. Each Letter of Credit shall have an expiration
date no later than four (4) Business Days before the Commitment Termination
Date. If an Issuing Bank issues any Letters of Credit with expiration dates that
automatically extend unless such Issuing Bank gives notice that the expiration
date will not so extend, such Issuing Bank will

 

26



--------------------------------------------------------------------------------

give such notice of non-renewal before the time necessary to prevent such
automatic extension if (and will not give such notice of non-renewal before such
time unless) before such required notice date (i) the expiration date of such
Letter of Credit if so extended would be later than four (4) Business Days
before the Commitment Termination Date, (ii) the Commitment Termination Date
shall have occurred, (iii) a Default or an Event of Default exists and the
Required Lenders have given such Issuing Bank instructions not to so permit the
expiration date of such Letter of Credit to be extended, or (iv) such Issuing
Bank is so directed by the Borrower; provided, however, if any Letter of Credit
shall have an expiration date later than four (4) Business Days before the
Commitment Termination Date, the Borrower shall provide, no later than the
Commitment Termination Date, cash collateral to the Administrative Agent or a
back-to-back letter of credit from a bank or financial institution whose
short-term unsecured debt rating is rated A or above from either S&P or Moody’s
or such other bank or financial institution satisfactory to the Required Lenders
in either case in an amount equal to the undrawn face amount of such Letter of
Credit and which provides that the Administrative Agent may make a drawing
thereunder in the event that the Issuing Bank pays a drawing under such Letter
of Credit. The Issuing Bank that issues a Letter of Credit agrees to issue
amendments to such Letter of Credit increasing its amount, or extending its
expiration date, at the request of the Borrower, subject to the conditions
precedent for all Borrowings of Section 4.2 and the other terms and conditions
of this Section 2.12.

(c) The Borrower’s Reimbursement Obligations.

(i) The Borrower hereby irrevocably and unconditionally agrees to reimburse each
Issuing Bank for each payment or disbursement made by such Issuing Bank to
settle its obligations under any draft drawn or other payment made under a
Letter of Credit (a “Reimbursement Obligation”) within two (2) Business Days
from when such draft is paid or other payment is made with either funds not
borrowed hereunder or with a Borrowing of Revolving Loans subject to Section 2.3
and the other terms and conditions contained in this Agreement. The
Reimbursement Obligation shall bear interest (which the Borrower hereby promises
to pay) from and after the date such draft is paid or other payment is made
until (but excluding the date) the Reimbursement Obligation is paid at the
lesser of (x) the Highest Lawful Rate, or (y) the Base Rate, in each case so
long as the Reimbursement Obligation shall not be past due, and thereafter at
the default rate per annum as set forth in Section 2.7(c), whether or not the
Commitment Termination Date shall have occurred. If any such payment or
disbursement is reimbursed to an Issuing Bank on the date such payment or
disbursement is made by such Issuing Bank, interest shall be paid on the
reimbursable amount for one (1) day. An Issuing Bank that issues a Letter of
Credit shall give the Borrower notice of any drawing on such Letter of Credit
within one (1) Business Day after such drawing is paid.

(ii) The Borrower agrees for the benefit of each Issuing Bank and each Lender
that, notwithstanding any provision of any Application, the obligations of the
Borrower under this Section 2.12(c) and each applicable Application shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement and each applicable Application
under all circumstances whatsoever (other than the defense of payment in
accordance with this Agreement), including, without limitation, the following
circumstances (subject in all cases to the defense of payment in accordance with
this Agreement):

(1) any lack of validity or enforceability of any of the L/C Documents;

 

27



--------------------------------------------------------------------------------

(2) any amendment or waiver of or any consent to depart from all or any of the
provisions of any of the L/C Documents;

(3) the existence of any claim, set-off, defense or other right the Borrower may
have at any time against a beneficiary of a Letter of Credit (or any person for
whom a beneficiary may be acting), any Issuing Bank, any Lender or any other
Person, whether in connection with this Agreement, another L/C Document or any
unrelated transaction;

(4) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(5) payment by any Issuing Bank under a Letter of Credit against presentation to
such Issuing Bank of a draft or certificate that does not comply with the terms
of the Letter of Credit; or

(6) any other act or omission to act or delay of any kind by any Issuing Bank,
any Lender or any other Person or any other event or circumstance whatsoever
that might, but for the provisions of this Section 2.12(c), constitute a legal
or equitable discharge of the Borrower’s obligations hereunder, under an
Issuance Request or under an Application;

provided, however, the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (but
excluding consequential damages, which are hereby waived to the extent not
prohibited by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s gross negligence or willful misconduct.

(d) The Participating Interests. Each Lender severally and not jointly agrees to
purchase from each Issuing Bank, and such Issuing Bank hereby agrees to sell to
each Lender, an undivided percentage participating interest, to the extent of
its Percentage, in each Letter of Credit issued by, and Reimbursement Obligation
owed to, such Issuing Bank in connection with a Letter of Credit. Upon any
failure by the Borrower to pay any Reimbursement Obligation in connection with a
Letter of Credit issued by an Issuing Bank at the time required in
Sections 2.12(c) and 2.3(e), or if such Issuing Bank is required at any time to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
Person any portion of any payment by the Borrower of any Reimbursement
Obligation in connection with a Letter of Credit, such Issuing Bank shall
promptly give notice of same to each Lender, and such Issuing Bank shall have
the right to require each Lender to fund its participation in such Reimbursement
Obligation. Each Lender (except the Issuing Bank that issued such Letter of
Credit, if it is also a Lender) shall pay to such Issuing Bank an amount equal
to such Lender’s Percentage of such

 

28



--------------------------------------------------------------------------------

unpaid or recaptured Reimbursement Obligation not later than the Business Day it
receives notice from such Issuing Bank to such effect, if such notice is
received before 2:00 P.M., or not later than the following Business Day if such
notice is received after such time. If a Lender fails to pay timely such amount
to an Issuing Bank, it shall also pay to such Issuing Bank interest on such
amount accrued from the date payment of such amount was made by such Issuing
Bank to the date of such payment by the Lender at a rate per annum equal to the
Base Rate in effect for each such day and only after such payment shall such
Lender be entitled to receive its Percentage of each payment received on the
relevant Reimbursement Obligation and of interest paid thereon. The several
obligations of the Lenders to the Issuing Banks under this Section 2.12(d) shall
be absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment any Lender may have or have had against the Borrower, any Issuing Bank,
any other Lender or any other Person whatsoever including, but not limited to,
any defense based on the failure of the demand for payment under the Letter of
Credit to conform to the terms of such Letter of Credit or the legality,
validity, regularity or enforceability of such Letter of Credit and INCLUDING,
BUT NOT LIMITED TO, THOSE RESULTING FROM AN ISSUING BANK’S OWN SIMPLE OR
CONTRIBUTORY NEGLIGENCE. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
subsequent reduction or termination of any Commitment of a Lender, and each
payment by a Lender under this Section 2.12 shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Application related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Section 2.13. Commitment Terminations. The Borrower shall have the right at any
time and from time to time, upon three (3) Business Days’ prior and irrevocable
written notice to the Administrative Agent, to terminate or reduce the
Commitments or the Swingline Commitment without premium or penalty, in whole or
in part, with any partial reduction (i) to be in an amount not less than
$1,000,000 as determined by the Borrower and in integral multiples of $500,000
and (ii) as to the Commitments, to be allocated ratably among the Lenders in
proportion to their respective Commitments; provided, that the Revolving Credit
Commitment Amount may not be reduced to an amount less than the sum of the
Swingline Exposure plus the aggregate principal amount of outstanding Revolving
Loans and L/C Obligations, after giving effect to payments on such proposed
termination or reduction date; provided, however, that for purposes of
determining the amount of L/C Obligations in the immediately preceding proviso,
such L/C Obligations may be reduced on a dollar-for-dollar basis by the amount
of (a) cash collateral deposited with the Administrative Agent for the purpose
of securing such L/C Obligations, and (b) the face amount of back-to-back
letters of credit issued in connection with one or more Letters of Credit
included in such L/C Obligations by a bank(s) or financial institution(s) whose
short-term unsecured debt rating is rated A or above from either S&P or Moody’s
or such other bank(s) or

 

29



--------------------------------------------------------------------------------

financial institution(s) satisfactory to the Required Lenders with an expiration
date of at least five (5) days after the expiration date of the applicable
backstopped Letter of Credit and which provides that the Administrative Agent
may make a drawing thereunder in the event that a drawing is made under the
applicable backstopped Letter of Credit; provided further that the Revolving
Credit Commitment Amount may not be reduced to an amount less than the Swingline
Commitment. The Administrative Agent shall give prompt notice to each Lender of
any such termination or reduction of the Commitments or the Swingline
Commitment. Any termination of Commitments or the Swingline Commitment pursuant
to this Section 2.13 is permanent and may not be reinstated.

Section 2.14. Increase of Commitments; Additional Lenders.

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Initial Availability Date, the Borrower may, upon at least 30
days’ written notice to the Administrative Agent, elect to increase the
Revolving Credit Commitment Amount up to a total amount not to exceed
$750,000,000 at any time in effect (the amount of any such increase, the
“Additional Commitment Amount”).

(b) The Borrower may designate one or more banks or other financial institutions
(which may be, but need not be, one or more of the existing Lenders) which at
the time agree to, in the case of any such Person that is an existing Lender,
increase its Commitment and in the case of any other such Person (an “Additional
Lender”), become a party to this Agreement; provided, however, that any bank or
financial institution that is not an existing Lender must be acceptable to the
Administrative Agent, the Swingline Lender and the Issuing Banks, which
acceptance will not be unreasonably withheld or delayed. The sum of the
increases in the Commitments of the existing Lenders pursuant to this subsection
(b) plus the Commitments of the Additional Lenders shall not in the aggregate
exceed the Additional Commitment Amount. No Lender shall have any obligation
whatsoever to agree to increase its Commitment.

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.14 shall become effective upon the receipt by the Administrative Agent
of a Joinder Agreement signed by the Borrower, by each Additional Lender and by
each other Lender whose Commitment is to be increased, together with such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Commitments as the Administrative
Agent may reasonably request.

(d) Upon the acceptance of any such agreement by the Administrative Agent, the
Revolving Credit Commitment Amount shall automatically be increased by the
amount of the Commitments added through such agreement and the Commitment
amounts of each Lender set forth on the signature pages hereto shall
automatically be deemed to be updated.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.14 that is not pro rata among all Lenders, (x) the Borrower shall
prepay all outstanding Loans in their entirety, together with any breakage fees
and funding losses that are required to be paid pursuant to Section 2.11, and,
to the extent the Borrower elects to do so and subject to the

 

30



--------------------------------------------------------------------------------

conditions specified in Article IV, the Borrower shall reborrow Loans from the
Lenders in proportion to their respective Commitments after giving effect to
such increase, and (y) effective upon such increase, the amount of the unfunded
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted such that, after giving effect to such adjustments, the
Lenders shall hold unfunded participations in each such Letter of Credit in the
proportion its respective Commitment bears to the aggregate Commitments after
giving effect to such increase.

Section 2.15. Swingline Advances. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time prior to the Commitment Termination Date, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the aggregate Swingline Exposure plus
the aggregate principal amount of the Revolving Loans of all Lenders plus the
L/C Obligations exceeding the Revolving Credit Commitment Amount then in effect;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Swingline Loan request substantially
in the form of Exhibit 2.15 (each a “Swingline Request”) to the Administrative
Agent and the Swingline Lender, not later than 2:00 p.m., on the day of a
proposed Swingline Loan. Each such Swingline Request shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and the amount
of the requested Swingline Loan. The Swingline Lender shall make each Swingline
Loan available to Borrower to an account as directed in writing by Borrower in
the applicable Swingline Request maintained with the Administrative Agent by
3:00 p.m. on the requested date of such Swingline Loan. Borrower shall not
request a Swingline Loan if at the time of or immediately after giving effect to
such Swingline Loan a Default or Event of Default has occurred and is continuing
or would result therefrom. Swingline Loans shall be made in minimum amounts of
$2,500,000 and integral multiples of $100,000 above such amount.

(c) Borrower shall have the right at any time and from time to time to repay any
Swingline Loan, in whole or in part, upon giving written notice to the Swingline
Lender and the Administrative Agent before 12:00 noon on the proposed date of
repayment.

(d) The Swingline Lender may at any time in its discretion by written notice
given to the Administrative Agent (provided such notice requirement shall not
apply if the Swingline Lender and the Administrative Agent are the same entity)
not later than 11:00 a.m. on the next succeeding Business Day following such
notice require the Revolving Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans then outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent, or
if the Swingline Lender and the Administrative Agent are the same entity, the
Swingline Lender, will give notice thereof to each Lender, specifying in such
notice such Lender’s applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the

 

31



--------------------------------------------------------------------------------

Swingline Lender, such Lender’s Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Revolving Credit Commitment Amount and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.5(a)
with respect to Loans made by such Lender, and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

ARTICLE 3. FEES AND PAYMENTS.

Section 3.1. Fees.

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Facility Fee Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Initial Availability
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure or
Swingline Exposure after its Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of the sum of such Lender’s Revolving
Credit Exposure plus such Lender’s Swingline Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure and Swingline Exposure.
Accrued facility fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year, commencing on September 30,
2006, on the date(s) on which the Commitments shall have terminated and the
Lenders shall have no further Revolving Credit Exposures, and on the Maturity
Date. All facility fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) Utilization Fees. For any day prior to the Commitment Termination Date on
which the outstanding principal amount of the Loans and L/C Obligations shall be
greater than or equal to an amount equal to 50% of the total Commitments (and
for any day after the termination of all the Commitments on which any Loans or
L/C Obligations shall be outstanding if the outstanding principal amount thereof
on the date the Commitments terminated shall have been

 

32



--------------------------------------------------------------------------------

greater than or equal to 50% of the total Commitments in effect on such date)
the Borrower shall pay to the Administrative Agent for the account of each
Lender a utilization fee equal to the Applicable Utilization Fee Rate multiplied
by the aggregate amount of such Lender’s outstanding Loans and applicable
Percentage of L/C Obligations on such day. Accrued and unpaid utilization fees,
if any, shall be payable in arrears on the last Business Day of each March,
June, September and December, on the date(s) on which the Commitments shall have
terminated and there are no Loans or L/C Obligations outstanding, and on the
Maturity Date. All utilization fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) Letter of Credit Fees. Commencing upon the date of issuance, increase or
extension of any Letter of Credit and thereafter on the last Business Day of
each March, June, September and December, the Borrower shall pay to the
Administrative Agent quarterly in advance, for the period until the next Letter
of Credit fee payment date, for the ratable account of the Lenders, a
non-refundable fee payable in Dollars equal to the Applicable Margin multiplied
by the outstanding face amount or increase of such Letter of Credit during such
upcoming period calculated on the basis of a 360 day year and actual days
elapsed and based on the then scheduled expiration date of the Letter of Credit.
In addition, the Borrower shall pay to each Issuing Bank solely for such Issuing
Bank’s account, in connection with each Letter of Credit issued by such Issuing
Bank, issuance and administrative fees, fronting fees of 1/8% per annum on the
face amount of such Letter of Credit and expenses for such Letter of Credit as
agreed from time to time between such Issuing Bank and the Borrower.

(d) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent and Co-Lead Arrangers the fees from time to time agreed to by the
Borrower, the Administrative Agent, and Co-Lead Arrangers.

(e) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, utilization fees, and Letter of Credit fees (other
than issuance and administrative fees payable to the Issuing Banks), to the
Lenders.

Section 3.2. Place and Application of Payments.

(a) All payments of principal of and interest on the Loans, Reimbursement
Obligations and all fees and other amounts payable by the Borrower under the
Credit Documents shall be made free and clear of any set-off, counterclaim or
defense by the Borrower to the Administrative Agent (or, in the case of
Swingline Loans, to the Swingline Lender, except as provided in Section 2.15),
for the benefit of the Lenders and the Issuing Banks entitled to such payments,
in immediately available funds on the due date thereof no later than 12:00 noon
in the applicable Administrative Agent’s Account or such other location as the
Administrative Agent may designate in writing to the Borrower. Any payments
received by the Administrative Agent from the Borrower after the time specified
in the preceding sentence shall be deemed to have been received on the next
Business Day. The Administrative Agent will, on the same day each payment is
received or deemed to have been received in accordance with this Section 3.2,
cause to be distributed like funds to each Lender owed an Obligation for which
such payment was received, pro rata based on the respective amounts of such type
of Obligation then owing to each Lender.

 

33



--------------------------------------------------------------------------------

(b) If any payment received by the Administrative Agent under any Credit
Document is insufficient to pay in full all amounts then due and payable to the
Administrative Agent and the Lenders under the Credit Documents, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order set forth in Section 7.7. In
calculating the amount of Obligations owing each Lender other than for principal
and interest on Loans and Reimbursement Obligations and fees under Section 3.1,
the Administrative Agent shall only be required to include such other
Obligations that Lenders have certified to the Administrative Agent in writing
are due to such Lenders.

Section 3.3. Withholding Taxes.

(a) Payments Free of Withholding. Except as otherwise required by law, each
payment by the Borrower to any Lender, any Issuing Bank, the Swingline Lender or
the Administrative Agent under this Agreement or any other Credit Document shall
be made without withholding for or on account of any present or future taxes. If
any such withholding is so required, the Borrower shall make the withholding and
pay the amount withheld to the appropriate governmental authority before
penalties attach thereto or interest accrues thereon. Moreover, in the case of
any such present or future taxes imposed by or within the jurisdiction in which
the Borrower is incorporated, any jurisdiction from which the Borrower makes any
payment under this Agreement or any other Credit Document, or (in each case) any
political subdivision or taxing authority thereof or therein, excluding, in the
case of each Lender, each Issuing Bank, the Swingline Lender and the
Administrative Agent, the following taxes:

(i) taxes imposed on, based upon, or measured by such Lender’s, such Issuing
Bank’s, the Swingline Lender’s or the Administrative Agent’s net income,
profits, gains, overall revenues, or receipts, branch profits, franchise and
similar taxes imposed on it;

(ii) taxes imposed on such Lender, such Issuing Bank, the Swingline Lender or
the Administrative Agent as a result of a present or former connection between
the taxing jurisdiction and such Lender, such Issuing Bank, the Swingline Lender
or Administrative Agent, or any owner or affiliate thereof, as the case may be,
other than a connection resulting solely from the transactions contemplated by
this Agreement;

(iii) taxes imposed as a result of the transfer by such Lender, such Issuing
Bank, Swingline Lender or Administrative Agent of its interest in this Agreement
or any other Credit Document or a designation by such Lender, such Issuing Bank,
the Swingline Lender or the Administrative Agent of a new Lending Office (other
than taxes imposed as a result of any change in treaty, law or regulation after
such transfer of such Lender’s, such Issuing Bank’s, the Swingline Lender’s or
the Administrative Agent’s interest in this Agreement or any other Credit
Document or designation of a new Lending Office);

 

34



--------------------------------------------------------------------------------

(iv) taxes imposed by the United States of America (or any political subdivision
thereof or tax authority therein) upon a Lender, Issuing Bank, Swingline Lender
or Administrative Agent organized under the laws of a jurisdiction outside of
the United States, except to the extent that such tax is imposed as a result of
any change in applicable law, regulation or treaty (other than any addition of
or change in any “anti-treaty shopping,” “limitation of benefits,” or similar
provision applicable to a treaty) after the date hereof, in the case of each
Lender, Issuing Bank, Swingline Lender or Administrative Agent originally a
party hereto or, in the case of any Purchasing Lender (as defined in
Section 10.10) or other Issuing Bank or Administrative Agent, after the date on
which it becomes a Lender, Issuing Bank, or Administrative Agent, as the case
may be; or

(v) taxes which would not have been imposed but for (a) the failure of such
Lender, such Issuing Bank, or the Administrative Agent, as the case may be, to
provide on a timely basis (I) the applicable forms prescribed by the Internal
Revenue Service, as required pursuant to Section 3.3(b) (unless excused pursuant
to Section 3.3(c)), or (II) any other form, certification, documentation or
proof which is reasonably requested by the Borrower, or (b) a determination by a
taxing authority or a court of competent jurisdiction that a form,
certification, documentation or other proof provided by such Lender, such
Issuing Bank or the Administrative Agent to establish an exemption from such
tax, assessment or other governmental charge is false or not properly completed;

(all such present or future taxes, excluding only the taxes described in the
preceding clauses (i) through (v), being hereinafter referred to as “Indemnified
Taxes”), Borrower shall forthwith pay such additional amount as may be necessary
to ensure that the net amount actually received by each Lender, each Issuing
Bank, the Swingline Lender and the Administrative Agent is free and clear of
such Indemnified Taxes (including Indemnified Taxes on such additional amount)
and is equal to the amount that such Lender, such Issuing Bank, the Swingline
Lender or the Administrative Agent (as the case may be) would have received had
withholding of any Indemnified Taxes not been made. If the Borrower pays any
Indemnified Taxes, or any penalties or interest in connection therewith, it
shall deliver official tax receipts evidencing the payment or certified copies
thereof, or other evidence of payment if such tax receipts have not yet been
received by the Borrower (with such tax receipts to be delivered within fifteen
(15) days after being actually received), to the Lender, Issuing Bank or the
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) within fifteen
(15) days of such payment. If the Administrative Agent, the Swingline Lender,
any Issuing Bank or any Lender pays any Indemnified Taxes which the Borrower has
failed to withhold and/or pay to the appropriate governmental authority, or any
penalties or interest in connection therewith, the Borrower shall reimburse the
Administrative Agent, the Swingline Lender, that Issuing Bank or that Lender for
the payment in the currency in which such payment was made within thirty
(30) days after the Borrower has received demand therefor. Such Lender, such
Issuing Bank, the Swingline Lender or the Administrative Agent shall make
written demand on the Borrower for reimbursement hereunder no later than ninety
(90) days after the earlier of (i) the date on which such Lender, such Issuing
Bank, the Swingline Lender or the Administrative Agent makes payment of the
Indemnified Taxes, penalties and interest, and (ii) the date on which the
relevant taxing authority or other governmental authority

 

35



--------------------------------------------------------------------------------

makes written demand upon such Lender, such Issuing Bank, the Swingline Lender
or the Administrative Agent for payment of the Indemnified Taxes, penalties and
interest (for purposes of this clause (ii), “written demand” means a written
notice that includes the amount of such Indemnified Taxes). Any such demand
shall be in writing and shall describe in reasonable detail such Indemnified
Taxes, penalties or interest. In the event that such Lender, such Issuing Bank,
the Swingline Lender or the Administrative Agent fails to give the Borrower
timely notice as provided herein, the Borrower shall not have any obligation to
pay such claim for reimbursement. In the event that any taxing authority
notifies the Borrower that it has improperly failed to withhold any taxes (other
than Indemnified Taxes) from a payment to any Lender, any Issuing Bank, the
Swingline Lender or the Administrative Agent under this Agreement or any other
Credit Document, the Borrower shall timely and fully pay such taxes to such
taxing authority and such Lender, Issuing Bank, Swingline Lender or
Administrative Agent, as the case may be, shall pay the amount of such taxes to
the Borrower within thirty (30) days after the receipt of written demand
therefor. If the Borrower is or will be required to pay an additional amount to
a Lender, an Issuing Bank, the Swingline Lender or the Administrative Agent
pursuant to this Section 3.3(a), then such payee shall use reasonable efforts to
take requested measures (including, without limitation, changing the
jurisdiction of its Lending Office) so as to reduce or eliminate any such
amounts which may thereafter accrue, if such change would not otherwise be
materially disadvantageous to such payee.

(b) U.S. Withholding Tax Exemptions. Upon the written request of the Borrower or
the Administrative Agent, each Lender or Issuing Bank that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent, promptly after such
request, two properly completed and signed copies of either Form W-8BEN or any
successor form (entitling such Lender or Issuing Bank to a complete exemption
from withholding under the Code on all amounts to be received by such Lender or
Issuing Bank, including fees, pursuant to the Credit Documents) or Form W-8ECI
or any successor form (relating to all amounts to be received by such Lender or
Issuing Bank, including fees, pursuant to the Credit Documents) of the United
States Internal Revenue Service, and any other form of the United States
Internal Revenue Service reasonably necessary to accomplish exemption from
withholding obligations or to facilitate the Administrative Agent’s performance
under this Agreement. Thereafter and from time to time, each such Lender or
Issuing Bank shall submit to the Borrower and the Administrative Agent such
additional properly completed and signed copies of such forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) as may be required under then-current United States law or
regulations to avoid United States withholding taxes on payments in respect of
all amounts to be received by such Lender or Issuing Bank, including fees,
pursuant to the Credit Documents. Upon the request of the Borrower, each Lender
or Issuing Bank that is a United States person shall submit to the Borrower a
certificate to the effect that it is such a United States person and is exempt
from information reporting under Section 6049 of the Code and backup withholding
under Section 3406 of the Code.

(c) Inability of Lender to Submit Forms. If any Lender or Issuing Bank
determines in good faith, as a result of any change in applicable law,
regulation or treaty, or in any judicial interpretation thereof, that (i) it is
unable to submit to the Borrower or Administrative Agent any form or certificate
that such Lender or Issuing Bank is obligated to submit pursuant to subsection

 

36



--------------------------------------------------------------------------------

(b) of this Section 3.3, (ii) it is required to withdraw or cancel any such form
or certificate previously submitted, or (iii) any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender or Issuing Bank shall
promptly notify the Borrower and Administrative Agent of such fact, and such
Lender or Issuing Bank shall to that extent not be obligated to provide any such
form or certificate and will be entitled to withdraw or cancel any affected form
or certificate, as applicable.

(d) Refund of Taxes. If any Lender, Issuing Bank, the Swingline Lender or the
Administrative Agent receives a refund or credit of any Indemnified Tax or any
tax referred to in Section 10.3 with respect to which the Borrower has paid any
amount pursuant to this Section 3.3 or Section 10.3, such Lender, such Issuing
Bank, the Swingline Lender or the Administrative Agent, as the case may be,
shall pay the amount of such refund (including any interest received with
respect thereto) to the Borrower within fifteen (15) days after receipt thereof.
Such Lender, Issuing Bank, the Swingline Lender or the Administrative Agent, as
the case may be, shall provide, at the sole cost and expense of the Borrower,
such assistance as the Borrower may reasonably request in order to obtain such a
refund; provided, however, that neither the Administrative Agent nor the
Swingline Lender nor any Lender nor any Issuing Bank shall in any event be
required to disclose any information to the Borrower with respect to the overall
tax position (or any other information relating to taxes that such Person
reasonably determined to be confidential) of the Administrative Agent, the
Swingline Lender such Issuing Bank, or such Lender.

ARTICLE 4. CONDITIONS PRECEDENT.

Section 4.1. Initial Borrowing. The obligation of each Lender to advance the
initial Loans hereunder, of the Swingline Lender to advance the initial
Swingline Loan and of each Issuing Bank to issue the initial Letter of Credit
hereunder, on or after the Initial Availability Date is subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent shall have received duly executed counterparts of,
or duly executed signature pages to, this Agreement (including by facsimile or
other electronic means), the duly executed BVI Guaranty, the duly executed
Swingline Note, any Revolving Notes requested pursuant to Section 2.8(e) prior
to the Initial Availability Date, duly executed, and the following all in form
and substance reasonably satisfactory to the Administrative Agent and Wells
Fargo Bank, N.A., as Syndication Agent, and in sufficient number of signed
counterparts, where applicable, to provide one for each Lender:

(i) Certificates of Officers of Borrower. Certificates of the Secretary or an
Assistant Secretary of the Borrower containing specimen signatures of the
persons authorized to execute Credit Documents (other than the BVI Guaranty) on
the Borrower’s behalf or any other documents provided for herein or therein,
together with (x) copies of resolutions of the Board of Directors or other
appropriate body of the Borrower authorizing the execution and delivery of the
Credit Documents (other than the BVI Guaranty), (y) copies of the Borrower’s
memorandum of association and articles of association and other publicly filed
organizational documents in its jurisdiction of incorporation and bylaws and
other governing documents, if any, and (z) a certificate of incorporation and a
certificate of good standing from the appropriate governing agency of the
Borrower’s jurisdiction of incorporation;

 

37



--------------------------------------------------------------------------------

(ii) Certificates of Officers of BVI. Certificates of the Secretary or an
Assistant Secretary of BVI containing specimen signatures of the persons
authorized to execute the BVI Guaranty on BVI’s behalf or any other documents
provided for herein or therein, together with (x) copies of resolutions of the
Board of Directors or other appropriate body of BVI authorizing the execution
and delivery of the BVI Guaranty, (y) copies of BVI’s memorandum of association
and articles of association and other publicly filed organizational documents in
its jurisdiction of incorporation and bylaws and other governing documents, if
any, and (z) a certificate of incorporation and a certificate of good standing
from the appropriate governing agency of the BVI’s jurisdiction of
incorporation;

(iii) Regulatory Filings and Approvals. Copies of all necessary governmental and
third party approvals, registrations, and filings in respect of the transactions
contemplated by this Agreement;

(iv) Opinions of Counsel. The opinions of (w) Baker Botts LLP, counsel for the
Borrower, in the form of Exhibit 4.1A, (x) Walter A. Baker, Vice President and
Assistant General Counsel of the Borrower, in the form of Exhibit 4.1B,
(y) Maples and Calder, Cayman Islands counsel for the Borrower, in the form of
Exhibit 4.1C, and (z) Harney Westwood & Riegels, British Virgin Islands counsel
for BVI, in the form of Exhibit 4.1D;

(v) Closing Certificate. Certificate of the President or a Vice President of the
Borrower as to the satisfaction of all conditions set forth in this Section 4.1
and certifying the ratings by S&P and Moody’s, as of the Effective Date, of the
Borrower’s non-credit enhanced senior unsecured long-term debt.

(b) Each of the representations and warranties of the Borrower and its
Subsidiaries set forth herein and in the other Credit Documents shall be true
and correct in all material respects as of the time of such Borrowing, except to
the extent that any such representation or warranty relates solely to an earlier
date, in which case it shall have been true and correct in all material respects
as of such earlier date;

(c) No Default or Event of Default shall have occurred and be continuing; and

(d) Payment of all fees and all expenses incurred through the Effective Date
then due and owing to the Administrative Agent, the Lenders, and the Co-Lead
Arrangers pursuant to this Agreement and as otherwise agreed in writing by the
Borrower.

Section 4.2. All Borrowings. The obligation of each Lender to make any advance
of any Loan, of the Swingline Lender to make any Swingline Loan and of each
Issuing Bank to issue any Letter of Credit hereunder (including any increase in
the amount of, or extension of the

 

38



--------------------------------------------------------------------------------

expiration date of, any Letter of Credit) is subject to satisfaction of the
following conditions precedent (but subject to Sections 2.3(c) and 2.12(b)):

(a) Notices. The Administrative Agent shall have received (i) in the case of any
Loan, the Borrowing Request required by the first sentence of Section 2.3(a),
(ii) in the case of any Swingline Loan, the Swingline Request required by
Section 2.15(b) and (iii) in the case of the issuance, extension or increase of
a Letter of Credit, the relevant Issuing Bank and the Administrative Agent shall
have received a duly completed Issuance Request and Application for such Letter
of Credit, as the case may be, meeting the requirements of Section 2.12(b);

(b) Warranties True and Correct. In the case of any advance, Borrowing, Loan or
issuance or increase of any Letter of Credit that increases the aggregate amount
of Loans or L/C Obligations outstanding after giving effect to such advance,
Borrowing or issuance or increase, or extension of the expiration date of a
Letter of Credit, each of the representations and warranties of the Borrower and
its Subsidiaries set forth herein (other than the representations and warranties
set forth in Sections 5.4, 5.10, 5.16 and 5.17) and in the other Credit
Documents (other than those that relate to the representations and warranties
set forth in Sections 5.4, 5.10, 5.16 and 5.17) shall be true and correct in all
material respects as of the time of such advance, Borrowing, Loan or issuance or
increase of any Letter of Credit, except as a result of the transactions
expressly permitted hereunder or thereunder and except to the extent that any
such representation or warranty relates solely to an earlier date, in which case
it shall have been true and correct in all material respects as of such earlier
date;

(c) No Default. No Default or Event of Default shall have occurred and be
continuing or would occur as a result of any such Borrowing; and

(d) Regulations U and X. The Borrowing, Loan or issuance, extension or increase
of a Letter of Credit to be made by or issued to the Borrower shall not result
in the Borrower, any Lender or any Issuing Bank being in non-compliance with or
in violation of Regulation U or X of the Board of Governors of the Federal
Reserve System.

Each acceptance by the Borrower of an advance of any Loan or of the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such acceptance, that all conditions precedent to such Borrowing,
Loan or issuance, increase or extension set forth in this Section 4.2 and in
Section 4.1 with respect to the initial Borrowings, Loans or Letters of Credit
hereunder have (except to the extent waived in accordance with the terms hereof)
been satisfied or fulfilled unless the Borrower gives to the Administrative
Agent and the Lenders written notice to the contrary, in which case none of the
Lenders nor the Swingline Lender shall be required to fund or convert such
Loans, and none of the Issuing Banks shall be required to issue, increase the
amount of or extend the expiration date of such Letter of Credit, unless the
Required Lenders shall have previously waived in writing such non-compliance.

 

39



--------------------------------------------------------------------------------

ARTICLE 5. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to each Lender, each Issuing Bank, the
Swingline Lender and Administrative Agent as follows:

Section 5.1. Corporate Organization. The Borrower and each of its material
Subsidiaries: (i) is duly organized and existing in good standing under the laws
of the jurisdiction of its organization; (ii) has all necessary organizational
power and authority to own the property and assets it uses in its business and
otherwise to carry on its present business; and (iii) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business transacted by it or the nature of the property owned or leased by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified or to be in good standing, as the case may be, would
not have a Material Adverse Effect.

Section 5.2. Power and Authority; Validity. The Borrower has the organizational
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
company action to authorize the execution, delivery and performance of such
Credit Documents. The Borrower has duly executed and delivered each Credit
Document (other than the BVI Guaranty) and each such Credit Document constitutes
the legal, valid and binding obligation of the Borrower enforceable against it
in accordance with its terms, subject as to enforcement only to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and equitable principles. BVI has the
organizational power and authority to execute, deliver and carry out the terms
and provisions of the BVI Guaranty and has taken all necessary company action to
authorize the execution, delivery and performance of the BVI Guaranty. BVI has
duly executed and delivered the BVI Guaranty and the BVI Guaranty constitutes
the legal, valid and binding obligation of BVI enforceable against it in
accordance with its terms, subject as to enforcement only to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and equitable principles.

Section 5.3. No Violation. Neither the execution, delivery or performance by the
Borrower of the Credit Documents to which it is a party nor compliance by it
with the terms and provisions thereof, nor the consummation by it of the
transactions contemplated herein or therein, will (i) contravene in any material
respect any applicable provision of any law, statute, rule or regulation, or any
applicable order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any term,
covenant, condition or other provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien other than any Permitted Lien upon any of the property or assets of the
Borrower or any of its Subsidiaries under, the terms of any material contractual
obligation to which the Borrower or any of its Subsidiaries is a party or by
which they or any of their properties or assets are bound or to which they may
be subject, or (iii) violate or conflict with any provision of the memorandum of
association and articles of association, charter, articles or certificate of
incorporation, partnership or limited liability company agreement, by-laws, or
other applicable governance documents of the Borrower or any of its
Subsidiaries. Neither the execution, delivery or performance by BVI of the BVI
Guaranty nor compliance by it with the terms and provisions thereof, nor the
consummation by it of the transactions contemplated herein or therein, will
(i) contravene in any material respect any applicable provision of any law,
statute, rule or regulation, or any applicable order, writ,

 

40



--------------------------------------------------------------------------------

injunction or decree of any court or governmental instrumentality, (ii) conflict
with or result in any breach of any term, covenant, condition or other provision
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien other than any Permitted Lien
upon any of the property or assets of the Borrower or any of its Subsidiaries
under, the terms of any material contractual obligation to which the Borrower or
any of its Subsidiaries is a party or by which they or any of their properties
or assets are bound or to which they may be subject, or (iii) violate or
conflict with any provision of the memorandum of association and articles of
association, charter, articles or certificate of incorporation, partnership or
limited liability company agreement, by-laws, or other applicable governance
documents of the Borrower or any of its Subsidiaries.

Section 5.4. Litigation. There are no actions, suits, proceedings or
counterclaims (including, without limitation, derivative or injunctive actions)
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries that are reasonably likely to have a Material Adverse
Effect.

Section 5.5. Use of Proceeds; Margin Regulations.

(a) Use of Proceeds. The proceeds of the Loans and the Letters of Credit shall
only be used for permitted investments and acquisitions, capital expenditures,
working capital needs and other general corporate purposes of the Borrower and
its Subsidiaries (including, without limitation, commercial paper back-up and
repurchases of the Borrower’s capital stock); provided that no such proceeds
will be used (i) in any manner that results in a violation of law or (ii) in
connection with an acquisition not approved by the entity to be acquired.

(b) Margin Stock. Neither the Borrower nor any of its Subsidiaries is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (which term is used herein as defined in Regulation U of the Board
of Governors of the Federal Reserve System). No proceeds of the Loans or the
Letters of Credit will be used for a purpose which violates Regulations T, U or
X of the Board of Governors of the Federal Reserve System. After application of
the proceeds of the Loans, the issuance of the Letters of Credit, and any
acquisitions permitted hereunder, margin stock will constitute less than 25% of
the value of the assets of the Borrower and less then 25% of the assets of the
Borrower and its Subsidiaries on a consolidated basis, in each case that are
subject to any arrangement with the Administrative Agent, any Issuing Bank or
any Lender (herein or otherwise) whereby the Borrower’s or any Subsidiary’s
right or ability to sell, pledge or otherwise dispose of assets is in any way
restricted (or pursuant to which the exercise of any such right is or may be
cause for accelerating the maturity of all or any portion of the Loans or any
amount payable hereunder or under any such other arrangement).

Section 5.6. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.7. Public Utility Holding Company Act. Neither the Borrower nor any of
its Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an

 

41



--------------------------------------------------------------------------------

“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 2005,
as amended.

Section 5.8. True and Complete Disclosure. All factual information (taken as a
whole) furnished by the Borrower or any of its Subsidiaries in writing to the
Administrative Agent or any Lender in connection with any Credit Document or the
Confidential Information Memorandum or any transaction contemplated therein did
not, as of the date such information was furnished (or, if such information
expressly related to a specific date, as of such specific date), contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein (taken as a whole), in light of the circumstances
under which such information was furnished, not misleading, except for such
statements, if any, as have been updated, corrected, supplemented, superseded or
modified pursuant to a written correction or supplement furnished to the Lenders
prior to the date of this Agreement.

Section 5.9. Financial Statements. The financial statements heretofore delivered
to the Lenders for the Borrower’s fiscal year ending December 31, 2005, and for
the Borrower’s fiscal quarter and the six months ending June 30, 2006, have been
prepared in accordance with GAAP applied on a basis consistent, except as
otherwise noted therein, in accordance with GAAP, with the Borrower’s financial
statements for the previous fiscal year. Such annual financial statements have
been audited by PricewaterhouseCoopers LLP, and such annual and quarterly
financial statements fairly present in all material respects on a consolidated
basis the financial position of the Borrower as of the dates thereof, and the
results of operations for the periods indicated, subject in the case of interim
financial statements, to normal year-end audit adjustments and omission of
certain footnotes (as permitted by the SEC). As of the Effective Date, the
Borrower and its Subsidiaries, considered as a whole, had no material contingent
liabilities or material Indebtedness required under GAAP to be disclosed in a
consolidated balance sheet of the Borrower that were not included in the
financial statements referred to above in this Section 5.9 or disclosed in the
notes thereto. The financial statements heretofore delivered to the Lenders for
BVI’s fiscal year ending December 31, 2005, have been prepared in accordance
with GAAP applied on a basis consistent, except as otherwise noted therein, in
accordance with GAAP, with BVI’s financial statements for the previous fiscal
year. Such annual and quarterly financial statements fairly present in all
material respects on a consolidated basis the financial position of BVI as of
the dates thereof, and the results of operations for the periods indicated,
subject in the case of interim financial statements, to normal year-end audit
adjustments and omission of certain footnotes (as permitted by the SEC). As of
the Effective Date, BVI and its Subsidiaries, considered as a whole, had no
material contingent liabilities or material Indebtedness required under GAAP to
be disclosed in a consolidated balance sheet of BVI that were not included in
the financial statements of BVI referred to in this Section 5.9 or disclosed in
the notes thereto.

Section 5.10. No Material Adverse Change. There has occurred no event or effect
that has had or could reasonably be expected to have a Material Adverse Effect.

Section 5.11. Taxes. The Borrower and its Subsidiaries have filed all required
United States federal income tax returns, and all other material tax returns
required to be filed, whether in the United States or in any foreign
jurisdiction, and have paid all governmental taxes, rates, assessments, fees,
charges and levies (collectively, “Taxes”) shown to be due and payable on

 

42



--------------------------------------------------------------------------------

such returns or on any assessments made against Borrower and its Subsidiaries or
any of their properties (other than any such assessments, fees, charges or
levies that are not more than ninety (90) days past due, or which can thereafter
be paid without penalty, or which are being contested in good faith by
appropriate proceedings and for which reserves have been provided in conformity
with GAAP, or which the failure to pay could not reasonably be expected to have
a Material Adverse Effect).

Section 5.12. Consents. On the Initial Availability Date, all consents and
approvals of, and filings and registrations with, and all other actions of, all
governmental agencies, authorities or instrumentalities required to have been
obtained or made by the Borrower in order to obtain the Loans and Letters of
Credit hereunder have been or will have been obtained or made and are or will be
in full force and effect. On the Initial Availability Date, all consents and
approvals of, and filings and registrations with, and all other actions of, all
governmental agencies, authorities or instrumentalities required to have been
obtained or made by the Borrower or BVI in order to execute, deliver and perform
the Credit Documents have been or will have been obtained or made and are or
will be in full force and effect.

Section 5.13. Insurance. The Borrower and its material Subsidiaries currently
maintain in effect, with responsible insurance companies, insurance against any
loss or damage to all insurable property and assets owned by it, which insurance
is of a character and in or in excess of such amounts as are customarily
maintained by companies similarly situated and operating like property or assets
(subject to self-insured retentions and deductibles), and insurance with respect
to employers’ and public and product liability risks (subject to self-insured
retentions and deductibles); provided that the Borrower or any such material
Subsidiary may self-insure to the extent and in the manner normal for companies
of like size, type and financial condition.

Section 5.14. Intellectual Property. The Borrower and its Subsidiaries own or
hold valid licenses to use all the patents, trademarks, permits, service marks,
and trade names that are necessary to the operation of the business of the
Borrower and its Subsidiaries as presently conducted, except where the failure
to own, or hold valid licenses to use, such patents, trademarks, permits,
service marks, and trade names could not reasonably be expected to have a
Material Adverse Effect.

Section 5.15. Ownership of Property. The Borrower and its Subsidiaries have good
title to or a valid leasehold interest in all of their real property and good
title to, or a valid leasehold interest in, all of their other property, subject
to no Liens except Permitted Liens, except where the failure to have such title
or leasehold interest in such property could not reasonably be expected to have
a Material Adverse Effect.

Section 5.16. Existing Indebtedness. Schedule 5.16 contains a complete and
accurate list of all Indebtedness outstanding as of the Effective Date, with
respect to the Borrower and its Subsidiaries, in each case in a principal amount
of $10,000,000 (or, if denominated in a currency other than U.S. Dollars, the
Dollar Equivalent of $10,000,000) or more (other than the Obligations hereunder
and Indebtedness permitted by Section 6.11(b) through (j)) and permitted by
Section 6.11(a), in each case showing the aggregate principal amount thereof,
the name of the respective borrower and any other entity which directly or
indirectly guaranteed such Indebtedness, and the scheduled payments of such
Indebtedness.

 

43



--------------------------------------------------------------------------------

Section 5.17. Existing Liens. Schedule 5.17 contains a complete and accurate
list of all Liens outstanding as of the Effective Date, with respect to the
Borrower and its Subsidiaries where the Indebtedness or other obligations
secured by such Lien is in a principal amount of $10,000,000 (or, if denominated
in a currency other than U.S. Dollars, the Dollar Equivalent of $10,000,000) or
more (other than the Liens permitted by Section 6.10(b) through (r)), and
permitted by Section 6.10(a), in each case showing the name of the Person whose
assets are subject to such Lien, the aggregate principal amount of the
Indebtedness secured thereby, and a description of the Agreements or other
instruments creating, granting, or otherwise giving rise to such Lien.

ARTICLE 6. COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note, Commitment,
or L/C Obligation is outstanding hereunder, or any other Obligation is due and
payable hereunder:

Section 6.1. Corporate Existence. Each of the Borrower and its material
Subsidiaries will preserve and maintain its organizational existence, except
(i) for the dissolution of any material Subsidiaries (other than BVI) whose
assets are transferred to the Borrower or any of its Subsidiaries, (ii) where
the failure to preserve, renew or keep in full force and effect the existence of
any Subsidiary (other than BVI) could not reasonably be expected to have a
Material Adverse Effect, or (iii) as otherwise expressly permitted in this
Agreement.

Section 6.2. Maintenance. Each of the Borrower and its material Subsidiaries
will maintain, preserve and keep its properties and equipment necessary to the
proper conduct of its business in reasonably good repair, working order and
condition (normal wear and tear excepted) and will from time to time make all
reasonably necessary repairs, renewals, replacements, additions and betterments
thereto so that at all times such properties and equipment are reasonably
preserved and maintained, in each case with such exceptions as could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; provided, however, that nothing in this Section 6.2 shall
prevent the Borrower or any material Subsidiary from discontinuing the operation
or maintenance of any such properties or equipment if such discontinuance is, in
the judgment of the Borrower or any material Subsidiary, as applicable,
desirable in the conduct of its business.

Section 6.3. Taxes. Each of the Borrower and its Subsidiaries will duly pay and
discharge all Taxes upon or against it or its properties and all other
obligations (including, without limitation, ERISA obligations) within ninety
(90) days after becoming due or (in the case of Taxes), if later, prior to the
date on which penalties are imposed for such unpaid Taxes, unless and to the
extent that (i) the same is being contested in good faith and by appropriate
proceedings and reserves have been established in conformity with GAAP, or
(ii) the failure to effect such payment or discharge could not reasonably be
expected to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

Section 6.4. ERISA. Each of the Borrower and its Subsidiaries will timely pay
and discharge all obligations and liabilities arising under ERISA or otherwise
with respect to each Plan of a character which if unpaid or unperformed might
result in the imposition of a material Lien against any properties or assets of
the Borrower or any material Subsidiary and will promptly notify the
Administrative Agent upon an officer of the Borrower becoming aware thereof, of
(i) the occurrence of any reportable event (as defined in ERISA) relating to a
Plan (other than a multi-employer plan, as defined in ERISA), so long as the
event thereunder could reasonably be expected to have a Material Adverse Effect,
other than any such event with respect to which the PBGC has waived notice by
regulation; (ii) receipt of any notice from PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor; (iii) Borrower’s
or any of its Subsidiaries’ intention to terminate or withdraw from any Plan if
such termination or withdrawal would result in liability under Title IV of
ERISA, unless such termination or withdrawal could not reasonably be expected to
have a Material Adverse Effect; and (iv) the receipt by the Borrower or its
Subsidiaries of notice of the occurrence of any event that could reasonably be
expected to result in the incurrence of any liability (other than for benefits),
fine or penalty to the Borrower and/or to the Borrower’s Subsidiaries, or any
plan amendment that could reasonably be expected to increase the contingent
liability of the Borrower and its Subsidiaries, taken as a whole, in either case
in connection with any post-retirement benefit under a welfare plan (subject to
ERISA), unless such event or amendment could not reasonably be expected to have
a Material Adverse Effect. The Borrower will also promptly notify the
Administrative Agent of (i) any material contributions to any Foreign Plan that
have not been made by the required due date for such contribution if such
default could reasonably be expected to have a Material Adverse Effect; (ii) any
Foreign Plan that is not funded to the extent required by the law of the
jurisdiction whose law governs such Foreign Plan based on the actuarial
assumptions reasonably used at any time if such underfunding (together with any
penalties likely to result) could reasonably be expected to have a Material
Adverse Effect, and (iii) any material change anticipated to any Foreign Plan
that could reasonably be expected to have a Material Adverse Effect.

Section 6.5. Insurance. Each of the Borrower and its material Subsidiaries will
maintain or cause to be maintained, with responsible insurance companies,
insurance against any loss or damage to all insurable property and assets owned
by it, such insurance to be of a character and in or in excess of such amounts
as are customarily maintained by companies similarly situated and operating like
property or assets (subject to self-insured retentions and deductibles) and will
(subject to self-insured retentions and deductibles) maintain or cause to be
maintained insurance with respect to employers’ and public and product liability
risks; provided that the Borrower or any such material Subsidiary may
self-insure to the extent and in the manner normal for companies of like size,
type and financial condition.

Section 6.6. Financial Reports and Other Information.

(a) Periodic Financial Statements and Other Documents. The Borrower, its
Subsidiaries and any SPVs will maintain a system of accounting in such manner as
will enable preparation of financial statements in accordance with GAAP and will
furnish to the Lenders and their respective authorized representatives such
information about the business and financial

 

45



--------------------------------------------------------------------------------

condition of the Borrower, its Subsidiaries and any SPVs as any Lender may
reasonably request; and, without any request, will furnish to the Administrative
Agent:

(i) within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related consolidated statements of income and retained earnings and of cash
flows for such fiscal quarter and for the portion of the fiscal year ended with
the last day of such fiscal quarter, all of which shall be in reasonable detail
or in the form filed with the SEC, and certified by the chief financial officer
of the Borrower that they fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated and that they have been prepared in accordance with GAAP, in each
case, subject to normal year-end audit adjustments and the omission of any
footnotes as permitted by the SEC (publicly filing the Borrower’s Form 10-Q with
the SEC in any event will satisfy the requirements of this subsection subject to
Section 6.6(b) and shall be deemed furnished and delivered on the date such
information has been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto));

(ii) within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
year and setting forth consolidated comparative figures as of the end of and for
the preceding fiscal year, audited by an independent nationally-recognized
accounting firm and in the form filed with the SEC (publicly filing the
Borrower’s Form 10-K with the SEC in any event will satisfy the requirements of
this subsection subject to Section 6.6(b) and shall be deemed furnished and
delivered on the date such information has been posted on the SEC website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the SEC thereto);

(iii) after the BVI Guaranty becomes effective, within sixty (60) days after the
end of June 30th of each year, (1) the consolidated balance sheet of BVI and its
Subsidiaries as at the end of such fiscal quarter and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
quarter and for the portion of the fiscal year ended with the last day of such
fiscal quarter, all of which shall be in reasonable detail and certified by a
director or officer of BVI that they fairly present in all material respects the
financial condition of BVI and its Subsidiaries as of the dates indicated and
the results of their operations and changes in their cash flows for the periods
indicated and that they have been prepared in accordance with GAAP, in each
case, subject to normal year-end audit adjustments and the omission of any
footnotes as permitted by the SEC, and (2) a listing of all Indebtedness owed,
as at the end of such fiscal quarter, by BVI or any of its Subsidiaries to the
Borrower or any of its Subsidiaries, certified by a director or officer of BVI;

 

46



--------------------------------------------------------------------------------

(iv) after the BVI Guaranty becomes effective, within one hundred twenty
(120) days after the end of each fiscal year of BVI, (1) the consolidated
balance sheet of BVI and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for such fiscal year, all of which shall be in reasonable detail and
certified by a director or officer of BVI that they fairly present in all
material respects the financial condition of BVI and its Subsidiaries as of end
of such fiscal year and the results of their operations and changes in their
cash flows for such fiscal year and that they have been prepared in accordance
with GAAP, and (2) a listing of all Indebtedness owed, as at the end of such
fiscal year, by BVI or any of its Subsidiaries to the Borrower or any of its
Subsidiaries, certified by a director or officer of BVI;

(v) [reserved];

(vi) within ten (10) days after the sending or filing thereof, copies of all
financial statements, projections, documents and other communications that the
Borrower sends to its stockholders generally or publicly files with the SEC or
any similar governmental authority (and is publicly available); provided that
publicly filing such documents with the SEC in any event will satisfy the
requirements of this subsection subject to Section 6.6(b) and shall be deemed
furnished and delivered on the date such information has been posted on the SEC
website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or
such successor webpage of the SEC thereto; and

(vii) such other information as the Administrative Agent or any Lender may
reasonably request.

The Administrative Agent will forward promptly to the Lenders the information
provided by the Borrower pursuant to (i) through (vi) above.

(b) Compliance Certificates. Within the sixty (60) day or one hundred twenty
(120) day time periods set forth in subsections (i) and (ii) of Section 6.6(a)
for furnishing financial statements, the Borrower shall deliver to the
Administrative Agent (i) additional information setting forth calculations
excluding the effects of any SPVs and containing such calculations for any SPVs
as reasonably requested by the Administrative Agent, and (ii) (x) a written
certificate signed by the Borrower’s chief financial officer (or other financial
officer of the Borrower), in his or her capacity as such, to the effect that no
Default or Event of Default then exists or, if any such Default or Event of
Default exists as of the date of such certificate, setting forth a description
of such Default or Event of Default and specifying the action, if any, taken by
the Borrower to remedy the same, and (y) a Compliance Certificate in the form of
Exhibit 6.6 showing the Borrower’s compliance with certain of the covenants set
forth herein.

(c) Reserved.

(d) Notice of Events Relating to Environmental Laws and Claims. Promptly after
any officer of the Borrower obtains knowledge of any of the following, the
Borrower will

 

47



--------------------------------------------------------------------------------

provide the Administrative Agent with written notice in reasonable detail of any
of the following that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower, any of
its Subsidiaries or any SPV or any property owned or operated by the Borrower,
any of its Subsidiaries or any SPV;

(ii) any condition or occurrence on any property owned or operated by the
Borrower, any of its Subsidiaries or any SPV that results in noncompliance by
the Borrower, any of its Subsidiaries or any SPV with any Environmental Law; and

(iii) the taking of any material remedial action in response to the actual or
alleged presence of any Hazardous Material on any property owned or operated by
the Borrower, any of its Subsidiaries or any SPV other than in the ordinary
course of business.

(e) Notices of Default, Litigation, Etc. The Borrower will promptly, and in any
event within five (5) Business Days, after an officer of the Borrower has
knowledge thereof, give written notice to the Administrative Agent of (who will
in turn provide notice to the Lenders of): (i) the occurrence of any Default or
Event of Default; (ii) any litigation or governmental proceeding of the type
described in Section 5.4; (iii) any circumstance that has had or could
reasonably be expected to have a Material Adverse Effect; (iv) the occurrence of
any event which has resulted in a breach of, or is reasonably expected to result
in a breach of, Section 6.16; and (v) any notice received by it, any Subsidiary
or any SPV from the holder(s) of Indebtedness of the Borrower, any Subsidiary or
any SPV in an amount which, in the aggregate, exceeds $50,000,000 (or, if
denominated in a currency other than U.S. Dollars, the Dollar Equivalent of
$50,000,000), where such notice states or claims the existence or occurrence of
any default or event of default with respect to such Indebtedness under the
terms of any indenture, loan or credit agreement, debenture, note, or other
document evidencing or governing such Indebtedness.

Section 6.7. Lender Inspection Rights. Upon reasonable notice from the
Administrative Agent or any Lender, the Borrower will permit the Administrative
Agent or any Lender (and such Persons as the Administrative Agent or such Lender
may reasonably designate) during normal business hours at such entity’s sole
expense unless a Default or Event of Default shall have occurred and be
continuing, in which event at the Borrower’s expense, to visit and inspect any
of the properties of the Borrower or any of its Subsidiaries, to examine all of
their books and records, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Borrower
authorizes such accountants to discuss with the Administrative Agent and any
Lender (and such Persons as the Administrative Agent or such Lender may
reasonably designate) the affairs, finances and accounts of the Borrower and its
Subsidiaries), all as often, and to such extent, as may be reasonably requested.
The chief financial officer of the Borrower and/or his or her designee shall be
afforded the opportunity to be present at any meeting of the Administrative
Agent or the Lenders and such accountants. The Administrative

 

48



--------------------------------------------------------------------------------

Agent agrees to use reasonable efforts to minimize, to the extent practicable,
the number of separate requests from the Lenders to exercise their rights under
this Section 6.7 and/or Section 6.6 and to coordinate the exercise by the
Lenders of such rights.

Section 6.8. Conduct of Business. The Borrower and its Subsidiaries will at all
times, in all material respects, remain primarily engaged in (i) the contract
drilling business, (ii) other existing businesses described in the Borrower’s
current SEC reports, or (iii) any related businesses (each a “Permitted
Business”).

Section 6.9. Restrictions on Fundamental Changes. The Borrower shall not merge
or consolidate with any other Person, or cause or permit any dissolution of the
Borrower or liquidation of its assets, or sell, transfer or otherwise dispose of
all or substantially all of the Borrower’s assets, or permit BVI to merge or
consolidate with any other Person, or cause or permit any dissolution of BVI or
liquidation of its assets, except that:

(a) The Borrower may merge into, or consolidate with, any other Person (other
than BVI) if upon the consummation of any such merger or consolidation the
Borrower is the surviving Person to any such merger or consolidation;

(b) The Borrower may sell or transfer all or substantially all of its assets
(including stock in its Subsidiaries) to any Person if such Person is a
Subsidiary (other than BVI) of the Borrower (or a Person who will
contemporaneously therewith become a Subsidiary of the Borrower); and

(c) BVI may merge into, or consolidate with, any other Person (other than the
Borrower) if upon the consummation of any such merger or consolidation BVI is
the surviving Person to any such merger or consolidation;

provided in the case of any transaction described in the preceding clauses
(a) and (b), no Default or Event of Default shall exist immediately prior to, or
after giving effect to, such transaction.

Section 6.10. Liens. The Borrower and its Subsidiaries shall not create, incur,
assume or suffer to exist any Lien of any kind on any property or asset of any
kind of the Borrower or any Subsidiary, except the following (collectively, the
“Permitted Liens”):

(a) Liens existing on the date hereof (each such Lien, to the extent it secures
Indebtedness or other obligations in an aggregate amount of $10,000,000 (or, if
denominated in a currency other than U.S. Dollars, the Dollar Equivalent of
$10,000,000) or more, being described on Schedule 5.17 attached hereto);

(b) Liens arising in the ordinary course of business by operation of law,
deposits, pledges or other Liens in connection with workers’ compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, public or statutory obligations or other similar charges, good
faith deposits, pledges or other Liens in connection with (or to obtain letters
of credit in connection with) bids, performance, return-of-money or payment
bonds, contracts or leases to which the Borrower or its Subsidiaries are parties
or other deposits required

 

49



--------------------------------------------------------------------------------

to be made in the ordinary course of business; provided that in each case the
obligation secured is not for Indebtedness for borrowed money and is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor;

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, maritime or
other similar Liens arising in the ordinary course of business (or deposits to
obtain the release of such Liens) related to obligations not overdue for more
than thirty (30) days if such Liens arise with respect to domestic assets and
for more than ninety (90) days if such Liens arise with respect to foreign
assets, or, if so overdue, that are being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP have been provided therefor, or
if such Liens otherwise could not reasonably be expected to have a Material
Adverse Effect;

(d) Liens for Taxes not more than ninety (90) days past due or which can
thereafter be paid without penalty or which are being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor, or if such Liens otherwise could not reasonably be expected to have a
Material Adverse Effect;

(e) Liens imposed by ERISA (or comparable foreign laws) which are being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor, or if such Liens otherwise could not
reasonably be expected to have a Material Adverse Effect;

(f) Liens arising out of judgments or awards against the Borrower or any of its
Subsidiaries, or in connection with surety or appeal bonds or the like in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or for which the
Borrower or such Subsidiary shall be prosecuting on appeal or proceeding for
review, and for which it shall have obtained (within thirty (30) days with
respect to a judgment or award rendered in the United States or within sixty
(60) days with respect to a judgment or award rendered in a foreign jurisdiction
after entry of such judgment or award or expiration of any previous such stay,
as applicable) a stay of execution or the like pending such appeal or proceeding
for review; provided, that the aggregate amount of uninsured or underinsured
liabilities (net of customary deductibles, and including interest, costs, fees
and penalties, if any) of the Borrower and its Subsidiaries secured by such
Liens shall not exceed the Dollar Equivalent of $50,000,000 at any one time
outstanding;

(g) Liens on fixed or capital assets acquired, constructed, improved, altered or
repaired by the Borrower or any Subsidiary and related contracts, intangibles
and other assets that are incidental thereto (including accessions thereto and
replacements thereof) or otherwise arise therefrom; provided that (i) such Liens
secure Indebtedness otherwise permitted by this Agreement, (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within 365 days after
such acquisition or the later of the completion of such construction,
improvement, alteration or repair or the date of commercial operation of the
assets constructed, improved, altered or repaired, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing, improving,
altering or repairing such fixed or capital assets, as the case may be, and
(iv) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary;

 

50



--------------------------------------------------------------------------------

(h) Liens securing Interest Rate Protection Agreements or foreign exchange
hedging obligations incurred in the ordinary course of business and not for
speculative purposes;

(i) Liens on property existing at the time such property is acquired by the
Borrower or any Subsidiary of the Borrower and not created in contemplation of
such acquisition (or on repairs, renewals, replacements, additions, accessions
and betterments thereto), and Liens on the assets of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such Person becoming a Subsidiary of the Borrower (or on repairs, renewals,
replacements, additions, accessions and betterments thereto);

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
subsections (a) through (i), provided, however, that the principal amount of
Indebtedness secured thereby does not exceed the principal amount secured at the
time of such extension, renewal or replacement (other than amounts incurred to
pay costs of such extension, renewal or replacement), and that such extension,
renewal or replacement is limited to the property already subject to the Lien so
extended, renewed or replaced (together with accessions and improvements thereto
and replacements thereof);

(k) rights reserved to or vested in any municipality or governmental, statutory
or public authority by the terms of any right, power, franchise, grant, license
or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, expropriate or
recapture or to designate a purchaser of any of the property of a Person;

(l) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control, regulate or use any property of a Person;

(m) rights of a common owner of any interest in property held by a Person and
such common owner as tenants in common or through other common ownership;

(n) encumbrances (other than to secure the payment of Indebtedness), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any property or rights-of-way of a Person for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines,
removal of gas, oil, coal, metals, steam, minerals, timber or other natural
resources, and other like purposes, or for the joint or common use of real
property, rights-of-way, facilities or equipment, or defects, irregularity and
deficiencies in title of any property or rights-of-way;

(o) Liens created by or resulting from zoning, planning and environmental laws
and ordinances and municipal regulations;

(p) Liens created or evidenced by or resulting from financing statements filed
by lessors of property (but only with respect to the property so leased);

 

51



--------------------------------------------------------------------------------

(q) Liens on property securing Non-recourse Debt;

(r) Liens on the stock or assets of SPVs;

(s) [reserved]

(t) Liens (not otherwise permitted by this Section 6.10) securing Indebtedness
(or other obligations) not exceeding at the time of incurrence thereof (together
with all such other Liens securing Indebtedness (or other obligations)
outstanding pursuant to this clause (t) at such time) ten percent (10%) of
Consolidated Tangible Net Worth (Borrower); and

(u) Liens on assets of BVI or its Subsidiaries to secure Indebtedness referred
to in Section 6.11(k).

Notwithstanding the foregoing exceptions, no Liens on assets of BVI or any of
its Subsidiaries shall be permitted by the foregoing clauses (a), (g), (h), (i),
(p), (q), (r) or (t).

Section 6.11. Subsidiary Indebtedness. The Borrower shall not permit its
Subsidiaries to incur, assume or suffer to exist any Indebtedness, except:

(a) existing Indebtedness outstanding on the Effective Date (such Indebtedness,
to the extent the principal amount thereof is $10,000,000 (or, if denominated in
a currency other than U.S. Dollars, the Dollar Equivalent of $10,000,000) or
more, being described on Schedule 5.16 attached hereto), and any subsequent
extensions, renewals or refinancings thereof (i) so long as such Indebtedness is
not increased in amount (other than amounts incurred to pay costs of such
extension, renewal or refinancing), the scheduled maturity date thereof (if
prior to the Maturity Date) is not accelerated, the interest rate per annum
applicable thereto is not increased, any scheduled amortization of principal
thereunder prior to the Maturity Date is not shortened and the payments
thereunder are not increased, or (ii) such extensions, renewals or refinancings
are otherwise expressly permitted by, and are effected pursuant to, another
clause in this Section 6.11 (other than clause (l) hereof);

(b) Indebtedness under the Credit Documents;

(c) intercompany loans and advances to the Borrower or its Subsidiaries, and
intercompany loans and advances from any of such Subsidiaries or SPVs to the
Borrower or any other Subsidiaries of the Borrower; provided that each
intercompany loan advanced to BVI or any of its Subsidiaries after the Effective
Date shall include subordination provisions (reasonably acceptable to the
Required Lenders) whereby the repayment obligations under such loan are
subordinated to the obligations under the BVI Guaranty;

(d) Indebtedness under any Interest Rate Protection Agreements and Currency Rate
Protection Agreements, in each case entered into in the ordinary course of
business and not for speculative purposes;

 

52



--------------------------------------------------------------------------------

(e) Indebtedness (i) under unsecured lines of credit for overdrafts or for
working capital purposes in foreign countries with financial institutions, or
(ii) arising from the honoring by a bank or other Person of a check, draft or
similar instrument inadvertently drawing against insufficient funds, all such
Indebtedness not to exceed the Dollar Equivalent of $100,000,000 in the
aggregate at any time outstanding, provided that amounts outstanding as a result
of inadvertent drawings against insufficient funds shall be outstanding for one
(1) Business Day before being included in such aggregate amount;

(f) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or is merged with or into the Borrower or any
Subsidiary of the Borrower and not incurred in contemplation of such
transaction, and extensions, renewals or refinancings thereof that do not
increase the amount of such Indebtedness (other than amounts included to pay
costs of such extension, renewal or refinancing;

(g) Indebtedness (i) under Performance Guaranties and Performance Letters of
Credit, or (ii) with respect to letters of credit issued in the ordinary course
of business;

(h) [reserved]

(i) Non-recourse Debt;

(j) Indebtedness (not otherwise permitted under any other clause of this
Section 6.11) of Borrower’s Subsidiaries (other than BVI and its Subsidiaries)
in an aggregate principal amount outstanding for all such Subsidiaries not
exceeding at any time (together with all other Indebtedness outstanding pursuant
to this clause (j) at such time) $1,500,000,000, except that (A) neither BVI nor
any of its Subsidiaries shall at any time be liable (indirectly or directly,
including, without limitation, by providing any security or Guaranty) for any
such Indebtedness, and (B) the total aggregate principal amount of Indebtedness
under this paragraph (j) may not exceed 10% of Consolidated Net Assets at any
time unless (x) the BVI Guaranty shall become effective at such time (and remain
effective at all times thereafter), and (y) the Consolidated Tangible Net Worth
(BVI) shall at such time, and shall at all times thereafter, exceed
$1,000,000,000;

(k) Indebtedness of BVI and its Subsidiaries in a total aggregate principal
amount outstanding at any time not to exceed $100,000,000; provided that such
Indebtedness is incurred (X) under clauses (d) through (g) above, or (Y) for the
purpose of financing all or a part of the purchase price or construction cost of
property (including the cost of upgrading, refurbishing or renovating drilling
rigs, drillships and other vessels and platforms) if (A) the principal amount of
the Indebtedness does not exceed the cost of the property so acquired,
constructed, upgraded, refurbished or renovated plus transaction costs related
thereto and (B) such Indebtedness is incurred no later than 12 months after the
latest of (x) commencement of commercial operation of the property so acquired,
constructed, upgraded, refurbished or renovated, (y) completion of the
construction, acquisition, upgrade, refurbishment or renovation of such property
and (z) acquisition of such property; and

 

53



--------------------------------------------------------------------------------

(l) extensions, renewals or replacements of Indebtedness permitted by this
Section 6.11 (other than paragraphs (e), (j) and (k)) that do not increase the
amount of such Indebtedness (other than amounts incurred to pay costs of such
extension, renewal or refinancing).

Notwithstanding the foregoing, the exceptions in paragraph (i) and (j) above
shall not be available to BVI or its Subsidiaries, and the exceptions in
paragraphs (d) through (g) above shall be available to BVI and its Subsidiaries
only in an amount, which when added to all Indebtedness outstanding under
paragraph (k) above, does not exceed an aggregate principal amount of
$100,000,000.

If the Indebtedness under the foregoing clause (j) shall at any time exceed 10%
of Consolidated Net Assets, the Borrower will deliver to the Administrative
Agent a certificate of a responsible officer of the Borrower to the effect that
the Consolidated Tangible Net Worth (BVI) exceeds $1,000,000,000, that BVI is
not liable (directly or indirectly, including, without limitation, by providing
any security or Guaranty) for any Indebtedness under such clause (j) and that
such Indebtedness exceeds 10% of Consolidated Net Assets. If the Indebtedness
under such clause (j) exceeds 10% of Consolidated Net Assets, the Borrower will
cause the tangible net worth of BVI to exceed $1,000,000,000 at all times. At
all times during which any Indebtedness is outstanding under such clause (j),
the Borrower will cause BVI and its Subsidiaries to not be liable (directly or
indirectly, including, without limitation, by providing any security or
Guaranty) for any such Indebtedness.

Section 6.12. Use of Property and Facilities; Environmental Laws. The Borrower
and its Subsidiaries shall comply in all material respects with all
Environmental Laws applicable to or affecting the properties or business
operations of the Borrower or any Subsidiary of the Borrower, where the failure
to comply could reasonably be expected to have a Material Adverse Effect.

Section 6.13. Transactions with Affiliates. Except as otherwise specifically
permitted herein, the Borrower and its Subsidiaries shall not (except pursuant
to contracts outstanding as of (i) with respect to the Borrower, the Effective
Date or (ii) with respect to any Subsidiary of the Borrower, the Effective Date
or, if later, the date such Subsidiary first became a Subsidiary of the
Borrower) enter into or engage in any material transaction or arrangement or
series of related transactions or arrangements which in the aggregate would be
material with any Controlling Affiliate, including without limitation, the
purchase from, sale to or exchange of property with, any merger or consolidation
with or into, or the rendering of any service by or for, any Controlling
Affiliate, unless such transaction or arrangement or series of related
transactions or arrangements, taken as a whole, are no less favorable to the
Borrower or such Subsidiary (other than a wholly owned Subsidiary) than would be
obtained in an arms’ length transaction with a Person not a Controlling
Affiliate.

Section 6.14. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, assume, guaranty or suffer to
exist any Sale-Leaseback Transaction, except any Sale-Leaseback Transaction that
may be entered into, assumed or suffered to exist without violating any other
provision of this Agreement, including

 

54



--------------------------------------------------------------------------------

without limitation, Section 6.16, and in determining whether any such violation
would occur (i) the Attributable Obligations in respect of such Sale-Leaseback
Transaction shall be treated as Indebtedness and (ii) and such Sale-Leaseback
Transaction shall be treated as creating a Lien on the assets that are subject
to such Sale-Leaseback Transaction securing such Attributable Obligations.

Section 6.15. Compliance with Laws. Without limiting any of the other covenants
of the Borrower in this Article 6, the Borrower and its Subsidiaries shall
conduct their business, and otherwise be, in compliance with all applicable
laws, regulations, ordinances and orders of any governmental or judicial
authorities (including, without limitation, environmental laws and ERISA);
provided, however, that this Section 6.15 shall not require the Borrower or any
Subsidiary of the Borrower to comply with any such law, regulation, ordinance or
order if (x) it shall be contesting such law, regulation, ordinance or order in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor, or (y) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

Section 6.16. Indebtedness to Total Tangible Capitalization Ratio. The Borrower
will maintain, as of the end of each fiscal quarter of the Borrower, a ratio
(expressed as a percentage) of Consolidated Indebtedness to Total Tangible
Capitalization of no greater than 60% and no less than zero.

Section 6.17. Use of Proceeds. The Borrower will not use the proceeds of the
Loans or the Letters of Credit for any purpose or in any manner not permitted by
Section 5.5.

ARTICLE 7. EVENTS OF DEFAULT AND REMEDIES.

Section 7.1. Events of Default. Any one or more of the following shall
constitute an Event of Default:

(a) default by the Borrower in the payment of any principal amount of any Loan
or Reimbursement Obligation when due, or default by the Borrower or BVI in the
payment of any interest thereon or any fees payable hereunder within three
(3) Business Days following the date when due;

(b) default by the Borrower or any Subsidiary in the observance or performance
of any covenant set forth in Sections 6.9, 6.10, 6.11, 6.13, 6.14, 6.16 or 6.17;

(c) default by the Borrower or any Subsidiary in the observance or performance
of any provision hereof or of any other Credit Document not mentioned in clauses
(a) or (b) above, which is not remedied within thirty (30) days after notice
thereof to the Borrower by the Administrative Agent;

(d) any representation or warranty made or deemed made herein or in any other
Credit Document by the Borrower or any Subsidiary proves untrue in any material
respect as of the date of the making, or deemed making, thereof;

 

55



--------------------------------------------------------------------------------

(e) (x) Indebtedness in the aggregate principal amount of the Dollar Equivalent
of $50,000,000 of the Borrower and its Subsidiaries (“Material Indebtedness”)
shall (i) not be paid at maturity (beyond any applicable grace periods), or
(ii) be declared to be due and payable or required to be prepaid, redeemed or
repurchased prior to its stated maturity, or (y) any default in respect of
Material Indebtedness shall occur which permits the holders thereof, or any
trustees or agents on their behalf, to accelerate the maturity of such
Indebtedness or requires such Indebtedness to be prepaid, redeemed, or
repurchased prior to its stated maturity;

(f) the Borrower, BVI or any of the Borrower’s Subsidiaries that is a
Significant Subsidiary (i) has entered involuntarily against it an order for
relief under the United States Bankruptcy Code or a comparable action is taken
under any bankruptcy or insolvency law of another country or political
subdivision of such country, (ii) generally does not pay, or admits its
inability generally to pay, its debts as they become due, (iii) makes a general
assignment for the benefit of creditors, (iv) applies for, seeks, consents to,
or acquiesces in, the appointment of a receiver, custodian, trustee, liquidator
or similar official for it or any substantial part of its property under the
United States Bankruptcy Code or under the bankruptcy or insolvency laws of
another country or a political subdivision of such country, (v) institutes any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code or any comparable law, to adjudicate it insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fails to file
an answer or other pleading denying the material allegations of or consents to
or acquiesces in any such proceeding filed against it, (vi) makes any board of
directors resolution in direct furtherance of any matter described in clauses
(i)-(v) above, or (vii) fails to contest in good faith any appointment or
proceeding described in this Section 7.1(f);

(g) a custodian, receiver, trustee, liquidator or similar official is appointed
for the Borrower, BVI or any of the Borrower’s Subsidiaries that is a
Significant Subsidiary or any substantial part of the property of the Borrower,
BVI or any of the Borrower’s Subsidiaries that is a Significant Subsidiary under
the United States Bankruptcy Code or under the bankruptcy or insolvency laws of
another country or a political subdivision of such country, or a proceeding
described in Section 7.1(f)(v) is instituted against the Borrower, BVI or any of
the Borrower’s Subsidiaries that is a Significant Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed and
unstayed for a period of sixty (60) days (or one hundred twenty (120) days in
the case of any such event occurring outside the United States of America);

(h) the Borrower or any Subsidiaries of the Borrower fail within thirty
(30) days with respect to any judgments or orders that are rendered in the
United States or sixty (60) days with respect to any judgments or orders that
are rendered in foreign jurisdictions (or such earlier date as any execution on
such judgments or orders shall take place) to vacate, pay, bond or otherwise
discharge any judgments or orders for the payment of money the uninsured portion
of which is in excess of the Dollar Equivalent of $50,000,000 in the aggregate
and which are not stayed on appeal or otherwise being appropriately contested in
good faith in a manner that stays execution;

 

56



--------------------------------------------------------------------------------

(i) (x) the Borrower or any Subsidiary of the Borrower fails to pay when due an
amount that it is liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or a notice of intent to terminate a Plan having Unfunded Vested
Liabilities of the Borrower or any of its Subsidiaries in excess of the Dollar
Equivalent of $50,000,000 (a “Material Plan”) is filed under Title IV of ERISA;
or the PBGC institutes proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
is instituted by a fiduciary of any Material Plan against any Borrower or any
Subsidiary to collect any liability under Section 515 or 4219(c)(5) of ERISA,
and in each case such proceeding is not dismissed within thirty (30) days
thereafter; or a condition exists by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated, and
(y) the occurrence of one or more of the matters in the preceding clause
(x) could reasonably be expected to result in liabilities in excess of the
Dollar Equivalent of $50,000,000;

(j) any Person or group of Persons acting in concert (as such terms are used in
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) shall own,
directly or indirectly, beneficially or of record, securities of the Borrower
(or other securities convertible into such securities) representing fifty
percent (50%) or more of the combined voting power of all outstanding securities
of the Borrower entitled to vote in the election of directors, other than
securities having such power only by reason of the happening of a contingency;
or

(k) the BVI Guaranty for any reason is not a legal, valid, binding and
enforceable obligation of BVI or BVI or the Borrower shall so state in writing.

Section 7.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsections (f) or (g) of Section 7.1 with respect to the
Borrower or BVI) has occurred and is continuing, the Administrative Agent shall,
by notice to the Borrower: (a) if so directed by the Required Lenders, terminate
the remaining Commitments to the Borrower hereunder on the date stated in such
notice (which may be the date thereof) and such termination shall automatically
also terminate the Swingline Commitment on such date; (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other accrued amounts payable
under the Credit Documents without further demand, presentment, protest or
notice of any kind, including, but not limited to, notice of intent to
accelerate and notice of acceleration, each of which is expressly waived by the
Borrower; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately pay to the Administrative Agent (to be held by the
Administrative Agent pursuant to Section 7.4) the full amount then available for
drawing under each outstanding Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders, the
Swingline Lender, the Issuing Banks and the Administrative Agent would not have
an adequate remedy at law for failure by the Borrower to honor any such demand
and that the Administrative Agent, for the benefit of the Lenders, the Swingline
Lender and the Issuing Banks, shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to this
Section 7.2, shall also promptly send a copy of such notice to the other
Lenders, the Swingline Lender and the Issuing Banks, but the failure to do so
shall not impair or annul the effect of such notice.

 

57



--------------------------------------------------------------------------------

Section 7.3. Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 7.1 has occurred and is continuing with
respect to the Borrower or BVI, then all outstanding Loans shall immediately
become due and payable together with all other accrued amounts payable under the
Credit Documents without presentment, demand, protest or notice of any kind,
each of which is expressly waived by the Borrower; and all obligations of the
Lenders, the Swingline Lender and the Issuing Banks to extend further credit
pursuant to any of the terms hereof shall immediately terminate and the Borrower
shall immediately pay to the Administrative Agent (to be held by the
Administrative Agent pursuant to Section 7.4) the full amount then available for
drawing under all outstanding Letters of Credit, the Borrower acknowledging that
the Lenders, the Issuing Banks, and the Administrative Agent would not have an
adequate remedy at law for failure by the Borrower to honor any such demand and
that the Lenders, the Issuing Banks, and the Administrative Agent shall have the
right to require the Borrower to specifically perform such undertaking whether
or not any drawings or other demands for payment have been made under any of the
Letters of Credit.

Section 7.4. Collateral for Undrawn Letters of Credit.

(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 7.2 or 7.3, the Borrower
shall forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in a separate collateral account (such account, and the
credit balances, properties and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Collateral Account”) as
security for, and for application to, the reimbursement of any drawing under any
Letter of Credit then or thereafter paid by any Issuing Bank, and to the payment
of the unpaid balance of any Loans, any Swingline Loans and all other due and
unpaid Obligations (collectively, the “Collateralized Obligations”). The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent, for the benefit of the Issuing
Banks, the Administrative Agent, the Swingline Lender and the Lenders, as
pledgee hereunder. If and when required by the Borrower, the Administrative
Agent shall invest and reinvest funds held in the Collateral Account from time
to time in Cash Equivalents specified from time to time by the Borrower,
provided that the Administrative Agent is irrevocably authorized to sell on
market terms any investments held in the Collateral Account when and as required
to make payments out of the Collateral Account for application to Collateralized
Obligations due and owing from the Borrower to the Issuing Banks, the
Administrative Agent, the Swingline Lender or the Lenders. When and if
(A) (i) the Borrower shall have made payment of all Collateralized Obligations
then due and payable, and (ii) all relevant preference or other disgorgement
periods relating to the receipt of such payments have passed, or (B) no Default
or Event of Default shall be continuing, the Administrative Agent shall

 

58



--------------------------------------------------------------------------------

repay to the Borrower any remaining amounts and assets held in the Collateral
Account, provided that if the Collateral Account is being released pursuant to
clause (A) and any Letter of Credit then remains outstanding, the Borrower,
prior to or contemporaneously with such release, shall provide the
Administrative Agent a back-to-back letter of credit from a bank or financial
institution whose short-term unsecured debt rating is rated A or above from
either S&P or Moody’s or such other bank or financial institution satisfactory
to the Required Lenders in either case in an amount equal to the undrawn face
amount of each such Letter of Credit and which provides that the Administrative
Agent may make a drawing thereunder in the event that the Issuing Bank pays a
drawing under such Letter of Credit. In addition, if the aggregate amount on
deposit with the Collateral Agent exceeds the Collateralized Obligations then
existing, then the Administrative Agent shall release and deliver such excess
amount upon the written request of the Borrower.

Section 7.5. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 7.2 promptly upon being requested to do so by the
Required Lenders and shall thereupon notify all the Lenders thereof.

Section 7.6. Expenses. The Borrower agrees to pay to the Administrative Agent,
the Issuing Bank, the Swingline Lender and each Lender all reasonable
out-of-pocket expenses incurred or paid by the Administrative Agent, the Issuing
Bank, or such Lender, including reasonable attorneys’ fees and court costs, in
connection with any Default or Event of Default hereunder or in connection with
the enforcement of any of the Credit Documents.

Section 7.7. Distribution and Application of Proceeds. After the occurrence of
and during the continuance of an Event of Default, any payment to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender
hereunder or from the proceeds of the Collateral Account or otherwise shall be
paid to the Administrative Agent to be distributed and applied as follows
(unless otherwise agreed by the Borrower, the Administrative Agent, all Issuing
Banks, the Swingline Lender and all Lenders):

(a) First, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Administrative Agent, including without limitation, reasonable
attorneys’ fees and out-of-pocket costs and expenses, as provided by this
Agreement or by any other Credit Document, incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
under this Agreement or any other Credit Document;

(b) Second, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Swingline Lender, the Issuing Banks and the Lenders, including,
without limitation, reasonable attorneys’ fees and out-of-pocket costs and
expenses, as provided by this Agreement or by any other Credit Document,
incurred in connection with the collection of such payment or in respect of the
enforcement of any rights of the Swingline Lender, the Lenders or the Issuing
Banks under this Agreement or any other Credit Document, pro rata in the
proportion in which the amount of such costs and expenses unpaid to the
Swingline Lender, each Lender or each Issuing Bank bears to the aggregate amount
of the costs and expenses unpaid to the Swingline Lender, all Lenders and all
Issuing Banks collectively, until all such fees, costs and expenses have been
paid in full;

 

59



--------------------------------------------------------------------------------

(c) Third, to the payment of any due and unpaid fees to the Administrative
Agent, the Swingline Lender or any Lender or any Issuing Bank as provided by
this Agreement or any other Credit Document, pro rata in the proportion in which
the amount of such fees due and unpaid to the Administrative Agent, the
Swingline Lender and each Lender and each Issuing Bank bears to the aggregate
amount of the fees due and unpaid to the Administrative Agent, the Swingline
Lender and all Lenders and all Issuing Banks collectively, until all such fees
have been paid in full;

(d) Fourth, to the payment of accrued and unpaid interest on the Loans or the
Reimbursement Obligations to the date of such application, pro rata in the
proportion in which the amount of such interest, accrued and unpaid to the
Swingline Lender, each Lender or each Issuing Bank bears to the aggregate amount
of such interest accrued and unpaid to the Swingline Lender, all Lenders and all
Issuing Banks collectively, until all such accrued and unpaid interest has been
paid in full;

(e) Fifth, to the payment of the outstanding due and payable principal amount of
each of the Loans and the amount of the outstanding Reimbursement Obligations
(reserving cash collateral for all undrawn face amounts of any outstanding
Letters of Credit (if Section 7.4(a) has not been complied with)), pro rata in
the proportion in which the outstanding principal amount of such Loans and the
amount of such outstanding Reimbursement Obligations owing to each Lender and
each Issuing Bank, together (if Section 7.4(a) has not been complied with) with
the undrawn face amounts of such outstanding Letters of Credit, bears to the
aggregate amount of all outstanding Loans, outstanding Reimbursement Obligations
and (if Section 7.4(a) has not been complied with) the undrawn face amounts of
all outstanding Letters of Credit. In the event that any such Letters of Credit,
or any portions thereof, expire without being drawn, any cash collateral
therefor shall be distributed by the Administrative Agent until the principal
amount of all Loans and Reimbursement Obligations shall have been paid in full;

(f) Sixth, to the payment of any other outstanding Obligations then due and
payable, pro rata in the proportion in which the outstanding Obligations owing
to the Swingline Lender, each Lender, each Issuing Bank and Administrative Agent
bears to the aggregate amount of all such Obligations until all such Obligations
have been paid in full; and

(g) Seventh, to the Borrower or as the Borrower may direct.

ARTICLE 8. CHANGE IN CIRCUMSTANCES.

Section 8.1. Change of Law.

(a) Notwithstanding any other provisions of this Agreement or any Note, if at
any time any change, after the date hereof (or, if later, after the date the
Administrative Agent or any Issuing Bank or Lender becomes the Administrative
Agent or an Issuing Bank or Lender), in applicable law or regulation or in the
interpretation thereof makes it unlawful for any Lender to

 

60



--------------------------------------------------------------------------------

make or maintain Eurocurrency Loans, or any Issuing Bank to issue any Letter of
Credit, such Lender or Issuing Bank, as the case may be, shall promptly give
written notice thereof and of the basis therefor in reasonable detail to the
Borrower, and such Lender’s or Issuing Bank’s obligations to fund affected
Eurocurrency Loans or make, continue or convert such Loans under this Agreement,
or to issue any such Letters of Credit, as the case may be, shall thereupon be
suspended until it is no longer unlawful for such Lender to make or maintain
such Loans or such Issuing Bank to issue such Letters of Credit.

(b) Upon the giving of the notice to Borrower referred to in subsection
(a) above in respect of any such Loan, and provided the Borrower shall not have
prepaid such Loan pursuant to Section 2.9, (i) any outstanding such Loan of such
Lender shall be automatically converted to a Base Rate Loan on the last day of
the Interest Period then applicable thereto or on such earlier date as required
by law, and (ii) such Lender shall make or continue its portion of any requested
Borrowing of such Loan as a Base Rate Loan, which Base Rate Loan shall, for all
other purposes, be considered part of such Borrowing.

(c) Any Lender or Issuing Bank that has given any notice pursuant to
Section 8.1(a) shall, upon determining that it would no longer be unlawful for
it to make such Loans or issue such Letters of Credit, give prompt written
notice thereof to the Borrower and the Administrative Agent, and upon giving
such notice, its obligation to make, allow conversions into and maintain such
Loans or issue such Letters of Credit shall be reinstated.

Section 8.2. Unavailability of Deposits or Inability to Ascertain LIBOR Rate. If
on or before the first day of any Interest Period for any Borrowing of
Eurocurrency Loans the Administrative Agent determines in good faith (after
consultation with the other Lenders) that, due to changes in circumstances since
the date hereof, adequate and fair means do not exist for determining the LIBOR
Rate (including without limitation, the unavailability of matching deposits in
Dollars) or such rate will not accurately reflect the cost to the Required
Lenders of funding Eurocurrency Loans for such Interest Period, the
Administrative Agent shall give written notice (in reasonable detail) of such
determination and of the basis therefor to the Borrower and the Lenders,
whereupon until the Administrative Agent notifies the Borrower and Lenders that
the circumstances giving rise to such suspension no longer exist (which the
Administrative Agent shall do promptly after they do not exist), (i) the
obligations of the Lenders to make, continue or convert Loans as or into
Eurocurrency Loans, or to convert Base Rate Loans into Eurocurrency Loans, shall
be suspended and (ii) each Eurocurrency Loan will automatically on the last day
of the then existing Interest Period therefor, convert into a Base Rate Loan.

Section 8.3. Increased Cost and Reduced Return.

(a) If, on or after the date hereof, the adoption of or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender or Issuing Bank (or its applicable Lending Office), with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency exercising control over banks or
financial

 

61



--------------------------------------------------------------------------------

institutions generally issued after the date hereof (or, if later, after the
date the Administrative Agent, Issuing Bank or Lender becomes the Administrative
Agent, Issuing Bank or Lender):

(i) subjects any Lender or Issuing Bank (or its applicable Lending Office) to
any tax, duty or other charge related to any Eurocurrency Loan, Reimbursement
Obligation, or its obligation to advance or maintain Eurocurrency Loans or issue
any Letter of Credit, or shall change the basis of taxation of payments to any
Lender or Issuing Bank (or its applicable Lending Office) of the principal of or
interest on its Eurocurrency Loans, Letters of Credit or Reimbursement
Obligation or any participations in any thereof, or any other amounts due under
this Agreement related to its Eurocurrency Loans, Letters of Credit,
Reimbursement Obligations or participations therein, or its obligation to make
Eurocurrency Loans, issue Letters of Credit, or acquire participations therein
(except for changes with respect to taxes that are not Indemnified Taxes
pursuant to Section 3.3); or

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding for any
Eurocurrency Loan any such requirement included in an applicable Statutory
Reserve Rate) against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuing Bank (or its applicable Lending Office) or
imposes on any Lender or Issuing Bank (or its Lending Office) or on the
interbank market any other condition affecting its Eurocurrency Loans, Letters
of Credit, any Reimbursement Obligations owed to it, or its participation in any
thereof, or its obligation to advance or maintain Eurocurrency Loans, issue
Letters of Credit or participate in any thereof;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Bank (or its applicable Lending Office) of advancing or maintaining any
Eurocurrency Loan, issuing or maintaining a Letter of Credit or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank (or its applicable Lending Office) in connection
therewith under this Agreement or its Note, by an amount deemed by such Lender
or Issuing Bank to be material, then, subject to Section 8.3(c), from time to
time, within thirty (30) days after receipt of a certificate from such Lender or
Issuing Bank (with a copy to the Administrative Agent) pursuant to subsection
(c) below setting forth in reasonable detail such determination and the basis
thereof, the Borrower shall be obligated to pay to such Lender or Issuing Bank
such additional amount or amounts as will compensate such Lender or Issuing Bank
for such increased cost or reduction.

(b) If, after the date hereof, the Administrative Agent, the Swingline Lender or
any Lender or Issuing Bank shall have reasonably determined that the adoption
after the date hereof of any applicable law, rule or regulation regarding
capital adequacy, or any change therein (including, without limitation, any
revision in the Final Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225,
Appendix A) or of the Office of the Comptroller of the Currency (12 CFR Part 3,
Appendix A), or in any other applicable capital adequacy rules heretofore
adopted and issued by any governmental authority), or any change after the date
hereof in the interpretation or

 

62



--------------------------------------------------------------------------------

administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Administrative Agent, the Swingline Lender or any Lender or Issuing Bank
(or its applicable Lending Office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the Swingline Lender’s, such Lender’s or Issuing Bank’s
capital, or on the capital of any corporation controlling the Swingline Lender,
such Lender or Issuing Bank, as a consequence of its obligations hereunder to a
level below that which the Swingline Lender, such Lender or Issuing Bank could
have achieved but for such adoption, change or compliance (taking into
consideration the Swingline Lender’s, such Lender’s or Issuing Bank’s or its
controlling corporation’s policies with respect to capital adequacy in effect
immediately before such adoption, change or compliance) by an amount reasonably
deemed by the Administrative Agent, the Swingline Lender, such Lender or Issuing
Bank to be material, then, subject to Section 8.3(c), from time to time, within
thirty (30) days after its receipt of a certificate from such Lender or Issuing
Bank (with a copy to the Administrative Agent) pursuant to subsection (c) below
setting forth in reasonable detail such determination and the basis thereof, the
Borrower shall pay to the Swingline Lender, such Lender or Issuing Bank such
additional amount or amounts as will compensate the Swingline Lender, such
Lender or Issuing Bank or related controlling corporation for such reduction or
the Borrower may prepay, subject to Section 2.11, all Swingline Loans and all
Eurocurrency Loans of such Lender or obtain the cancellation of all such Letters
of Credit.

(c) Each of the Administrative Agent, the Swingline Lender and the Lenders and
the Issuing Banks that determines to seek compensation or additional interest
under this Section 8.3 shall give written notice to the Borrower and, in the
case of the Swingline Lender, a Lender or Issuing Bank other than the
Administrative Agent, the Administrative Agent of the circumstances that entitle
the Administrative Agent, the Swingline Lender or such Lender or Issuing Bank to
such compensation no later than ninety (90) days after the Administrative Agent,
the Swingline Lender or such Lender or Issuing Bank receives actual notice or
obtains actual knowledge of the law, rule, order or interpretation or occurrence
of another event giving rise to a claim hereunder. In any event the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the ninetieth day preceding such written demand. The Administrative
Agent, the Swingline Lender and each Lender and Issuing Bank shall use
reasonable efforts to avoid the need for, or reduce the amount of, such
compensation, additional interest, and any payment under Section 3.3, including,
without limitation, the designation of a different Lending Office, if such
action or designation will not, in the sole judgment of the Administrative
Agent, the Swingline Lender or such Lender or Issuing Bank made in good faith,
be otherwise disadvantageous to it; provided that the foregoing shall not in any
way affect the rights of the Administrative Agent, the Swingline Lender or any
Lender or Issuing Bank or the obligations of the Borrower under this Section 8.3
A certificate of the Administrative Agent, the Swingline Lender or any Lender or
Issuing Bank, as applicable, claiming compensation or additional interest under
this Section 8.3, and setting forth the additional amount or amounts to be paid
to it hereunder and accompanied by a statement prepared by the Administrative
Agent, the Swingline Lender or such Lender or Issuing Bank, as applicable,
describing in reasonable detail the calculations thereof shall be prima facie
evidence of the correctness thereof. In determining such amount, the
Administrative Agent, the Swingline Lender or such Lender or Issuing Bank may
use any reasonable averaging and attribution methods.

 

63



--------------------------------------------------------------------------------

Section 8.4. Lending Offices. The Administrative Agent, the Swingline Lender and
each Lender and Issuing Bank may, at its option, elect to make or maintain its
Loans and issue its Letters of Credit hereunder at the Lending Office for each
Type of Loan or Letter of Credit available hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to the Borrower and the Administrative Agent, provided that,
except in the case of any such transfer to another of its branches, offices or
affiliates made at the request of the Borrower, the Borrower shall not be
responsible for the costs arising under Section 3.3 or 8.3 resulting from any
such transfer to the extent not otherwise applicable to the Swingline Lender,
such Lender or Issuing Bank prior to such transfer.

Section 8.5. Discretion of Lender as to Manner of Funding. Subject to the other
provisions of this Agreement, the Swingline Lender, each Lender and each Issuing
Bank shall be entitled to fund and maintain its funding of all or any part of
its Loans and Letters of Credit in any manner it sees fit.

Section 8.6. Substitution of Lender. If (a) any Lender has demanded compensation
or additional interest or given notice of its intention to demand compensation
or additional interest under Section 8.3, (b) the Borrower is required to pay
any additional amount to any Lender under Section 2.11, (c) any Lender is unable
to submit any form or certificate required under Section 3.3(b) or withdraws or
cancels any previously submitted form with no substitution therefor, (d) any
Lender gives notice of any change in law or regulations, or in the
interpretation thereof, pursuant to Section 8.1, (e) any Lender has been
declared insolvent or a receiver or conservator has been appointed for a
material portion of its assets, business or properties, (f) any Lender shall
seek to avoid its obligation to make or maintain Loans hereunder for any reason,
including, without limitation, reliance upon 12 U.S.C. § 1821(e) or (n) (1) (B),
(g) any taxes referred to in Section 3.3 have been levied or imposed (or the
Borrower determines in good faith that there is a substantial likelihood that
such taxes will be levied or imposed) so as to require withholding or deductions
by the Borrower or payment by the Borrower of additional amounts to any Lender,
or other reimbursement or indemnification of any Lender, as a result thereof, or
(h) any Lender shall decline to consent to a modification or waiver of the terms
of this Agreement or any other Credit Documents requested by the Borrower, then
and in such event, upon request from the Borrower delivered to such Lender and
the Administrative Agent, such Lender shall assign, in accordance with the
provisions of Section 10.10 and an appropriately completed Assignment Agreement,
all of its rights and obligations under the Credit Documents to another Lender
or a commercial banking institution selected by the Borrower and (in the case of
a commercial banking institution) reasonably satisfactory to the Administrative
Agent, in consideration for the payments set forth in such Assignment Agreement
and payment by the Borrower to such Lender of all other amounts which such
Lender may be owed pursuant to this Agreement, including, without limitation,
Sections 2.11, 3.3, 8.3 and 10.13.

 

64



--------------------------------------------------------------------------------

ARTICLE 9. THE AGENTS AND ISSUING BANKS.

Section 9.1. Appointment and Authorization of Administrative Agent and Other
Agents. Each of the Swingline Lender and the Lenders hereby appoints Citibank,
N.A. as the Administrative Agent, Wells Fargo Bank, N.A., as the Syndication
Agent, and Bank of America, N.A., HSBC Bank USA, National Association and The
Royal Bank of Scotland plc, as the Co-Documentation Agents under the Credit
Documents and hereby authorizes the Administrative Agent and such Other Agents
to take such action as the Administrative Agent and such Other Agents on each of
its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent and the Other Agents, respectively, by the
terms thereof, together with such powers as are reasonably incidental thereto.

Section 9.2. Rights and Powers. The Administrative Agent and the Other Agents
shall have the same rights and powers under the Credit Documents as any other
Lender and may exercise or refrain from exercising such rights and power as
though it were not an Administrative Agent, or an Other Agent, and the
Administrative Agent and the Other Agents and their respective Controlling
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any of its Subsidiaries or Controlling
Affiliates as if it were not an Administrative Agent or an Other Agent under the
Credit Documents. The term Lender as used in all Credit Documents, unless the
context otherwise clearly requires, includes the Administrative Agent and the
Other Agents in their respective individual capacities as a Lender. In the event
that Citibank or any of its affiliates shall be or become an indenture trustee
under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by any Credit Party, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Credit Party hereunder
or under any other Credit Document by or on behalf of Citibank in its capacity
as the Administrative Agent for the benefit of the Swingline Lender, any Lender
or Issuing Bank under any Credit Document (other than Citibank or an affiliate
of Citibank) and which is applied in accordance with the Credit Documents shall
be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

Section 9.3. Action by Administrative Agent and the Other Agents. The
obligations of the Administrative Agent and the Other Agents under the Credit
Documents are only those expressly set forth therein. Without limiting the
generality of the foregoing, the Administrative Agent shall not be required to
take any action concerning any Default or Event of Default, except as expressly
provided in Sections 7.2 and 7.4. Unless and until the Required Lenders (or, if
required by Section 10.11, all of the Lenders) give such direction (including,
without limitation, the giving of a notice of default as described in
Section 7.1(c)), the Administrative Agent may, except as otherwise expressly
provided herein or therein, take or refrain from taking such actions as it deems
appropriate and in the best interest of the Swingline Lender and all the
Lenders. In no event, however, shall the Administrative Agent or the Other
Agents be required to take any action in violation of applicable law or of any
provision of any Credit Document, and each of the Administrative Agent and the
Other Agents shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Credit Document unless it first receives any
further assurances of its indemnification from the Lenders that it may require,
including prepayment of

 

65



--------------------------------------------------------------------------------

any related expenses and any other protection it requires against any and all
costs, expenses, and liabilities it may incur in taking or continuing to take
any such action. The Administrative Agent shall be entitled to assume that no
Default or Event of Default, other than non-payment of any scheduled principal
or interest payment due hereunder, exists unless notified in writing to the
contrary by a Lender or the Borrower. In all cases in which the Credit Documents
do not require the Administrative Agent or the Other Agents to take specific
action, the Administrative Agent and each of the Other Agents shall be fully
justified in using its discretion in failing to take or in taking any action
thereunder. Any instructions of the Required Lenders, or of any other group of
Lenders called for under specific provisions of the Credit Documents, shall be
binding on all the Lenders and holders of Revolving Notes.

Section 9.4. Consultation with Experts. Each of the Administrative Agent and the
Other Agents may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

Section 9.5. Indemnification Provisions; Credit Decision. Neither the
Administrative Agent, the Other Agents nor any of their directors, officers,
agents, or employees shall be liable for any action taken or not taken by them
in connection with the Credit Documents (i) with the consent or at the request
of the Required Lenders (or, if required by Section 10.11, all of the Lenders),
or (ii) in the absence of their own gross negligence or willful misconduct.
Neither the Administrative Agent, the Other Agents nor any of their directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement, any other Credit Document or any
Borrowing; (ii) the performance or observance of any of the covenants or
agreements of the Borrower or any Subsidiary contained herein or in any other
Credit Document; (iii) the satisfaction of any condition specified in Article 4,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, value, worth or
collectability hereof or of any other Credit Document or of any other documents
or writings furnished in connection with any Credit Document; and the
Administrative Agent and the Other Agents make no representation of any kind or
character with respect to any such matters mentioned in this sentence. The
Administrative Agent and the Other Agents may execute any of their duties under
any of the Credit Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders or any other Person
for the default or misconduct of any such agents or attorneys-in-fact selected
with reasonable care. The Administrative Agent and the Other Agents shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
other document or statement (whether written or oral) believed by it to be
genuine or to be sent by the proper party or parties. In particular and without
limiting any of the foregoing, the Administrative Agent and the Other Agents
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by any of them under the
Credit Documents. The Administrative Agent and the Other Agents may treat the
payee of any Note as the holder thereof until written notice of transfer shall
have been filed with such Administrative Agent signed by such owner in form
satisfactory to such Administrative Agent. Each of the Swingline Lender and the
Lenders acknowledges that it has independently, and without reliance on the
Administrative Agent, the Other Agents, the Swingline Lender or any other
Lender, obtained

 

66



--------------------------------------------------------------------------------

such information and made such investigations and inquiries regarding the
Borrower and its Subsidiaries as it deems appropriate, and based upon such
information, investigations and inquiries, made its own credit analysis and
decision to extend credit to the Borrower in the manner set forth in the Credit
Documents. It shall be the responsibility of the Swingline Lender and each
Lender to keep itself informed about the creditworthiness and business,
properties, assets, liabilities, condition (financial or otherwise) and
prospects of the Borrower and its Subsidiaries, and the Administrative Agent and
the Other Agents shall have no liability whatsoever to any Lender or the
Swingline Lender for such matters. The Administrative Agent and the Other Agents
shall have no duty to disclose to the Lenders or the Swingline Lender
information that is not required by any Credit Document to be furnished by the
Borrower or any Subsidiaries to such Agent at such time, but is voluntarily
furnished to such Agent (either in their respective capacity as Administrative
Agent or the Other Agents or in their individual capacity).

Section 9.6. Indemnity. The Lenders shall ratably, in accordance with their
Percentages, indemnify and hold the Administrative Agent, the Other Agents, and
their directors, officers, employees, agents and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section 9.6 shall survive termination of this Agreement.

Section 9.7. Resignation.

(a) Resignation of Agents. The Administrative Agent and the Other Agents may
resign at any time and shall resign upon any removal thereof as a Lender
pursuant to the terms of this Agreement upon at least thirty (30) days’ prior
written notice to the Lenders and the Borrower. Any resignation of the
Administrative Agent shall not be effective until a replacement therefor is
appointed pursuant to the terms hereof. Upon any such resignation of the
Administrative Agent or any Other Agent, the Required Lenders and, so long as no
Event of Default shall then exist, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) shall have the right to
appoint a successor Administrative Agent or Other Agent, as the case may be. If
no successor Administrative Agent or Other Agent, as the case may be, shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s or
Other Agent’s giving of notice of resignation, then the retiring Administrative
Agent or Other Agent, as the case may be, may, on behalf of the Lenders and, so
long as no Event of Default shall then exist, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed) appoint a
successor Administrative Agent or Other Agent, as the case may be, which shall
be any Lender hereunder or any commercial bank organized under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $1,000,000,000. Upon the acceptance of its appointment
as the Administrative Agent or the Other Agent hereunder, such successor
Administrative Agent or Other Agent, as the case may be, shall thereupon succeed
to and become vested with all the rights and duties of the retiring
Administrative Agent or Other Agent, as the case may be, under the Credit
Documents,

 

67



--------------------------------------------------------------------------------

and the retiring Administrative Agent or Other Agent shall be discharged from
its duties and obligations thereunder. After any retiring Administrative Agent’s
or Other Agent’s resignation hereunder as Administrative Agent or Other Agent,
as the case may be, the provisions of this Article 9 and all protective
provisions of the other Credit Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent or
Other Agent, as the case may be.

(b) Resignation of Issuing Banks. If at any time an Issuing Bank assigns all of
its Commitment and Loans pursuant to Section 10.10(b), such Issuing Bank may,
upon 30 days’ prior written notice to the Borrower, the Administrative Agent,
and the Lenders, resign as an Issuing Bank. In such event, the Borrower may,
with the approval of the Administrative Agent and the acceptance of the duties
of an Issuing Bank by the Lender so requested, request that another Lender serve
as Issuing Bank under this Agreement; provided, however, that the absence of any
successor Issuing Bank shall not affect the resignation of the resigning Issuing
Bank. Any resigning Issuing Bank shall retain all the rights, powers, privileges
and duties of an Issuing Bank under this Agreement with respect to all Letters
of Credit outstanding as of the effective date of its resignation and all
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.12). Upon the appointment of any successor
Issuing Bank and acceptance of such appointment by such successor Issuing Bank
(i) such successor Issuing Bank shall succeed to and become vested with all of
the rights, powers, privileges and duties of an Issuing Bank under this
Agreement, and (ii) such successor Issuing Bank shall issue Letters of Credit in
substitution for the Letters of Credit, if any, previously issued by the
resigning Issuing Bank that are outstanding at the time of such succession or
make other arrangements satisfactory to the resigning Issuing Bank to
effectively assume the obligations of the resigning Issuing Bank with respect to
such Letters of Credit.

ARTICLE 10. MISCELLANEOUS.

Section 10.1. No Waiver. No delay or failure on the part of the Administrative
Agent or any Lender or Issuing Bank or the Swingline Lender, or on the part of
the holder or holders of any Notes, in the exercise of any power, right or
remedy under any Credit Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other power, right or remedy. To
the fullest extent permitted by applicable law, the powers, rights and remedies
under the Credit Documents of the Administrative Agent, the Lenders, the Issuing
Banks, the Swingline Lender and the holder or holders of any Notes are
cumulative to, and not exclusive of, any powers, rights or remedies any of them
would otherwise have.

Section 10.2. Non-Business Day. Subject to Section 2.4, if any payment of
principal or interest on any portion of any Loan, any Reimbursement Obligation,
or any other Obligation shall fall due on a day which is not a Business Day,
interest or fees (as applicable) at the rate, if any, such portion of any Loan,
any Reimbursement Obligation, or other Obligation bears for the period prior to
maturity shall continue to accrue in the manner set forth herein on such
Obligation from the stated due date thereof to the next succeeding Business Day,
on which the same shall instead be payable.

 

68



--------------------------------------------------------------------------------

Section 10.3. Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable with respect to any Credit Document,
which are imposed by or within the jurisdiction in which the Borrower is
incorporated, any jurisdiction from which the Borrower makes any payment under
this Agreement or any other Credit Document, or (in each case) any political
subdivision or taxing authority thereof or therein, in the event any such taxes
are assessed irrespective of when such assessment is made, other than any such
taxes imposed as a result of any transfer of an interest in a Credit Document.
Each Lender, Swingline Lender and Issuing Bank that determines to seek
compensation under this Section 10.3 shall give written notice to the Borrower
and, in the case of a Lender, Swingline Lender or Issuing Bank other than the
Administrative Agent, the Administrative Agent of the circumstances that entitle
such Lender, Swingline Lender or Issuing Bank to such compensation no later than
ninety (90) days after such Lender, Swingline Lender or Issuing Bank receives
actual notice or obtains actual knowledge of the law, rule, order or
interpretation or occurrence of another event giving rise to a claim hereunder.
In any event, the Borrower shall not have any obligation to pay any amount with
respect to claims accruing prior to the 90th day preceding such written demand.

Section 10.4. Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as the Borrower has any Obligation hereunder or any Commitment
hereunder is in effect.

Section 10.5. Survival of Indemnities. All indemnities and all provisions
relative to reimbursement to the Lenders, the Swingline Lender and Issuing Banks
of amounts sufficient to protect the yield of the Lenders, the Swingline Lender
and Issuing Banks with respect to the Loans and the L/C Obligations, including,
but not limited to, Section 2.11, Section 3.3, Section 7.6, Section 8.3,
Section 10.3, and Section 10.13 hereof, shall, subject to Section 8.3(c),
survive the termination of this Agreement and the other Credit Documents and the
payment of the Loans and all other Obligations and, with respect to any Lender
or Issuing Bank, any replacement by the Borrower of such Lender or such Issuing
Bank pursuant to the terms hereof, in each case for a period of one (1) year.

Section 10.6. Setoff; Sharing. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of, and throughout the continuance of, any Event of Default,
the Swingline Lender, each Lender and Issuing Bank and each subsequent holder of
any Note is hereby authorized by the Borrower at any time or from time to time,
without notice to the Borrower or any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
Indebtedness at any time owing by the Swingline Lender, that Lender or Issuing
Bank or that subsequent holder to or for the credit or the account of the
Borrower, whether or not matured, against and on account of the due and unpaid
obligations and liabilities of the Borrower to the Swingline Lender, that Lender
or Issuing Bank or that

 

69



--------------------------------------------------------------------------------

subsequent holder under the Credit Documents, irrespective of whether or not the
Swingline Lender, that Lender or Issuing Bank or that subsequent holder shall
have made any demand hereunder. The Swingline Lender or each Lender or Issuing
Bank shall promptly give notice to the Borrower of any action taken by it under
this Section 10.6, provided that any failure of the Swingline Lender, such
Lender or Issuing Bank to give such notice to the Borrower shall not affect the
validity of such setoff. Each Lender and Issuing Bank agrees with each other
Lender and Issuing Bank a party hereto that if such Lender or Issuing Bank
receives and retains any payment, whether by setoff or application of deposit
balances or otherwise, in respect of the Loans or L/C Obligations in excess of
its ratable share of payments on all such Obligations then owed to the Lenders
and Issuing Banks hereunder, then such Lender or Issuing Bank shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans and L/C Obligations and participations therein held by
each such other Lender as shall be necessary to cause such Lender or Issuing
Bank to share such excess payment ratably with all the other Lenders; provided,
however, that if any such purchase is made by any Lender or Issuing Bank, and if
such excess payment or part thereof is thereafter recovered from such purchasing
Lender or Issuing Banks, the related purchases from the other Lenders or Issuing
Banks shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.

Section 10.7. Notices. (a) Except as otherwise specified herein and except as
otherwise provided in Section 10.7(b), all notices under the Credit Documents
shall be in writing (including cable, telecopy or telex) and shall be given to a
party hereunder at its address, telecopier number or telex number set forth
below or such other address, telecopier number or telex number as such party may
hereafter specify by notice to the Administrative Agent and the Borrower, given
by courier, by United States certified or registered mail, by telegram or by
other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Credit Documents to the Lenders shall
be addressed to their respective domestic Lending Offices in the United States
at the respective addresses, telecopier or telex number, or telephone numbers
set forth on their applicable Administrative Questionnaire or, in the case of
Persons becoming Lenders pursuant to Assignment Agreements, on their applicable
Assignment Agreements, and to the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks:

 

To the Borrower:    GlobalSantaFe Corporation       15375 Memorial Drive      
Houston, Texas 77079       Attention: Anil B. Shah       Telephone No.: (281)
925-6000       Fax No.: (281) 925-6828   

 

70



--------------------------------------------------------------------------------

With a copy to:          GlobalSantaFe Corporation       15375 Memorial Drive   
   Houston, Texas 77079       Attention: General Counsel       Telephone No.:
(281) 925-6000       Fax No.: (281) 925-6675       and       Baker Botts LLP   
   One Shell Plaza       Houston, Texas 77002-4995       Attention: Stephen
Krebs       Telephone No. (713) 229-1467       Fax No.: (713) 229-1522    To the
Administrative Agent:    Citibank, N.A.       Two Penns Way, Suite 200       New
Castle, Delaware 19720       Attention: Bank Loan Syndications       Telecopy
Number: (212) 994-0961    To Citibank as the Swingline Lender:    Citibank, N.A.
      Two Penns Way, Suite 200       New Castle, Delaware 19720       Attention:
Bank Loan Syndications       Telecopy Number: (212) 994-0961    To Citibank as
an Issuing Bank:    Citibank, N.A.       Two Penns Way, Suite 200       New
Castle, Delaware 19720       Attention: Bank Loan Syndications       Telecopy
Number: (212) 994-0961    To Wells Fargo Bank, N.A.   

 

   as an Issuing Bank   

 

     

 

      Telecopy Number: (            )                   

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section 10.7 or pursuant to Section 10.10 and a confirmation
of receipt of such telecopy has been received by the sender, (ii) if given by
courier, when delivered, (iii) if given by mail, five (5) days after such
communication is deposited in the mail, certified or registered with return
receipt requested, or

 

71



--------------------------------------------------------------------------------

(iv) if given by any other means, when delivered at the addresses specified in
this Section 10.7, or pursuant to Section 10.10; provided that any notice given
pursuant to Article 2 shall be effective only upon receipt and, provided
further, that any notice that but for this proviso would be effective after the
close of business on a Business Day or on a day that is not a Business Day shall
be effective at the opening of business on the next Business Day.

Notwithstanding the foregoing, materials required to be delivered pursuant to
Section 6.6 shall be delivered to the Administrative Agent as specified in
Section 10.7(b) or as otherwise specified to the Borrower by the Administrative
Agent; provided that any communication that (A) relates to a request for a new,
or a conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default or (D) is required to be delivered to satisfy any condition precedent to
the effectiveness of any provision of this Agreement and/or any Loan, Letter of
Credit, increase of any Letter of Credit or other extension of credit hereunder,
shall be in writing (including telecopy communication) and mailed, telecopied or
delivered pursuant to this Section 10.7(a).

(b) The Borrower will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, Loan, a new
Letter of Credit, any increase of any Letter of Credit, or other extension of
credit (including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of any provision of this Agreement
and/or any Loan, Letter of Credit, increase of any Letter of Credit or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium to oploanswebadmin@citigroup.com.

The Borrower further agrees that the Administrative Agent may make the
Communications available to the Swingline Lender, the Lenders and the Issuing
Banks by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). The Borrower acknowledges that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY

 

72



--------------------------------------------------------------------------------

WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THE
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
OF THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, ANY ISSUING BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
TRANSMISSION BY THE BORROWER, ANY OF THE AGENT PARTIES OR ANY OTHER PERSON OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each of the Lenders, the Swingline Lender and
the Issuing Banks agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender, Swingline
Lender or Issuing Bank, as the case may be, for purposes of the Credit
Documents. Each of the Lenders, the Swingline Lender and the Issuing Banks
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s, Swingline Lender’s
or such Issuing Bank’s, as the case may be, e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Bank or any Lender to give any notice or other communication pursuant to
any Credit Document in any other manner specified in such Credit Document.

Section 10.8. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, each of which when executed shall be deemed an original, but all such
counterparts taken together shall constitute one and the same Agreement.

Section 10.9. Successors and Assigns. This Agreement shall be binding upon the
Borrower, each of the Lenders, the Swingline Lender, the Issuing Banks, the
Administrative Agent, the Other Agents, and their respective successors and
assigns, and shall inure to the benefit of the Borrower, each of the Lenders,
the Swingline Lender, the Issuing Banks, the

 

73



--------------------------------------------------------------------------------

Administrative Agent, the Other Agents, and their respective successors and
assigns, including any subsequent holder of any Note; provided, however, the
Borrower may not assign any of its rights or obligations under this Agreement or
any other Credit Document without the written consent of all Lenders, the
Swingline Lender, all Issuing Banks, the Administrative Agent and the Other
Agents, and the Administrative Agent and the Other Agents may not assign any of
their respective rights or obligations under this Agreement or any Credit
Document except in accordance with Article 9 and no Lender or Issuing Bank may
assign any of its rights or obligations under this Agreement or any other Credit
Document except in accordance with Section 10.10. Any Lender, the Swingline
Lender or Issuing Bank may at any time pledge or assign all or any portion of
its rights under this Agreement and the Notes issued to it (i) to a Federal
Reserve Bank to secure extensions of credit by such Federal Reserve Bank to such
Lender or such Issuing Bank, or (ii) in the case of any Lender that is a fund
comprised in whole or in part of commercial loans, to a trustee for such fund in
support of such Lender’s obligations to such trustee; provided that no such
pledge or assignment shall release a Lender, the Swingline Lender or Issuing
Bank from any of its obligations hereunder or substitute any such Federal
Reserve Bank or such trustee for such Lender, the Swingline Lender or such
Issuing Bank as a party hereto and the Borrower, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the other Lenders shall continue to deal
solely with such Lender, the Swingline Lender or Issuing Bank in connection with
the rights and obligations of such Lender, the Swingline Lender or Issuing Bank
under this Agreement.

Section 10.10. Sales and Transfers of Borrowing and Notes; Participations in
Borrowings and Notes.

(a) Any Lender may, upon written notice to the Borrower and the Administrative
Agent, at any time sell to one or more commercial banking or other financial or
lending institutions (“Participants”) participating interests in any Commitment
of such Lender hereunder, provided that no Lender may sell any participating
interests (other than in the case of affiliates of such Lender) in any such
Commitment hereunder without also selling to such Participant the appropriate
pro rata share of all such Lender’s Commitment, and provided further that no
Lender shall transfer, grant or assign any participation under which the
Participant shall have rights to vote upon or to consent to any matter to be
decided by the Lenders or the Required Lenders hereunder or under any other
Credit Document or to approve any amendment to or waiver of this Agreement or
any other Credit Document except to the extent such amendment or waiver would
(i) increase the amount of such Lender’s Commitment and such increase would
affect such Participant, (ii) reduce the principal of, or interest on, any of
such Lender’s Borrowings, or any fees or other amounts payable to such Lender
hereunder and such reduction would affect such Participant, (iii) postpone any
date fixed for any scheduled payment of principal of, or interest on, any of
such Lender’s Borrowings, or any fees or other amounts payable to such Lender
hereunder and such postponement would affect such Participant, or (iv) release
any collateral security for any Obligation, except as otherwise specifically
provided in any Credit Document. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Note for all purposes under this Agreement,
the Borrower and the Administrative Agent shall continue to deal solely

 

74



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and such Lender shall retain the sole right to
enforce the obligations of the Borrower under any Credit Document. The Borrower
agrees that if amounts outstanding under this Agreement and the Notes shall have
been declared or shall have become due and payable in accordance with
Section 7.2 or 7.3 upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement and any Note to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement or any Note, provided that such right of setoff
shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
Section 10.6. The Borrower also agrees that each Participant shall be entitled
to the benefits of and have the obligations under Sections 2.11, 3.3 and 8.3
with respect to its participation in the Commitments and the Borrowings
outstanding from time to time, provided that no Participant shall be entitled to
receive any greater amount pursuant to such Sections than the transferor Lender
would have been entitled to receive in respect of the amount of the
participation transferred if no participation had been transferred and provided,
further, that Sections 8.3(c) and 8.6 shall apply to the transferor Lender with
respect to any claim by any Participant pursuant to Section 2.11, 3.3 or 8.3 as
fully as if such claim was made by such Lender. Anything herein to the contrary
notwithstanding, the Borrower shall not, at any time, be obligated to pay to any
Lender any sum in excess of the sum the Borrower would have been obligated to
pay to such Lender hereunder if such Lender had not sold any participation in
its rights and obligations under this Agreement or any other Credit Document.

(b) Any Lender may at any time sell to (i) any of such Lender’s affiliates or to
any other Lender or any affiliate thereof that, in each case, is a commercial
banking or other financial or lending institution not subject to Regulation T of
the Board of Governors of the Federal Reserve System and, (ii) with the prior
written consent (which shall not be unreasonably withheld or delayed) of the
Administrative Agent, the Swingline Lender, the Issuing Banks and, if no Event
of Default has occurred and is continuing, the Borrower, to one or more
commercial banking or other financial or lending institutions not subject to
Regulation T of the Board of Governors of the Federal Reserve System (any of
(i) or (ii), a “Purchasing Lender”), all or any part of its rights and
obligations under this Agreement and the other Credit Documents, pursuant to an
Assignment Agreement in the form attached as Exhibit 10.10, executed by such
Purchasing Lender and such transferor Lender (and, in the case of a Purchasing
Lender which is not then a Lender or an affiliate thereof, by the Borrower and
the Administrative Agent) and delivered to the Administrative Agent; provided
that each such sale to a Purchasing Lender (other than an existing Lender) shall
be in the amount of $5,000,000 or more, or if in a lesser amount or if as a
result of such sale the sum of the unfunded Commitment of such Lender plus the
aggregate principal amount of such Lender’s Loans and participations in Letters
of Credits would be less than $5,000,000 (calculated as hereinafter set forth),
such sale shall be of all of such Lender’s rights and obligations under this
Agreement and all of the other Credit Documents payable to it to one Purchasing
Lender. Notwithstanding the requirement of the Borrower’s consent set forth
above, but subject to all of the other terms and conditions of this
Section 10.10(b), any Lender may sell to one or more commercial banking or other
financial or lending institutions not subject to Regulation T of the Board of
Governors of the Federal Reserve System, all or any part of their rights and
obligations under this Agreement and the other Credit Documents with only the

 

75



--------------------------------------------------------------------------------

consent of the Administrative Agent (which shall not be unreasonably withheld or
delayed) if an Event of Default shall have occurred and be continuing. Upon such
execution, delivery and acceptance, from and after the effective date of the
transfer determined pursuant to such Assignment Agreement, (x) the Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Assignment Agreement, have the rights and obligations of a Lender hereunder with
a Commitment as set forth herein and (y) the transferor Lender thereunder shall,
to the extent provided in such Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of a transferor Lender’s rights and
obligations under this Agreement, such transferor Lender shall cease to be a
party hereto). Such Assignment Agreement shall be deemed to amend this Agreement
to the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitments and Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement, the Notes
and the other Credit Documents. On or prior to the effective date of the
transfer determined pursuant to such Assignment Agreement, the Borrower, at its
own expense, shall upon reasonable notice from the Administrative Agent execute
and deliver to the Administrative Agent in exchange for any surrendered Note, a
new Note as appropriate to the order of such Purchasing Lender in an amount
equal to the Commitments assumed by it pursuant to such Assignment Agreement,
and, if the transferor Lender has retained a Commitment or Borrowing hereunder,
a new Note to the order of the transferor Lender in an amount equal to the
Commitments or Borrowings retained by it hereunder. Such new Notes shall be
dated the Initial Availability Date and shall otherwise be in the form of the
Notes replaced thereby. The Notes surrendered by the transferor Lender shall be
returned by the Administrative Agent to the Borrower marked “cancelled.”

(c) Upon its receipt of an Assignment Agreement executed by a transferor Lender
and a Purchasing Lender (and, in the case of a Purchasing Lender that is not
then a Lender or an affiliate thereof, by the Administrative Agent and, to the
extent required by Section 10.10(b), by the Borrower), together with payment by
the transferor Lender to the Administrative Agent hereunder of a registration
and processing fee of $3,500 (unless the Borrower is replacing such Lender
pursuant to the terms hereof, in which event such fee shall be paid by the
Borrower), the Administrative Agent shall (i) promptly accept such Assignment
Agreement, and (ii) on the effective date of the transfer determined pursuant
thereto give notice of such acceptance and recordation to the Lenders and the
Borrower. The Borrower shall not be responsible for such registration and
processing fee or any costs or expenses incurred by any Lender, any Purchasing
Lender or the Administrative Agent in connection with such assignment except as
provided above.

(d) If, pursuant to this Section 10.10 any interest in this Agreement or any
Loan or Note is transferred to any transferee which is organized under the laws
of any jurisdiction other than the United States of America or any State
thereof, the transferor Lender shall cause such transferee, concurrently with
the effectiveness of such transfer, (i) to represent to the transferor Lender
(for the benefit of the transferor Lender, the Administrative Agent and the
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by the Administrative Agent, the Borrower or the transferor Lender with
respect to any payments to be made to such transferee in respect of the Loans or
the L/C Obligations, (ii) to furnish to the transferor Lender

 

76



--------------------------------------------------------------------------------

(and, in the case of any Purchasing Lender, the Administrative Agent and the
Borrower) two duly completed and signed copies of either U.S. Internal Revenue
Service Form W-8BEN or U.S. Internal Revenue Service Form W-8ECI or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities (wherein such transferee claims entitlement to
complete exemption from U.S. federal withholding tax on all interest payments
hereunder), and (iii) to agree (for the benefit of the transferor Lender, the
Administrative Agent and the Borrower) to provide the transferor Lender (and, in
the case of any Purchasing Lender, the Administrative Agent and the Borrower)
new forms as contemplated by Section 3.3(b) upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such transferee, and to comply from time to time with all applicable U.S.
laws and regulations with regard to such withholding tax exemption.

(e) Notwithstanding any other provisions of this Section 10.10, no transfer or
assignment of the interests of any Lender hereunder or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans, the Notes or any other Obligations under the securities laws
of any jurisdiction.

Section 10.11. Amendments, Waivers and Consents. Any provision of the Credit
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Swingline Lender, any Issuing Bank, the
Administrative Agent or the Other Agents are affected thereby, the Swingline
Lender, such Issuing Bank, the Administrative Agent or the Other Agents, as the
case may be, provided that:

(i) no amendment or waiver shall (A) (other than in accordance with
Section 2.14) increase the Revolving Credit Commitment Amount without the
consent of all Lenders or increase any Commitment of any Lender without the
consent of such Lender, or (B) postpone the Commitment Termination Date or
Maturity Date without the consent of all Lenders, or reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest
(including, without limitation, any reduction in the rate of interest unless
such reduction is otherwise provided herein) on any Loan or Reimbursement
Obligation or of any fee payable hereunder, without the consent of each Lender
owed any such Obligation, (C) release any Collateral for any Collateralized
Obligations (other than as provided in accordance with Section 7.4) without the
consent of all Lenders, (D) release the BVI Guaranty without the consent of all
Lenders, (E) change any provision requiring ratable funding or sharing of
payments without the consent of all Lenders or (F) amend or waive this
Section 10.11, the definition herein of “Required Lenders” or the number of
Lenders required to take any action under any other provision of the Credit
Documents without the consent of all Lenders; and

(ii) no amendment or waiver shall, unless signed by each Lender, change the
provisions of this Section 10.11 or the definition of Required Lenders or the
number of Lenders required to take any action under any other provision of the
Credit Documents.

 

77



--------------------------------------------------------------------------------

Section 10.12. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 10.13. Legal Fees, Other Costs and Indemnification. The Borrower, upon
demand by the Administrative Agent, agrees to pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including, without limitation,
the reasonable fees and disbursements of legal counsel to the Administrative
Agent) in connection with the preparation and execution of the Credit Documents,
and any amendment, waiver or consent related thereto, whether or not the
transactions contemplated therein are consummated. The Borrower further agrees
to indemnify and hold harmless the Swingline Lender, each Lender, each Issuing
Bank, the Administrative Agent, the Other Agents, and their respective
directors, officers, employees and attorneys (collectively, the “Indemnified
Parties”), against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable
attorneys’ fees and other reasonable expenses of litigation or preparation
therefor, whether or not such Indemnified Party is a party thereto) which any of
them may pay or incur as a result of (a) any action, suit or proceeding by any
third party or Governmental Authority against such Indemnified Party and
relating to any Credit Document, the Loans, any Letter of Credit, or the
application or proposed application by any of the Borrower of the proceeds of
any Loan or use of any Letter of Credit, REGARDLESS OF WHETHER SUCH CLAIMS OR
ACTIONS ARE FOUNDED IN WHOLE OR IN PART UPON THE ALLEGED SIMPLE OR CONTRIBUTORY
NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES AND/OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR ATTORNEYS, (b) any investigation of any third
party or any Governmental Authority involving any Lender (as a lender
hereunder), any Issuing Bank, or the Administrative Agent or the Other Agents
(in such capacity hereunder) and related to any use made or proposed to be made
by the Borrower of the proceeds of any Loan, or use of any Letter of Credit or
any transaction financed or to be financed in whole or in part, directly or
indirectly with the proceeds of any Loan or Letter of Credit, and (c) any
investigation of any third party or any Governmental Authority, litigation or
proceeding involving the Swingline Lender (as a swingline lender hereunder), any
Lender (as a lender hereunder) or the Administrative Agent or the Other Agents
(in such capacity hereunder) and related to any environmental cleanup, audit,
compliance or other matter relating to any Environmental Law or the presence of
any Hazardous Material (including, without limitation, any losses, liabilities,
damages, injuries, costs, expenses or claims asserted or arising under any
Environmental Law) with respect to the Borrower, regardless of whether caused
by, or within the control of, the Borrower; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any of the
foregoing arising out of such Indemnified Party’s gross negligence or willful
misconduct, as determined pursuant to a judgment of a court of competent
jurisdiction or as expressly agreed in writing by such Indemnified Party. The
Borrower, upon demand by the Administrative Agent, the Other Agents, the
Swingline Lender or a Lender or Issuing Bank at any time, shall reimburse such
Agent, the Swingline Lender or such Lender or Issuing Bank for any reasonable
legal or other expenses incurred in connection with investigating or defending
against any of the foregoing, except if the same is excluded from
indemnification pursuant to the provisions of the preceding sentence. Each
Indemnified Party agrees that such Indemnified Party will contest any
indemnified claim if requested by the Borrower, in a manner reasonably directed
by the Borrower, with counsel selected by the Indemnified Party and approved by
the Borrower, which approval shall not be

 

78



--------------------------------------------------------------------------------

unreasonably withheld or delayed. Any Indemnified Party that proposes or intends
to settle or compromise any such indemnified claim shall give the Borrower
written notice of the terms of such settlement or compromise reasonably in
advance of settling or compromising such claim and shall obtain the Borrower’s
prior written consent thereto, which consent shall not be unreasonably withheld
or delayed; provided that the Indemnified Party shall not be restricted from
settling or compromising any such claim if (i) the Indemnified Party waives its
right to indemnity from the Borrower in respect of such claim and such
settlement or compromise does not materially increase the Borrower’s liability
pursuant to this Section 10.13 to any related party of such Indemnified Party,
(ii) an Event of Default has occurred and is continuing or (iii) the Indemnified
Party reasonably believes the Borrower will not be able to satisfy the full
amount of such claim and the Borrower has failed to provide sufficient
collateral to the Indemnified Party to secure the value of such claim.

Section 10.14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Waiver of Certain Damages.

(A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AND THE RIGHTS AND DUTIES OF
THE PARTIES THERETO, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

(B) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO AGREE
THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE OTHER AGENTS, THE LENDERS, THE ISSUING BANKS, OR THE
BORROWER MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION. THE BORROWER HEREBY IRREVOCABLY DESIGNATES
CT CORPORATION SYSTEM, 111 8TH AVENUE, NEW YORK, NEW YORK 10011, AS THE
DESIGNEE, APPOINTEE AND AGENT OF THE BORROWER TO RECEIVE, FOR AND ON BEHALF OF
THE BORROWER, SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT HERETO. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. TO THE FULLEST EXTENT

 

79



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.

(C) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

(D) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.7. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

(E) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE
SWINGLINE LENDER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS
SECTION 10.14 OR OTHERWISE RELATING TO THE CREDIT DOCUMENTS ANY PUNITIVE
DAMAGES.

Section 10.15. Confidentiality. Each of the Agents, Issuing Banks, the Swingline
Lender and Lenders agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to their respective
affiliates and to prospective Purchasing Lenders, prospective Participants and
Participants and their respective directors, officers, employees and agents,
including accountants, legal counsel and other advisors who have reason to use
such Information in connection with the evaluation of the transactions
contemplated by this Agreement (subject to similar confidentiality provisions as
provided herein) solely for

 

80



--------------------------------------------------------------------------------

purposes of evaluating such Information, (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable law or
regulation or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or any proceedings relating to this
Agreement or the other Credit Documents, (v) with the consent of the Borrower,
or (vi) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 10.15, or (y) becomes available on a
non-confidential basis from a source other than the Borrower or its affiliates,
or the Lenders or their respective affiliates, excluding any Information from
such source which, to the actual knowledge of the Agent, Issuing Bank, the
Swingline Lender or Lender receiving such Information, has been disclosed by
such source in violation of a duty of confidentiality to the Borrower. For
purposes hereof, “Information” means all information received by the Swingline
Lender or the Lenders from the Borrower relating to the Borrower or its
business, other than any such information that is available to the Swingline
Lender or the Lenders on a non-confidential basis prior to disclosure by the
Borrower, excluding any Information from a source which, to the actual knowledge
of the Agent, Issuing Bank, the Swingline Lender or Lender receiving such
Information, has been disclosed by such source in violation of a duty of
confidentiality to the Borrower. The Lenders, the Agent, the Issuing Banks and
the Swingline Lender shall be considered to have complied with their respective
obligations if they have exercised the same degree of care to maintain the
confidentiality of such Information as they would accord their own confidential
information. Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

Section 10.16. Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower, the Administrative Agent, the
Swingline Lender and each Lender have signed and delivered to the Administrative
Agent a signature page hereto (including by facsimile or other electronic means)
or the Administrative Agent has received a facsimile notice that such a
counterpart has been signed and mailed to the Administrative Agent.

Section 10.17. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.18. Currency Provisions. All payments of Obligations under this
Agreement, the Notes or any other Credit Document shall be made in U.S. Dollars.
If any payment of any Obligation, whether through payment by the Borrower or BVI
or the proceeds of any collateral, shall be made in a currency other than the
currency required hereunder, such amount shall be converted into the currency
required hereunder at the rate determined by the Administrative Agent as the
rate quoted by it in accordance with methods customarily used by the
Administrative Agent for such or similar purposes as the spot rate for the
purchase by the

 

81



--------------------------------------------------------------------------------

Administrative Agent of the required currency with the currency of actual
payment through its principal foreign exchange trading office at approximately
11:00 A.M. (local time at such office) two Business Days prior to the effective
date of such conversion, provided that the Administrative Agent may obtain such
spot rate from another financial institution actively engaged in foreign
currency exchange if the Administrative Agent does not then have a spot rate for
the required currency. The parties hereto hereby agree, to the fullest extent
that they may effectively do so under applicable law, that (i) if for the
purposes of obtaining any judgment or award it becomes necessary to convert from
any currency other than the currency required hereunder into the currency
required hereunder any amount in connection with the Obligations, then the
conversion shall be made as provided above on the Business Day before the day on
which the judgment or award is given, (ii) in the event that there is a change
in the applicable conversion rate prevailing between the Business Day before the
day on which the judgment or award is given and the date of payment, the
Borrower will pay to the Administrative Agent, for the benefit of the Lenders
and the Swingline Lender, such additional amounts (if any) as may be necessary,
and the Administrative Agent, on behalf of the Lenders and the Swingline Lender,
will pay to the Borrower such excess amounts (if any) as result from such change
in the rate of exchange, to assure that the amount paid on such date is the
amount in such other currency, which when converted at the conversion rate
described herein on the date of payment, is the amount then due in the currency
required hereunder, and (iii) any amount due from the Borrower under this
Section 10.18 shall be due as a separate debt and shall not be affected by
judgment or award being obtained for any other sum due.

Section 10.19. Margin Stock. Each of the Lenders, the Swingline Lender and
Issuing Banks hereby represents to the other Lenders, Swingline Lender and
Issuing Banks that it is not relying on margin stock as collateral in extending
or maintaining any Loan or Letter of Credit.

Section 10.20. Change in Accounting Principles, Fiscal Year or Tax Laws. If
(i) any change in accounting principles from those used in the preparation of
the financial statements of the Borrower referred to in Section 5.9 is hereafter
occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accounts (or successors thereto or
agencies with similar functions), and such change materially affects the
calculation of any component of any financial covenant, standard or term found
in this Agreement, or (ii) there is a material change in federal, state or
foreign tax laws which materially affects any of the Borrower and its
Subsidiaries’ ability to comply with the financial covenants, standards or terms
found in this Agreement, the Borrower and the Lenders agree to enter into
negotiations in order to amend such provisions (with the agreement of the
Required Lenders or, if required by Section 10.11, all of the Lenders) so as to
equitably reflect such changes with the desired result that the criteria for
evaluating any of the Borrower’s and its Subsidiaries’ financial condition shall
be the same after such changes as if such changes had not been made. Unless and
until such provisions have been so amended, the provisions of this Agreement
shall govern.

Section 10.21. Final Agreement. The Credit Documents constitute the entire
understanding among the Credit Parties, the Lenders, the Issuing Banks, the
Swingline Lender and the Administrative Agent and supersede all earlier or
contemporaneous agreements, whether written or oral, concerning the subject
matter of the Credit Documents. THIS WRITTEN

 

82



--------------------------------------------------------------------------------

AGREEMENT TOGETHER WITH THE OTHER CREDIT DOCUMENTS REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.22. Officer’s Certificates. It is not intended that any certificate
of any officer or director of the Borrower delivered to the Administrative
Agent, the Swingline Lender or any Lender pursuant to this Agreement shall give
rise to any personal liability on the part of such officer or director.

Section 10.23. Effect of Inclusion of Exceptions. It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.

Section 10.24. Patriot Act Notice. Each Lender, the Swingline Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender, the Swingline Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent, the Swingline Lender or any Lenders in order to
assist the Administrative Agent, the Swingline Lender and the Lenders in
maintaining compliance with the Patriot Act.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

GLOBALSANTAFE CORPORATION,

As Borrower

By:  

/s/ Alexander A. Krezel

Name:   Alexander A. Krezel Title:   Vice President, Secretary and Associate
General Counsel

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., As Administrative Agent, an Issuing Bank, the Swingline Lender
and a Lender By:  

/s/ Robert H. Malleck

Name:   Robert H. Malleck Title:   Vice President

 

COMMITMENT AMOUNT:

   $50,000,000.00

PERCENTAGE:

   10.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., As Syndication Agent, an Issuing Bank and a Lender By:  

/s/ T. Alan Smith

Name:   T. Alan Smith Title:   Vice President

 

COMMITMENT AMOUNT:

   $50,000,000.00

PERCENTAGE:

   10.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., As a Co-Documentation Agent and a Lender By:  

/s/ Claire M. Liu

Name:   Claire M. Liu Title:   Senior Vice President

 

COMMITMENT AMOUNT

   $42,500,000

PERCENTAGE

   8.5%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, As a Co-Documentation Agent and a Lender
By:  

/s/ Mercedes Ahumada

Name:   Mercedes Ahumada Title:   Assistant Vice President

 

COMMITMENT AMOUNT

   $42,500,000

PERCENTAGE

   8.5%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, As a Co-Documentation Agent and a Lender By:  

/s/ Paul McDonagh

Name:   Paul McDonagh Title:   Managing Director

 

COMMITMENT AMOUNT

   $42,500,000

PERCENTAGE

   8.5%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender By:  

/s/ Kelten Glasscock

Name:   Kelten Glasscock Title:   Vice President and Manager

 

COMMITMENT AMOUNT

   $42,500,000

PERCENTAGE

   8.5%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender By:  

/s/ Svein Engh

Name:   Svein Engh Title:   Managing Director By:  

/s/ Carl Rasmussen

Name:   Carl Rasmussen Title:   Senior Vice President

 

COMMITMENT AMOUNT

   $35,000,000

PERCENTAGE

   7.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA., as a Lender By:  

/s/ Dianne L. Russell

Name:   Dianne L. Russell Title:   Vice President

 

COMMITMENT AMOUNT

   $35,000,000

PERCENTAGE

   7.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender By:  

/s/ James L. Moyes

Name:   James L. Moyes Title:   Managing Director By:  

/s/ Todd D. Vaubel

Name:   Todd D. Vaubel Title:   Assistant Vice President

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Vanessa Gomez

Name:   Vanessa Gomez Title:   Vice President By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Associate

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, As a Lender By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director By:  

/s/ Rainer Meier

Name:   Rainer Meier Title:   Vice President

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DNB NOR BANK ASA, as a Lender By:  

/s/ Barbara Gronquist

Name:   BarbaraGronquist Title:   Senior Vice President By:  

/s/ Kevin O’Hara

Name:   Kevin O’Hara Title:   Vice President

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, as a Lender By:  

/s/ Janine M. Shugan

Name:   Janine M. Shugan Title:   Authorized Signatory

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatury

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

 

COMMITMENT AMOUNT

   $20,000,000

PERCENTAGE

   4.0%

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]